--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re
   
 
 
Chapter 11 Case No.
CHARYS HOLDING COMPANY, INC., and
   
CROCHET & BOREL SERVICES, INC.,
 
08-10289 (BLS)
 
   
Debtors.
 
(Jointly Administered)
     





ORDER CONFIRMING FIRST AMENDED JOINT PLAN
OF REORGANIZATION OF DEBTORS AND CERTAIN NONDEBTOR AFFILIATES
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, DATED DECEMBER 8, 2008


Charys Holding Company, Inc. (“Charys Holding”) and its affiliated debtor,
Crochet & Borel Services, Inc. (“C&B”), as debtors and debtors in possession
(collectively the “Debtors”) in the above-referenced chapter 11 cases, having
proposed and filed the Debtors’ First Amended Joint Plan of Reorganization of
Debtors and Certain Nondebtor Affiliates Under Chapter 11 of the Bankruptcy
Code, dated December 8, 2008 (the “Plan”); and the Amended Disclosure Statement
for Debtors’ First Amended Joint Plan of Reorganization of Debtors and Certain
Nondebtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated January 8,
2009 (the “Disclosure Statement”) having been approved by this Court and duly
transmitted to holders of Claims1 against the Debtors’ estates in compliance
with this Court’s Order, dated January 8, 2009 (the “Disclosure Statement
Order”):  (i) approving the notice of Disclosure Statement hearing; (ii)
approving the Disclosure Statement; (iii) fixing record dates; (iv) approving
the notice and objection procedures in respect of confirmation of the Plan; (v)
approving forms of ballots and establishment of procedures for voting on the
Plan; and (vi) approving the forms of notices to non-voting Classes under the
Plan; and upon the Certification of Michael J. Paque With Respect to the
Tabulation of Votes on the First Amended Joint Plan of Reorganization of Debtors
and Certain Nondebtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated
February 23, 2009 [Docket No. 657] describing the methodology for the tabulation
and results of voting with respect to the Plan (the “Paque Tabulation
Certification”); and a hearing having been held before this Court on February
25, 2009 to consider confirmation of the Plan (the “Confirmation Hearing”); and
due notice of the Confirmation Hearing having been provided to holders of Claims
against and Equity Interests in the Debtors and other parties in interest, in
compliance with the Disclosure Statement Order, the Bankruptcy Code, and the
Bankruptcy Rules, as established by the following affidavits of service,
mailing, and publication filed with the Bankruptcy Court:  (i) the Affidavit of
Service, dated February 23, 2009, of Michael Paque, a Senior Managing Consultant
at Kurtzman Carson Consultants, LLC (“KCC”) [Docket No. 651] (the “Paque
Affidavit” and, together with the Paque Tabulation Certification, the “Paque
Filings”) and (ii) the Affidavit of Publication of Alice Weber in The New York
Times (National Edition), dated February 23, 2009 [Docket No. 658] (the
“Publication Affidavit”), and such notice being sufficient under the
circumstances and no further notice being required; and the Plan Supplement
having been filed and such filing and notice thereof being sufficient under the
circumstances and no further notice being required; and based upon and after
full consideration of the entire record of the Confirmation Hearing, including
(A) the Plan, the Plan Supplement, the Disclosure Statement, and the Disclosure
Statement Order, (B) the Affidavit of Stephen Spitzer of AlixPartners, LLC in
Support of Confirmation of First Amended Joint Plan of Reorganization of Debtors
and Certain Nondebtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated
February 23, 2009 (the “Spitzer Affidavit”), (C) the Paque Filings and the
Publication Affidavit, (D) the objections to confirmation of the Plan
(collectively, the “Objections”), including (i) Objection by Troy D. Crochet to
Confirmation of the First Amended Joint Plan of Reorganization of Debtors and
Certain Nondebtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated
February 5, 2009; (ii) Objection to Confirmation of the First Amended Joint Plan
of Reorganization, filed by Benjamin Franklin Holcomb, dated February 10, 2009;
and (iii) the Supplemental Objection by Troy D. Crochet to Confirmation of the
First Amended Joint Plan of Reorganization of Debtors and Certain Nondebtor
Affiliates Under Chapter 11 of the Bankruptcy Code, dated February 20, 2009, and
(E) the Debtors’ Reply to Objection by Troy D. Crochet to Confirmation of the
First Amended Joint Plan of Reorganization of Debtors and Certain Nondebtor
Affiliates under Chapter 11 of the Bankruptcy Code, dated February 20, 2009 (the
“Reply”); and the Court being familiar with the Plan and other relevant factors
affecting the Debtors’ chapter 11 cases; and the Court being fully familiar
with, and having taken judicial notice of, the entire record of the Debtors’
chapter 11 cases; and upon the arguments of counsel and the evidence proffered
and adduced at the Confirmation Hearing; and after due deliberation and
sufficient cause appearing therefor;



--------------------------------------------------------------------------------

1 Unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to such terms in the Plan.


 
 

--------------------------------------------------------------------------------

 
 
IT IS HEREBY FOUND, DETERMINED, ORDERED, ADJUDGED, AND DECREED, AS FOLLOWS:


FINDINGS OF FACT


A.           Findings and Conclusions.  The findings and conclusions set forth
herein and in the record of the Confirmation Hearing constitute this Court’s
findings of fact and conclusions of law pursuant to Rule 52 of the Federal Rules
of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and
9014.  To the extent any of the following findings of fact constitute
conclusions of law, they are adopted as such.  To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as
such.

 
2

--------------------------------------------------------------------------------

 

B.            Jurisdiction.  The Court has jurisdiction over the Debtors’
chapter 11 cases and confirmation of the Plan pursuant to 28 U.S.C. §
1334.  Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(A), (L), and (O) and the Court has jurisdiction to enter a final order
with respect thereto.  The Debtors are eligible debtors under section 109 of the
Bankruptcy Code.  Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408
and 1409.


C.            Commencement and Joint Administration of the Debtors’ Chapter 11
Cases.  On the Commencement Date, each of the above-captioned Debtors commenced
a case under chapter 11 of the Bankruptcy Code.  By prior order of the Court,
the Debtors’ chapter 11 cases have been consolidated for procedural purposes
only and are being jointly administered pursuant to Bankruptcy Rule 1015.  The
Debtors have operated their businesses and managed their properties as debtors
in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.  No
trustee or examiner has been appointed in these chapter 11 cases.


D.            Official Committee of Unsecured Creditors.  On February 27, 2008,
the Office of the United States Trustee for the District of Delaware (the “U.S.
Trustee”) appointed a committee of unsecured creditors (the “Creditors’
Committee”).


E.             Judicial Notice.  The Court takes judicial notice of the docket
of the Debtors’ chapter 11 cases maintained by the Clerk of the Court,
including, without limitation, all pleadings and other documents filed, all
orders entered, and all evidence and arguments made, proffered, or adduced at
the various hearings held before the Court during the pendency of the Debtors’
chapter 11 cases.


F.             Solicitation and Notice.  On January 8, 2009, the Court entered
the Disclosure Statement Order, which, among other things, approved the
Disclosure Statement, finding that it contained “adequate information” within
the meaning of section 1125 of the Bankruptcy Code, and established procedures
for the Debtors’ solicitation and tabulation of votes on the Plan.  The (i)
Disclosure Statement, (ii) Disclosure Statement Order, (iii) letter of support
from the Creditors’ Committee, (iv) notice of (a) approval of Disclosure
Statement; (b) establishment of record dates; (c) Confirmation Hearing and
procedures for objecting to confirmation of the Plan; and (v) procedures and
deadline for voting on the Plan (the “Confirmation Hearing Notice”), (vi)
Ballots and Master Ballots (as defined in the Disclosure Statement Order), and
(vii) notices of non-voting status (collectively, the “Solicitation Materials”)
were served in compliance with the Bankruptcy Code, the Bankruptcy Rules, and
the Disclosure Statement Order.  As described in the Disclosure Statement Order
and as evidenced by the Paque Filings and Publication Affidavit, (i) the service
of the Solicitation Materials was adequate and sufficient under the
circumstances of these chapter 11 cases and (ii) adequate and sufficient notice
of the Confirmation Hearing and other requirements, deadlines, hearings, and
matters described in the Disclosure Statement Order was timely provided in
compliance with the Bankruptcy Code, the Bankruptcy Rules, and provided due
process and an opportunity to appear and to be heard to all parties in interest.

 
3

--------------------------------------------------------------------------------

 

G.            Voting.  Votes on the Plan were solicited after disclosure of
“adequate information” as defined in section 1125 of the Bankruptcy Code.  As
evidenced by the Paque Tabulation Affidavit, votes to accept the Plan have been
solicited and tabulated fairly, in good faith and in a manner consistent with
the Disclosure Statement Order, the Bankruptcy Code, and the Bankruptcy Rules.
 
H.            Burden of Proof.  The Debtors have met their burden of proving the
elements of section 1129 of the Bankruptcy Code by a preponderance of the
evidence, which is the applicable standard.

 
4

--------------------------------------------------------------------------------

 

I.             Plan Supplement.  On February 11, 2009, the Debtors filed the
Plan Supplement, which includes the following documents:  (i) List of Names and
Biographical Information of the Directors of New Holdco; (ii) Form of New
Secured Note Indenture; (iii) List of Executory Contracts to be Assumed; (iv)
Form of New Employment Agreements; (v) Form of Settlement Agreements; (vi) Form
of New Certificate of Incorporation for New Holdco; (vii) Form of New Bylaws for
New Holdco; (viii) Form of Charys Holding Company, Inc. Liquidating Trust
Agreement; (ix) Form of Crochet & Borel Services, Inc. Liquidating Trust
Agreement; (x) List of Indemnified Individuals Pursuant to Section 8.6 of the
Plan.  On February 13, 2009, the Debtors filed a revised Exhibit 1 to the Plan
Supplement, which amended the List of Names and Biographical Information of the
Directors of New Holdco.  On February 23, 2009, the Debtors filed a supplement
to the Plan Supplement, which included the Form of Funding Arrangement Agreement
between each of the Liquidating Trusts and New Holdco; and at the Confirmation
Hearing the Debtors presented a revised version of the Form of Funding
Arrangement Agreement to be part of the Plan Supplement.  All such materials
comply with the terms of the Plan, and the filing and notice of such documents
is good and proper in accordance with the Bankruptcy Code, the Bankruptcy Rules,
and the Disclosure Statement Order and no other or further notice is or shall be
required.


COMPLIANCE WITH SECTION 1129 OF THE BANKRUPTCY CODE


J.             Plan Compliance with the Bankruptcy Code (11 U.S.C.
§ 1129(a)(1)).  The Plan complies with the applicable provisions of the
Bankruptcy Code, thereby satisfying section 1129(a)(1) of the Bankruptcy Code.


K.            Proper Classification (11 U.S.C. §§ 1122 and 1123(a)(1)).  In
addition to Administrative Expense Claims, professional compensation and
reimbursement Claims, Indenture Trustee Fees, and Priority Tax Claims, which
need not be classified, Article III of the Plan designates eighteen Classes of
Claims and Equity Interests against the appropriate Debtor.  The Claims and
Equity Interests included in each Class are substantially similar to other
Claims and Equity Interests, as the case may be, in each such Class.  Valid
business, legal, and factual reasons exist for separately classifying the
various Claims and Equity Interests under the Plan, and such Classes do not
unfairly discriminate between holders of Claims and Equity Interests.  The Plan
therefore satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

 
5

--------------------------------------------------------------------------------

 

 
i.
Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)).  Article III of the Plan
specifies that Charys Holding Classes 1, 2, 3 and 4 and C&B Classes 1 and 2 are
unimpaired under the Plan, thereby complying with section 1123(a)(2) of the
Bankruptcy Code.



 
ii.
Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)).  Article III
of the Plan designates Charys Holding Classes 5, 6, 7, 8, 9, 10, and 11 and C&B
Classes 3, 4A, 4B, 5 and 6 as impaired, and Sections 4.5, 4.6, 4.7, 4.8, 4.9,
4.10, 4.11, 4.14, 4.15, 4.16, 4.17 and 4.18 of the Plan specify the treatment of
Claims and Equity Interests in such Classes, thereby complying with section
1123(a)(3) of the Bankruptcy Code.



 
iii.
No Discrimination (11 U.S.C. § 1123(a)(4)).  The Plan provides for the same
treatment for each Claim or Equity Interest in each respective Class unless the
holder of a particular Claim or Equity Interest has agreed to a less favorable
treatment on account of such Claim or Equity Interest, thereby satisfying
section 1123(a)(4) of the Bankruptcy Code.



 
iv.
Implementation of the Plan (11 U.S.C. § 1123(a)(5)).  As required by section
1123(a)(5), Article V of the Plan provides for adequate means for implementation
of the Plan.  Specifically, the Plan and the various documents and agreements
set forth in the Plan Supplement provide adequate and proper means for the
implementation of the Plan, including, the establishment of the Liquidating
Trusts and the issuance of the New Equity Interests and New Secured Notes.



 
v.
Non-Voting Equity Securities/Allocation of Voting Power (11 U.S.C.
§ 1123(a)(6)).  Section 9.3 of the Plan provides that the New Organizational
Documents for New Holdco shall, to the extent applicable, prohibit the issuance
of nonvoting equity securities, thereby complying with section 1123(a)(6) of the
Bankruptcy Code.


 
6

--------------------------------------------------------------------------------

 

 
vi.
Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)).  Sections 9.4
and 9.5 of the Plan contain provisions with respect to the manner of selection
of directors and officers of the New Holdco that are consistent with the
interests of creditors, equity security holders, and public policy, and the Plan
and Plan Supplement identify the individuals proposed to serve as directors of
New Holdco; and the officers of New Holdco who will serve as of the Effective
Date will be comprised of certain current officers of Charys Holding as
disclosed at the Confirmation Hearing, thereby satisfying section 1123(a)(7) of
the Bankruptcy Code.  Section 5.2 and 5.3 of the Plan provide for the
designation of the Trustees for the Liquidating Trusts by the applicable Debtor
with the consent of the Creditors’ Committee.



 
vii.
Additional Plan Provisions (11 U.S.C. § 1123(b)).  The other provisions of the
Plan are appropriate and consistent with the applicable provisions of the
Bankruptcy Code, thereby satisfying section 1123(b) of the Bankruptcy Code.



 
viii.
Impairment/Unimpairment of Classes of Claims and Equity Interests (§
1123(b)(1)).  Pursuant to Article III of the Plan, (a) Charys Holding Class 5
(Cotton Seller Note Claims), Charys Holding Class 6 (CTSI / MSAI Settler Note
Claims and Mirror Note Claims), Charys Holding Class 7 (8.75% Senior Convertible
Note Claims) Charys Holding Class 8 (General Unsecured Claims Against Charys
Holding), Charys Holding Class 9 (Subordinated Debt Claims), Charys Holding
Class 10 (Charys Holding Securities Claims), Charys Holding Class 11 (Charys
Holding Equity Interests), C&B Class 3 (Other Secured Claims Against C&B), C&B
Class 4A (General Unsecured Claims Against C&B), C&B Class 4B (C&B 8.75% Senior
Convertible Note Claims), C&B Class 5 (C&B Securities Claims), and C&B Class 6
(C&B Equity Interests) Claims and Equity Interests are impaired; and (b) Charys
Holding Class 1 (Other Priority Claims Against Charys Holding), Charys Holding
Class 2 (Secured Tax Claims Against Charys Holding), Charys Holding Class 3
(Secured Working Capital Facility Claims Against Charys Holding), Charys Holding
Class 4 (Other Secured Claims Against Charys Holding), C&B Class 1 (Other
Priority Claims Against C&B), and C&B Class 2 (Secured Tax Claims Against C&B)
Claims are unimpaired, as contemplated by section 1123(b)(1) of the Bankruptcy
Code.



 
ix.
Assumption and Rejection of Executory Contracts (11 U.S.C. §
1123(b)(2)).  Section 8.1 of the Plan provides for the rejection of the
executory contracts and unexpired leases of the Debtors as of the Effective
Date, except for any executory contract or unexpired lease (a) that has been
assumed pursuant to an order of the Bankruptcy Court served prior to the
Confirmation Date, (b) as to which a motion for approval of the assumption of
such executory contract or unexpired lease has been filed and served prior to
the Confirmation Date, or (c) that is specifically designated as a contract or
lease to be assumed on Schedule 8.1 to the Plan as contemplated by section
1123(b)(2) of the Bankruptcy Code.


 
7

--------------------------------------------------------------------------------

 

 
x.
Cure of Defaults (11 U.S.C. § 1123(d)).  Section 8.4 of the Plan provides for
the satisfaction of default claims associated with each executory contract and
unexpired lease to be assumed pursuant to the Plan in accordance with section
365(b)(1) of the Bankruptcy Code.  All cure amounts will be determined in
accordance with the underlying agreements and applicable bankruptcy and
nonbankruptcy law.  Thus, the Plan complies with section 1123(d) of the
Bankruptcy Code



 
xi.
Bankruptcy Rule 3016(a).  The Plan is dated and identifies the proponents,
thereby satisfying Bankruptcy Rule 3016(a).



L.            Debtors Compliance with the Bankruptcy Code (11 U.S.C.
§ 1129(a)(2)).  Each Debtor has complied with the applicable provisions of the
Bankruptcy Code.  Specifically:


 
i.
Each Debtor is a proper debtor under section 109 of the Bankruptcy Code,



 
ii.
Each Debtor has complied with all applicable provisions of the Bankruptcy Code,
except as otherwise provided or permitted by orders of the Bankruptcy Court, and



 
iii.
Each Debtor has complied with the applicable provisions of the Bankruptcy Code,
the Bankruptcy Rules, the Local Bankruptcy Rules, and the Disclosure Statement
Order in transmitting the Solicitation Materials and in tabulating the votes
with respect to the Plan, thereby complying with section 1125 with respect to
the Disclosure Statement and the Plan.



M.           Plan Proposed in Good Faith (11 U.S.C. § 1129 (a)(3)).  The Plan is
based upon extensive, arms’-length negotiations between and among the Debtors,
the Creditors’ Committee, and other parties in interest, and represents the
culmination of months of intensive negotiations and discussions among all
parties.  The Plan is supported by the Creditors’ Committee and certain other
major creditors (including the holders of the Cotton Seller Note Claims and the
CTSI/MSAI Seller Note Claims) and was overwhelmingly accepted by creditors
(other than Mr. Crochet) as set forth in the Paque Tabulation
Certification.  The Plan restructures the debt obligations of the Debtors and
provides the means through which the Charys Holding enterprise can continue to
operate as a viable entity.  Thus, the Plan was proposed with the legitimate and
honest purpose of maximizing the value of the Debtors’ estates and to effectuate
a successful reorganization for Charys Holding.  Further, the release,
exculpation and indemnification provisions embodied in the Plan are fair and
equitable, and a component of the consensual agreement reached among the Debtors
and the various creditor constituencies and are consistent with sections 1123
and 1129 of the Bankruptcy Code.

 
8

--------------------------------------------------------------------------------

 

N.           Payment for Services or Cost and Expenses (11 U.S.C.
§ 1129(a)(4)).  All payments made or to be made by any of the Debtors for
services or for costs and expenses in connection with these chapter 11 cases, or
in connection with the Plan and incident to these chapter 11 cases, have been
approved by, or are subject to the approval of, the Court as reasonable, thereby
satisfying section 1129(a)(4) of the Bankruptcy Code.


O.           Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)).  The
Debtors have complied with section 1129(a)(5) of the Bankruptcy Code.  The
identities of those persons who will serve on the Effective Date of the Plan as
directors of New Holdco have been disclosed in the Plan Supplement.  The
identity of the officers of New Holdco who will serve on the Effective Date were
disclosed at the Confirmation Hearing and are comprised of certain current
officers of Charys Holdings.  Following the Effective Date, the Board of
Directors of New Holdco will determine what changes, if any, will be made to the
composition of the officers of New Holdco and their compensation.  The members
of the Board of Directors will serve in accordance with the New Organizational
Documents as the same may be amended from time to time.  The appointment, or
continuation in office, of such individuals is consistent with the interests of
creditors and with public policy.

 
9

--------------------------------------------------------------------------------

 

P.            No Rate Changes (11 U.S.C. § 1129(a)(6)).  No rates are being
changed that require approval of a governmental regulatory commission, and
accordingly, this section is inapplicable to the Plan.


Q.            Best Interest of Creditors (11 U.S.C. § 1129(a)(7)).  The “best
interests” test is applicable only those (i) holders of Claims that voted to
reject the Plan in Charys Holding Class 7 (8.75% Senior Convertible Note Claims
Against Charys Holding), Charys Holding Class 8 (General Unsecured Claims
Against Charys Holding), and C&B Class 3 (Other Secured Claims Against C&B), and
(ii) holders of Claims and Equity Interests in Charys Holding Class 9
(Subordinated Debt Claims), Charys Holding Class 10 (Charys Holding Securities
Claims), Charys Holding Class 11 (Charys Holding Equity Interests), C&B Class 4B
(C&B 8.75% Senior Convertible Note Claims), C&B Class 5 (C&B Securities Claims),
and C&B Class 6 (C&B Equity Interests) under the Plan, which will not receive or
retain any property under the Plan, and therefore, are deemed to have rejected
the Plan.  As demonstrated by the Spitzer Affidavit and the liquidation analysis
contained in the Disclosure Statement, which employed commonly accepted
methodologies and reasonable assumptions, each holder of an impaired Claim
against or Equity Interest in the Debtors either has accepted the Plan or will
receive or retain under the Plan, on account of such Claim or Equity Interest,
property of a value, as of the Effective Date, that is not less than the amount
that such holder would receive or retain if the applicable Debtor were
liquidated under chapter 7 of the Bankruptcy Code on such date.  Accordingly,
the Plan satisfies section 1129(a)(7) of the Bankruptcy Code.

 
10

--------------------------------------------------------------------------------

 

R.            Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)).  Charys
Holding Classes 1, 2, 3 and 4, and C&B Classes 1 and 2 are Classes of unimpaired
Claims each of which is conclusively presumed to have accepted the Plan in
accordance with section 1126(f) of the Bankruptcy Code.  Charys Holding Classes
5, 6, 7 and 8, and C&B Class 4A, which are the impaired Classes of Claims
against the Debtors entitled to vote on the Plan, have voted to accept the Plan,
in accordance with section 1126(b) and (c) of the Bankruptcy Code.  C&B Class 3,
which is other Secured Claims against C&B is impaired by the Plan and has voted
to reject the Plan, and Charys Holding Classes 9, 10 and 11, and C&B Classes 4B,
5, and 6, which are Claims against, and Equity Interests in, the applicable
Debtors, are impaired by the Plan and are not entitled to receive or retain any
property under the Plan, and therefore, are deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code.  Although section 1129(a)(8)
of the Bankruptcy Code is not satisfied with respect to the rejection of C&B
Class 3, and deemed rejection of Charys Holding Classes 9, 10, and 11, and C&B
Classes 4B, 5, and 6, the Plan may nevertheless be confirmed because the Plan
satisfies section 1129(b) of the Bankruptcy Code with respect to the rejecting
Classes.


S.            Treatment of Administrative Expense Claims, Priority Tax Claims,
Secured Tax Claims, and Other Priority Claims (11 U.S.C. § 1129(a)(9)).  The
treatment of Administrative Expense Claims and Priority Tax Claims pursuant to
Article II of the Plan satisfies the requirements of sections 1129(a)(9)(A) and
(C) of the Bankruptcy Code.  The treatment of Other Priority Claims Against
Charys Holding, Other Priority Claims Against C&B, Secured Tax Claims Against
Charys Holding, and Secured Tax Claims Against C&B pursuant to Section 4.1, 4.2,
4.12, and 4.13 of the Plan satisfies the requirements of sections 1129(a)(9)(B)
and (D) of the Bankruptcy Code, as applicable.

 
11

--------------------------------------------------------------------------------

 

T.            Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)).  Charys
Holding Classes 5, 6, 7 and 8, and C&B Class 4A, each of which is impaired under
the Plan and entitled to vote, voted to accept the Plan by the requisite
majorities, determined without including any acceptance of the Plan by any
insider, thereby satisfying the requirements of section 1129(a)(10) of the
Bankruptcy Code.


U.            Feasibility (11 U.S.C. § 1129 (a)(11)).  The information in the
Disclosure Statement and the evidence proffered or adduced at the Confirmation
Hearing and in the Spitzer Affidavit:  (i) is persuasive and credible; (ii) has
not been controverted by other evidence; and (iii) establishes that the Plan is
feasible, there is a reasonable likelihood that New Holdco will meet its
financial obligations under the Plan in the ordinary course of business, and
confirmation of the Plan is not likely to be followed by the liquidation or need
for further financial reorganization of New Holdco, thereby satisfying the
requirements of section 1129(a)(11) of the Bankruptcy Code.


V.            Payment of Fees (11 U.S.C. § 1129(a)(12)).  As required pursuant
to Section 13.9 of the Plan, all fees payable under section 1930 of title 28 of
the United States Code have been or will be paid on the Effective Date, and will
continue to be paid thereafter as required, thereby satisfying the requirements
of section 1129(a)(12) of the Bankruptcy Code.


W.           Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)).  In the
ordinary course of their business, the Debtors did not have obligations with
respect to retiree benefits.  Accordingly, section 1129(a)(13) of the Bankruptcy
Code is inapplicable in the Chapter 11 Cases.

 
12

--------------------------------------------------------------------------------

 

X.           No Unfair Discrimination; Fair and Equitable (11 U.S.C.
§ 1129(b)).  The Debtors have requested that the Court confirm the Plan
notwithstanding C&B Class 3 (Other Secured Claims Against C&B) voted to reject
the Plan, and Charys Holding Class 9 (Subordinated Debt Claims), Charys Holding
Class 10 (Charys Holding Securities Claims), Charys Holding Class 11 (Charys
Holding Equity Interests), C&B Class 4B (C&B 8.75% Senior Convertible Note
Claims), C&B Class 5 (C&B Securities Claims), and C&B Class 6 (C&B Equity
Interests) (collectively, the “Rejecting Classes”) were deemed to reject the
Plan.  The Debtors have satisfied the requirements of sections 1129(b)(1) and
(b)(2) of the Bankruptcy Code with respect to the Rejecting Classes.  Based on
the evidence proffered, adduced, and/or presented at the Confirmation Hearing,
the Plan does not discriminate unfairly and is fair and equitable with respect
to the Rejecting Classes, as required by sections 1129(b)(1) and (b)(2) of the
Bankruptcy Code, The Plan does not “unfairly discriminate” because each
Rejecting Class is of a different legal nature and priority, and no Class of
Claims or Equity Interests of similar legal rights is receiving different
treatment under the Plan.  The Plan is fair and equitable as to the Rejecting
Classes because (i) Charys Holding Class 11 (Equity Interests) and C&B Class 6
(Equity Interests) meet the requirements of section 1129(b)(2)(C) of the
Bankruptcy Code because no junior interest is receiving or retaining a
distribution under the Plan, (ii) Charys Holding Class 9 (Subordinated Debt
Claims) meets the requirements of section 1129(b)(2)(B) because section 510 of
the Bankruptcy Code provides that subordination agreements are enforceable in
bankruptcy cases, senior Classes entitled to the benefit of the subordination
are not being paid in full and no Classes junior to Charys Holding Class 9 are
receiving any distribution under the Plan, (iii) Charys Holding Class 10
(Securities Claims) and C&B Class 5 (Securities Claims) meet the requirements of
section 1129(b)(2)(B) because such Claims are subordinated to the same priority
as equity pursuant to section 510 of the Bankruptcy Code and no junior Classes
are receiving or retaining any distribution under the Plan, and (iv) as to C&B
Class 3, any collateral securing the claim will be sold by the C&B Liquidating
Trust with the secured claimant to receive the proceeds thereof in accordance
with the priority of its security interest in such collateral or the claimant
will receive the indubitable equivalent of its secured claim, thereby satisfying
section 1129(b)(2)(A).  In addition, by accepting the Plan, the Noteholders in
Charys Holding Class 7 have agreed to waive any distribution against C&B as
provided in C&B Class 4B.  Based on the foregoing the requirements of section
1129(b) of the Bankruptcy Code are met with respect to each of the Rejecting
Classes and the Plan may be confirmed notwithstanding the rejection by the
Rejecting Classes.

 
13

--------------------------------------------------------------------------------

 

Y.            Only One Plan (11 U.S.C. § 1129(c)).  The Plan is the only plan
filed in these cases, and accordingly, section 1129(c) of the Bankruptcy Code is
inapplicable in the chapter 11 cases.


Z.            Principal Purpose of the Plan (11 U.S.C. § 1129(d)).  The
principal purpose of the Plan is not the avoidance of taxes or the avoidance of
the application of Section 5 of the Securities Act of 1933, thereby satisfying
the requirements of section 1129(d) of the Bankruptcy Code.


AA.        Good-Faith Solicitation (11 U.S.C. § 1125(e)).  Based on the record
before the Court, (i) the Debtors are deemed to have solicited acceptances of
the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, including without limitation, sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation and
(ii) the Debtors, the Creditors’ Committee, New Holdco, and the Affiliated Plan
Proponents, and all of their respective members, officers, directors, agents,
financial advisers, attorneys, employees, equity holders, partners, affiliates,
and representatives shall be deemed to have participated in good faith and in
compliance with the applicable provisions of the Bankruptcy Code in the offer
and issuance of any securities under the Plan, and therefore are not, and on
account of such offer, issuance and solicitation will not be, liable at any time
for any violation of any applicable law, rule, or regulation governing the
solicitation of acceptances or rejections of the Plan or the offer, issuance,
sale or purchase of any securities under the Plan and are entitled to the
protections afforded by section 1125(e) of the Bankruptcy Code and the
exculpation provisions set forth in Section 11.9 of the Plan.

 
14

--------------------------------------------------------------------------------

 

BB.          Satisfaction of Confirmation Requirements.  Based upon the
foregoing, the Plan satisfies the requirements for confirmation set forth in
section 1129 of the Bankruptcy Code.


CC.          Implementation.  All documents necessary to implement the Plan,
including, without limitation, those contained in the Plan Supplement, and all
other relevant and necessary documents have been negotiated in good faith and at
arms’ length and shall, upon completion of documentation and execution, be
valid, binding, and enforceable agreements and not be in conflict with any
federal or state law.


DD.         Assumption of Executory Contracts and Unexpired Leases.  The Debtors
have satisfied the provisions of section 365 of the Bankruptcy Code with respect
to the assumption of executory contracts and unexpired leases pursuant to the
Plan.


EE.          Transfers by Debtors.  All transfers of property of the Debtors’
estates, including, without limitation, the transfer and assignment of assets to
the Liquidating Trusts and the issuance and delivery of the New Equity Interests
shall be free and clear of all Liens, charges, Claims, encumbrances, and other
interests, except as expressly provided in the Plan or this Order.

 
15

--------------------------------------------------------------------------------

 

FF.           Injunction, Exculpation, and Releases.  The Court has jurisdiction
under sections 1334(a) and (b) of title 28 of the United States Code to approve
the injunction, exculpation, and releases set forth in Sections 11.6, 11.9, and
11.10 of the Plan, respectively.  Section 105(a) of the Bankruptcy Code permits
issuance of the injunction and approval of the releases and exculpation set
forth in Sections 11.6, 11.9 and 11.10 of the Plan.  Such provisions are fair
and reasonable and are in the best interests of the Debtors, their estates, and
parties in interest.  Further, the exculpation provision in the Plan does not
relieve any party of liability for an act or omission to the extent such act or
omission is determined by a Final Order to have constituted willful misconduct
or gross negligence.  Based upon the record of these chapter 11 cases and the
evidence proffered, adduced, and/or presented at the Confirmation Hearing, this
Court finds that the injunction, exculpation, and releases set forth in Article
XI of the Plan are consistent with the Bankruptcy Code and applicable law.


GG.          Global Settlement.  Pursuant to Bankruptcy Rule 9019, in
consideration for the classification, distribution and other benefits provided
under the Plan, upon the Effective Date, the provisions of the Plan shall
constitute a good-faith compromise and settlement of all Claims or controversies
resolved pursuant to the Plan.  All Plan distributions made to creditors holding
Allowed Claims in any Class are intended to be and shall be final, and no Plan
distribution to the holder of a Claim in one Class shall be subject to being
shared with or reallocated to the holders of any Claim in another Class by
virtue of any prepetition collateral trust agreement, shared collateral
agreement, subordination agreement, other similar inter-creditor arrangement or
deficiency Claim.


HH.         Valuation.  Pursuant to the valuation analyses set forth in the
Disclosure Statement, the enterprise value of the Debtors is insufficient to
support a distribution to holders of Subordinated Debt Claims, Charys Holding
Securities Claims, Charys Holding Equity Interests, C&B Securities Claims, and
C&B Equity Interests under absolute priority principles.

 
16

--------------------------------------------------------------------------------

 

II.            As stated on the record of the Confirmation Hearing, the Funding
Arrangement and the Funding Arrangement Agreement have been modified to reflect
that the Liquidating Trusts shall not be required to pay to New Holdco any stock
of New Holdco, any proceeds thereof, or any dividends or other distributions
paid with respect thereto on account of the Obligations (as such term is defined
in the Funding Arrangement Agreement).  Such modification does not adversely
change in any material respect the treatment of any Claim of any creditor or
Equity Interests of any equity security holder who has not accepted the
modification in writing.


JJ.            The Amended Renewal Promissory Note, dated as of November 30,
2006, in the amount of $77,932,514.15, payable by Charys Holding Company, Inc.
to Troy D. Crochet, and all obligations related thereto, do not have the benefit
of any subordination agreement with respect to the 8.75% Senior Convertible
Notes as to any guarantees in favor of the 8.75% Senior Convertible Notes.


CONCLUSIONS OF LAW


NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:


1.             Confirmation.  All requirements for confirmation of the Plan have
been satisfied.  Accordingly, the Plan in its entirety is CONFIRMED pursuant to
section 1129 of the Bankruptcy Code.  The documents contained in the Plan
Supplement and the supplements to the Plan Supplement, including, the List of
Names and Biographical Information of the Directors of New Holdco, the Form of
New Secured Note Indenture, the List of Executory Contracts to be Assumed, the
Form of New Employment Agreements, the Form of Settlement Agreements, the Form
of New Certificate of Incorporation for New Holdco, the Form of New Bylaws for
New Holdco, the Form of Charys Holding Company, Inc. Liquidating Trust
Agreement, the Form of Crochet & Borel Services, Inc. Liquidating Trust
Agreement, the List of Indemnified Individuals Pursuant to Section 8.6 of the
Plan, and the Form of Funding Arrangement Agreement are authorized and
approved.  The terms of the Plan and the Plan Supplement are incorporated by
reference into, and are an integral part of, this Order.

 
17

--------------------------------------------------------------------------------

 

2.            Plan Supplement.  The documents contained in the Plan Supplement,
and any amendments, modifications, and supplements thereto, and all documents
and agreements introduced into evidence by the Debtors at the Confirmation
Hearing (including all exhibits and attachments thereto and documents referred
to therein), and the execution, delivery, and performance thereof by the
trustees of the applicable Liquidating Trusts, or New Holdco, as applicable, are
authorized and approved when they are finalized, executed and
delivered.  Without further order or authorization of this Court, the Debtors,
the Liquidating Trusts, New Holdco and their successors are authorized and
empowered to make all modifications to all documents included as part of the
Plan Supplement that are consistent with the Plan.  Execution versions of the
documents comprising the Plan Supplement shall constitute legal, valid, binding,
and authorized obligations of the respective parties thereto, enforceable in
accordance with their terms and, to the extent applicable, shall create, as of
the Effective Date, all liens and security interests purported to be created
thereby.


3.            Objections.  All parties have had a full and fair opportunity to
litigate all issues raised by the Objections, or which might have been raised,
and the Objections have been fully and fairly litigated.  All Objections,
responses, statements, and comments in opposition to the Plan, other than those
withdrawn with prejudice in their entirety prior to the Confirmation Hearing or
otherwise resolved on the record of the Confirmation Hearing and/or herein are
overruled for the reasons stated on the record.

 
18

--------------------------------------------------------------------------------

 

4.             Solicitation and Notice.  Notice of the Confirmation Hearing
complied with the terms of the Disclosure Statement Order, was appropriate and
satisfactory based on the circumstances of these chapter 11 cases, and was in
compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, and
the Local Bankruptcy Rules.  The solicitation of votes on the Plan and the
Solicitation Materials complied with the solicitation procedures in the
Disclosure Statement Order, was appropriate and satisfactory based upon the
circumstances of the chapter 11 cases, and was in compliance with the provisions
of the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy
Rules.  Notice of the Plan Supplement, and all related documents, was
appropriate and satisfactory based upon the circumstances of these chapter 11
cases, and was in compliance with the provisions of the Bankruptcy Code, the
Bankruptcy Rules, and the Local Bankruptcy Rules.


5.             Omission of Reference to Particular Plan Provisions.  The failure
to specifically describe or include any particular provision of the Plan in this
Order shall not diminish or impair the effectiveness of such provision, it being
the intent of this Court that the Plan be approved and confirmed in its
entirety.


6.             Plan Classification Controlling.  The classifications of Claims
and Equity Interests for purposes of the distributions to be made under the Plan
shall be governed solely by the terms of the Plan.  The classification set forth
on the Ballots tendered or returned by the Debtors’ creditors in connection with
voting on the Plan:  (a) were set forth on the Ballots solely for purposes of
voting to accept or reject the Plan; (b) do not necessarily represent, and in no
event shall be deemed to modify or otherwise affect, the actual classification
of such Claims and Equity Interests under the Plan for distribution purposes;
and (c) shall not be binding on the Debtors, the Liquidating Trusts, New Holdco,
creditors, or interest holders for purposes other than voting on the Plan.

 
19

--------------------------------------------------------------------------------

 

7.             Global Settlement.  Pursuant to Section 5.1(b) of the Plan,
sections 105 and 1123(b)(3) of the Bankruptcy Code, and Bankruptcy Rule 9019, on
the Effective Date, the provisions of the Plan constitute a good-faith
compromise and settlement of all Claims or controversies resolved pursuant to
the Plan.


8.             Merger, Dissolution, or Consolidation of Corporate
Entities.  Pursuant to Section 5.1(e) of the Plan, on or as of the Effective
Date or as soon as practicable thereafter (or, in case of clause (b), at any
time following the Confirmation Date), and without the need for any further
action, the Debtors may, with the prior consent of the Creditors’ Committee (a)
cause any of the Debtors to be merged with and into the other Debtor, dissolved
or otherwise consolidated, (b) cause C&B to be merged with, or converted into, a
limited liability company, or (c) engage in any other transaction in furtherance
of the Plan.


9.             Cancellation of Existing Securities and Agreements.  Pursuant to
Section 5.1(d)(i) of the Plan, except (a) as otherwise expressly provided in the
Plan, (b) with respect to executory contracts or unexpired leases that have been
assumed by the Debtors, (c) for purposes of evidencing a right to distributions
under the Plan, or (d) with respect to any Claim that is reinstated and rendered
Unimpaired under the Plan, on the Effective Date, the 8.75% Senior Convertible
Notes (and all documents and instruments related thereto), the Mirror Notes, all
instruments and documents representing or evidencing the Cotton Seller Note
Claims, CTSI / MSAI Seller Note Claims, Mirror Note Claims, all instruments and
documents representing or evidencing the subordinated debt, the Indentures and
other instruments or documents evidencing any Claims or Equity Interests shall
be deemed automatically cancelled and deemed surrendered without further act or
action under any applicable agreement, law, regulation, order or rule and the
obligations of the Debtors under the agreements, instruments and other
documents, indentures, and certificates of designations governing such Claims
and Equity Interests, as the case may be, shall be discharged; provided,
however, that the 8.75% Senior Convertible Notes, the Mirror Notes, and the
Indenture shall continue in effect solely for the purposes of (a) allowing the
holders of the 8.75% Senior Convertible Notes and the Mirror Notes to receive
their distributions under the Plan, and (b) allowing the Disbursing Agent or the
Indenture Trustee, as the case may be, to make such distributions, if any, to be
made on account of the 8.75% Senior Convertible Notes Claims and Mirror Note
Claims.

 
20

--------------------------------------------------------------------------------

 

10.           Discharge of Indenture Trustee.  Pursuant to Section 5.1(d)(ii) of
the Plan, subsequent to the performance by the Indenture Trustee or its agents
of any duties that are expressly required under the Plan, and the Confirmation
Order and/or under the terms of the Indenture, the Indenture Trustee and its
agents shall be relieved of, and released from, all responsibilities and
obligations associated with the 8.75% Senior Convertible Notes arising under the
Indenture or under other applicable agreements or law and the Indenture shall be
deemed to be discharged.


11.           Issuance of New Equity Interests and New Securities.  The issuance
by New Holdco of the New Equity Interests and New Secured Notes on the Effective
Date is authorized without the need for any further corporate action and without
any further action by holders of Claims or Equity Interests.  The Debtors and
the Creditors’ Committee and its members (and each of their respective members,
Affiliates, agents, directors, officers, employees, advisors, and attorneys)
have, and upon confirmation of the Plan (including all documents necessary to
effectuate the Plan or otherwise contemplated by the Plan, including those
contained in the Plan Supplement) shall be deemed to have participated in good
faith and in compliance with the applicable provisions of the Bankruptcy Code
with regards to the issuance and distribution of the New Equity Interests under
the Plan, and therefore are not, and on account of such distribution will not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 
21

--------------------------------------------------------------------------------

 

12.           Restructuring Transactions.  The Restructuring Transactions set
forth in Section 5.2 of the Plan are approved in all respects and the Debtors,
the Indenture Trustee, New Holdco and the Affiliated Plan Proponents are
authorized to take all action in order to effectuate and implement the
Restructuring Transactions.


13.           Exemption from Securities Laws.  To the maximum extent provided by
section 1145 of the Bankruptcy Code and applicable non-bankruptcy law, the
issuance under the Plan of the New Equity Interests, New Secured Notes and
beneficial interests in the Liquidating Trusts will be exempt from registration
under the Securities Act of 1933, as amended, and all rules and regulations
promulgated thereunder and any state or local law requiring registration prior
to the offering, issuance, distribution, or sale of securities.


14.           The Liquidating Trusts.  On or before the Effective Date, the
Charys Holding Liquidating Trust Agreement and the C&B Liquidating Trust
Agreement shall be executed by the parties thereto, and all other necessary
steps shall be taken to establish the Liquidating Trusts.  The Charys
Liquidating Trust Assets and the C&B Liquidating Trust Assets shall be
transferred to the applicable Liquidating Trust in accordance with the
provisions of the Plan.

 
22

--------------------------------------------------------------------------------

 

15.           Distributions Under the Plan.  All distributions under the Plan
shall be made in accordance with Article VI of the Plan.


16.           Disputed Claims.  The provisions of Article VII of the Plan,
including, without limitation, the provisions governing procedures for resolving
Disputed Claims, are found to be fair and reasonable and are approved.


17.           Assumption or Rejection of Executory Contracts and Unexpired
Leases (11 U.S.C. § 1123(b)(2)).  Pursuant to Section 8.1 of the Plan, as of the
Effective Date all executory contracts and unexpired leases that exist between
the Debtors and any person or entity shall be deemed rejected by the Debtors,
except for any executory contract or unexpired lease (i) that has been assumed
pursuant to an order of the Bankruptcy Court entered prior to the Effective
Date, (ii) as to which a motion for approval of the assumption of such executory
contract or unexpired lease has been filed and served prior to the Confirmation
Date, or (iii) that is specifically designated as a contract or lease to be
assumed on Schedule 8.1, contained in the Plan Supplement.


18.           Approval of Assumption or Rejection of Executory Contracts and
Unexpired Leases.  Entry of the this Order shall, subject to and upon the
occurrence of the Effective Date, constitute (i) the approval, pursuant to
sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the assumption of the
executory contracts and unexpired leases assumed pursuant to Section 8.1 of the
Plan, (ii) the extension of time, pursuant to section 365(d)(4) of the
Bankruptcy Code, within which the Debtors may assume, assume and assign, or
reject the executory contracts and unexpired leases specified in Section 8.1 of
the Plan through the date of entry of an order approving the assumption,
assumption and assignment, or rejection of such executory contracts and
unexpired leases, and (iii) the approval, pursuant to section 365(a) and
1123(b)(2) of the Bankruptcy Code, of the rejection of the executory contracts
and unexpired leases rejected pursuant to Section 8.1 of the Plan.

 
23

--------------------------------------------------------------------------------

 

19.           Inclusiveness.  Unless otherwise specified on Schedules 8.1 of the
Plan Supplement, each executory contract and unexpired lease listed therein
shall include any and all modifications, amendments, supplements, restatements
or other agreements made directly or indirectly by any agreement, instrument or
other document that in any manner affects such executory contract or unexpired
lease, without regard to whether such agreement, instrument or other document is
listed on such schedule.


20.           Cure of Defaults.  Except to the extent that different treatment
has been agreed to by the non-debtor party or parties to any executory contract
or unexpired lease to be assumed pursuant to Section 8.1 of the Plan, the
Debtors shall, pursuant to the provisions of sections 1123(a)(5)(G) and
1123(b)(2) of the Bankruptcy Code and consistent with the requirements of
section 365 of the Bankruptcy Code, within at least twenty (20) days prior to
the later of (a) the hearing on the Debtors’ motion for assumption or assumption
and assignment and (b) the Confirmation Hearing, file with the Bankruptcy Court
and serve by first class mail on each non-debtor party to such executory
contracts or unexpired leases to be assumed pursuant to Section 8.1 of the Plan,
a notice, which shall list the cure amount as to each executory contract or
unexpired lease to be assumed.  The parties to such executory contracts or
unexpired leases to be assumed or assumed and assigned by the Debtors shall have
twenty (20) days from the date of service of such notice to file and serve any
objection to the cure amounts listed by the Debtors.  If there are any
objections filed, the Bankruptcy Court shall hold a hearing on a date to be set
by the Bankruptcy Court.  Notwithstanding Section 8.1 of the Plan, the Debtors
shall retain their rights to reject any of their executory contracts or
unexpired leases that are subject to a dispute concerning amounts necessary to
cure any defaults through the Effective Date.

 
24

--------------------------------------------------------------------------------

 

21.           Bar Date for Filing Proofs of Claim Relating to Executory Contacts
and Unexpired Leases Rejected Pursuant to the Plan.  In the event that the
rejection of an executory contract or unexpired lease by the Debtors pursuant to
the Plan results in damages to the other party or parties to such contract or
lease, a Claim for such damages, if not evidenced by a timely filed proof of
Claim, shall be forever barred and shall not be enforceable against the Debtors
or New Holdco, or their properties or interests in property as agents,
successors, or assigns, unless a proof of Claim is filed with the Bankruptcy
Court and served upon Kurtzman Carson Consultants, LLC, the Debtors’
Court-appointed Claims agent, on or before the date that is 30 days after the
later of (i) the date of service of notice of the Confirmation Date, (ii) notice
of modification to Schedule 8.1 of the Plan Supplement (solely with respect to
the party directly affected by such modification), or (iii) the date of service
of notice of such later rejection date that occurs as a result of a dispute
concerning amounts necessary to cure any defaults (solely with respect to the
party directly affected by such rejection).


22.           Indemnification and Reimbursement Obligations.  Subject to the
occurrence of the Effective Date, the obligations of Charys Holding and/or C&B
to indemnify and reimburse those officers, directors and employees set forth on
an Exhibit 10 contained in the Plan Supplement against and for any obligations
pursuant to articles of incorporation, codes of regulations, bylaws, applicable
state law, or specific agreement, or any combination of the foregoing, shall
survive confirmation of the Plan, irrespective of whether indemnification or
reimbursement is owed in connection with an event occurring before, on, or after
the Commencement Date and all such obligations shall be, and shall be deemed to
be assumed by New Holdco as of the Effective Date; provided, however, that in no
circumstance shall New Holdco assume any obligation to indemnify or reimburse
any individual in connection with the fraud, willful misconduct, or gross
negligence of such individual.  In furtherance of the foregoing, New Holdco will
obtain a directors’ and officers’ insurance policy with tail coverage for a
period of six years from an insurer whose rating with A.M. Best is no lower than
that of the insurers of the policies in existence on the Effective Date for the
current and former officers and directors of the Debtors, provided, however,
that such policy shall have an aggregate cost of no more than an amount as
agreed on by the Debtors and the Creditors’ Committee.

 
25

--------------------------------------------------------------------------------

 

23.           Insurance Policies.  Notwithstanding anything contained in the
Plan to the contrary, unless specifically rejected by order of the Bankruptcy
Court, all of the Debtors’ insurance policies and any agreements, documents or
instruments relating thereto, are treated as executory contracts under the Plan
and will be assumed pursuant to the Plan effective as of the Effective
Date.  Nothing contained in this Section shall constitute or be deemed a waiver
of any cause of action that the Debtors may hold against any entity, including,
without limitation, the insurer, under any of the Debtors’ policies of
insurance.


24.           Compensation and Benefit Plans.  All Benefit Plans of Charys
Holding, including Benefit Plans and programs subject to sections 1114 and
1129(a)(13) of the Bankruptcy Code, entered into before or after the
Commencement Date and not since terminated, shall be deemed to be, and shall be
treated as if they were, executory contracts that are assumed under the
Plan.  Charys Holding’s obligations under such plans and programs shall survive
confirmation of the Plan and shall be and shall be deemed to be assumed by New
Holdco, except for (a) executory contracts or Benefit Plans expressly rejected
pursuant to the Plan (to the extent such rejection does not violate sections
1114 and 1129(a)(13) of the Bankruptcy Code), (b) executory contracts or
employee Benefit Plans that have previously been rejected, are the subject of a
motion to reject pending as of the Confirmation Date or have been specifically
waived by the beneficiaries of any employee Benefit Plan or contract and (c)
such executory contracts or employee Benefit Plans to the extent they relate to
former employees whose employment by the Debtors terminated prior to the
Commencement Date.  Notwithstanding anything to the contrary in the Plan or the
Confirmation Order, no equity, stock, option or other similar plans in effect on
or prior to the Commencement Date shall be assumed and such plans shall be
cancelled.

 
26

--------------------------------------------------------------------------------

 

25.           Directors and Officers.  Pursuant to Section 9.1 of the Plan,
effective as of the Effective Date, the management, control and operation of New
Holdco shall become the general responsibility of the Board of Directors of New
Holdco.  Pursuant to Section 9.4 of the Plan, effective as of the Effective
Date, the persons identified in the Plan Supplement as members of the initial
Board of Directors of New Holdco are deemed designated.  Certain officers of the
Debtors immediately prior to the Effective Date shall serve as the initial
officers of New Holdco on and after the Effective Date.  Such officers shall
serve in accordance with applicable non-bankruptcy law, any employment agreement
entered into with New Holdco on or after the Effective Date and the New
Organizational Documents.  Pursuant to Section 9.6 of the Plan, New Holdco shall
be deemed to have adopted the New Employment Agreements


26.           Vesting of Assets.  Pursuant to Section 11.1 of the Plan, (i) on
or after the Effective Date (a) the Charys Trustee may dispose of the assets of
the Charys Liquidating Trust free and clear of any restrictions of the
Bankruptcy Code, but in accordance with the provisions of the Plan and the
Charys Liquidating Trust Agreement, and (b) the C&B Trustee may dispose of the
assets of the C&B Liquidating Trust free and clear of any restrictions of the
Bankruptcy Code, but in accordance with the provisions of the Plan and the C&B
Liquidating Trust Agreement, and (ii) as of the Effective Date, all property of
New Holdco, and the Liquidating Trusts shall be free and clear of all Claims,
liens, encumbrances, charges and other interests, except as provided in the
Plan.

 
27

--------------------------------------------------------------------------------

 

27.           Discharge of Claims and Termination of Equity Interests.  The
rights afforded in and the payments and distributions to be made under the Plan
shall terminate all Equity Interests and discharge all existing debts and Claims
of any kind, nature or description whatsoever against or in the Debtors or any
of their assets or properties to the fullest extent permitted by section 1141 of
the Bankruptcy Code.  Except as provided in the Plan, upon the Effective Date,
all existing Claims against the Debtors and Equity Interests shall be, and shall
be deemed to be, discharged and terminated, and all holders of such Claims and
Equity Interests shall be precluded and enjoined from asserting against New
Holdco, its successors or assigns or any of its assets or properties, or against
the Liquidating Trusts or any of their assets or properties, any other or
further Claim or Equity Interest based upon any act or omission, transaction or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not such holder has filed a proof of Claim or proof of equity
interest and whether or not the facts or legal bases therefor were known or
existed prior to the Effective Date.


28.           Discharge of Debtors.  Upon the Effective Date, in consideration
of the distributions to be made under the Plan and except as otherwise expressly
provided in the Plan, each holder (as well as any trustees and agents on behalf
of each holder) of a Claim or Equity Interest and any Affiliate of such holder
shall be deemed to have forever waived, released and discharged the Debtors, to
the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from
any and all Claims, Equity Interests, rights and liabilities that arose prior to
the Effective Date.  Upon the Effective Date, all such persons shall be forever
precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated Equity
Interest in the Debtors.  In addition, upon the Effective Date, each holder of
an 8.75% Senior Convertible Note Claim, each holder of a Mirror Note Claim, and
the Indenture Trustee (as well as any trustees and agents on behalf of each
holder) and any Affiliate of such holder shall be deemed to have waived,
released and discharged the Affiliated Plan Proponents from any Liens, Claims,
causes of action, rights or liabilities arising from notes issued under, and the
guarantees issued pursuant to, the Indenture.  The Indenture Trustee is
authorized and directed to take all such actions necessary to effectuate the
foregoing.  Upon the Effective Date, all such persons shall be forever precluded
and enjoined from prosecuting or asserting any such discharged Claim against the
Affiliated Plan Proponents.

 
28

--------------------------------------------------------------------------------

 

29.           Injunction.  Except as otherwise expressly provided in the Plan or
in the Confirmation Order, all Persons or entities who have held, hold or may
hold Claims against or Equity Interests in either of the Debtors, and all other
parties in interest, along with their respective present and former employees,
agents, officers, directors, principals and affiliates, are permanently
enjoined, from and after the Effective Date, from (i) commencing or continuing
in any manner any action or other proceeding of any kind on any such Claim or
Equity Interest against any of the Debtors or the Liquidating Trusts, (ii) the
enforcement, attachment, collection or recovery by any manner or means of any
judgment, award, decree or order against the Debtors or the Liquidating Trusts,
(iii) creating, perfecting or enforcing any encumbrance of any kind against the
Debtors or the Liquidating Trusts or against the property or interests in
property of the Debtors or the Liquidating Trusts, (iv) asserting any right of
setoff, subrogation or recoupment of any kind against any obligation due to the
Debtors or against the property or interests in property of the Debtors, or the
Liquidating Trusts with respect to such Claim or Equity Interest or (v) pursuing
any claim released pursuant to Article XI of the Plan.  Such injunction shall
extend to any successors of the Debtors and the Liquidating Trusts, including,
without limitation, New Holdco, and their respective properties and interests in
properties.

 
29

--------------------------------------------------------------------------------

 

30.           Terms of Injunction.  Unless otherwise provided in this Order, all
injunctions or stays arising under or entered during the Reorganization Cases
under section 105 or 362 of the Bankruptcy Code, or otherwise, that are in
existence on the Confirmation Date shall remain in full force and effect until
the Effective Date.


31.           Exculpation.  Notwithstanding anything in the Plan to the
contrary, as of the Effective Date, none of the Debtors, New Holdco, the
Affiliated Plan Proponents, the Liquidating Trusts, the Creditors’ Committee,
the Ad Hoc Noteholders Committee, and the Indenture Trustee, and their
respective officers, directors, members, employees, accountants, financial
advisors, investment bankers, agents, restructuring advisors and attorneys and
representatives (but, in each case, solely in their capacities as such) shall
have or incur any liability for any Claim, cause of action or other assertion of
liability for any act taken or omitted to be taken in connection with, or
arising out of, the Reorganization Cases, the formulation, dissemination,
confirmation, consummation or administration of the Plan, property to be
distributed under the Plan or any other act or omission in connection with the
Reorganization Cases, the Plan, the Disclosure Statement or any contract,
instrument, document or other agreement related thereto; provided, however, that
the foregoing shall not affect the liability of any person that otherwise would
result from any such act or omission to the extent such act or omission is
determined by a Final Order to have constituted willful misconduct or gross
negligence.  Any of the forgoing Persons in all respects shall be entitled to
rely upon the advice of counsel with respect to any of the foregoing.  The
foregoing exculpation shall not apply to the Non-Released Parties.

 
30

--------------------------------------------------------------------------------

 

32.           Releases.  Effective as of the Confirmation Date but subject to
the occurrence of the Effective Date, and in consideration of the services of
(a) the present and former directors, officers, members, employees, affiliates,
agents, financial advisors, restructuring advisors, attorneys and
representatives of or to the Debtors who acted in such capacities after the
Commencement Date; (b) the Indenture Trustee; and (c) the members of the
Creditors’ Committee, and their respective professionals in connection with the
Reorganization Cases; (x) the Debtors, the Affiliated Plan Proponents, and New
Holdco; (y) each holder of a Claim that votes to accept the Plan (or is deemed
to accept the Plan) and (z) to the fullest extent permissible under applicable
law, as such law may be extended or integrated after the Effective Date, each
holder of a Claim or Equity Interest that does not vote to accept the Plan,
shall release unconditionally and forever each present or former director,
officer, member, employee, affiliate, agent, financial advisor, restructuring
advisor, attorney and representative (and their respective affiliates) of the
Debtors who acted in such capacity after the Commencement Date, the Affiliated
Plan Proponents, the Indenture Trustee, the Creditors’ Committee, and each of
their respective members, officers, directors, agents, financial advisors,
attorneys, employees, equity holders, parent corporations, subsidiaries,
partners, affiliates and representatives (but, in each case, solely in their
capacities as such) from any and all Claims or causes of action whatsoever in
connection with, related to, or arising out of the Reorganization Cases, the
pursuit of confirmation of the Plan, the consummation thereof, the
administration thereof or the property to be distributed thereunder; provided,
however, that the foregoing shall not operate as a waiver of or release from any
causes of action arising out of the willful misconduct or gross negligence of
any such person or entity; and provided further, however, that the foregoing
release shall not apply to the Non-Released Parties.

 
31

--------------------------------------------------------------------------------

 

33.           Avoidance Actions/Objections.  Pursuant to Section 11.11 of the
Plan, other than any releases granted herein, in the Plan, or other Final Order
of the Bankruptcy Court, as applicable, from and after the Effective Date, the
Liquidating Trusts, as applicable, shall have the right to prosecute any
avoidance or equitable subordination or recovery actions under sections 105,
502(d), 510, 542 through 551, and 553 of the Bankruptcy Code that belong to the
Debtors or Debtors in Possession, provided however, that the Debtors shall be
deemed to have waived all causes of action including avoidance, equitable
subordination, and recovery actions against the Indenture Trustee and holders of
8.75% Senior Convertible Note Claims and Mirror Note Claims.


34.           Conditions to Effective Date.  The Plan shall not become effective
unless and until the conditions set forth in Section 10.1 of the Plan have been
satisfied or waived pursuant to Section 10.2 of the Plan.  In the event that one
or more of the conditions specified in Section 10.1 of the Plan have not
occurred or otherwise been waived pursuant to Section 10.2 of the Plan, within
60 days after the Confirmation Date or such later date as may be agreed upon by
the Debtors and the Creditors’ Committee, then (i) the Confirmation Order shall
be vacated, (ii) no distributions under the Plan shall be made, (iii) the
Debtors and all holders of Claims and interests including any Equity Interests
shall be restored to the status quo ante as of the day immediately preceding the
Confirmation Date as though the Confirmation Date never occurred and (d) the
Debtors’ obligations with respect to Claims and equity interests shall remain
unchanged and nothing contained herein or in the Plan shall constitute or be
deemed a waiver or release of any Claims or equity interests by or against the
Debtors or any other Person or to prejudice in any manner the rights of the
Debtors or any Person in any further proceedings involving the Debtors.

 
32

--------------------------------------------------------------------------------

 

35.           Retention of Jurisdiction.  This Court shall have exclusive
jurisdiction of all matters arising out of, or related to, the Reorganization
Cases and the Plan pursuant to, and for the purposes of, sections 105(a) and
1142 of the Bankruptcy Code, including, without limitation:


 
i.
To hear and determine pending motions or applications for the assumption or
rejection of executory contracts or unexpired leases, the allowance of Claims
and Administrative Expense Claims resulting therefrom and any disputes with
respect to executory contracts or unexpired leases relating to facts and
circumstances arising out of or relating to the Reorganization Cases;



 
ii.
To determine any and all adversary proceedings, motions, applications and
contested matters pending on or commenced after the Confirmation Date;



 
iii.
To hear and determine all applications for compensation and reimbursement of
expenses under sections 330, 331 and 503(b) of the Bankruptcy Code;



 
iv.
To hear and determine any objections to, or requests for estimation of Disputed
Administrative Expense Claims and Disputed Claims, in whole or in part and
otherwise resolve disputes as to Administrative Expense Claims and Claims;



 
v.
To resolve disputes as to the ownership of any Administrative Expense Claim,
Claim or Equity Interest;



 
vi.
To enter and implement such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, modified or vacated;



 
vii.
To issue such orders in aid of execution of the Plan, to the extent authorized
by section 1142 of the Bankruptcy Code;



 
viii.
To consider any amendments to or modifications of the Plan or to cure any defect
or omission, or reconcile any inconsistency, in any order of the Bankruptcy
Court, including, without limitation, the Confirmation Order;


 
33

--------------------------------------------------------------------------------

 

 
ix.
To hear and determine disputes or issues arising in connection with the
interpretation, implementation or enforcement of the Plan, the Confirmation
Order, any transactions or payments contemplated by the Plan, any agreement,
instrument, or other document governing or relating to any of the foregoing or
any settlement approved by the Bankruptcy Court;



 
x.
To hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code (including,
without limitation, any request by the Debtors prior to the Effective Date or by
the Liquidating Trustees or any Disbursing Agent after the Effective Date for an
expedited determination of tax under section 505(b) of the Bankruptcy Code);



 
xi.
To hear and determine all disputes involving the existence, scope, nature or
otherwise of the discharges, releases, injunctions and exculpations granted
under the Plan, the Confirmation Order or the Bankruptcy Code;



 
xii.
To issue injunctions and effect any other actions that may be necessary or
appropriate to restrain interference by any person or entity with the
consummation, implementation or enforcement of the Plan, the Confirmation Order
or any other order of the Bankruptcy Court;



 
xiii.
To determine such other matters and for such other purposes as may be provided
in the Confirmation Order;



 
xiv.
To hear and determine any rights, Claims or causes of action held by or accruing
to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal or
state statute or legal theory;



 
xv.
To recover all assets of the Debtors and property of the Debtors’ estates,
wherever located;



 
xvi.
To hear all disputes concerning the Liquidating Trusts;



 
xvii.
To enter a final decree closing the Reorganization Cases; and



 
xviii.
To hear any other matter not inconsistent with the Bankruptcy Code



36.           Effectuating Documents and Further Transactions.  Pursuant to
Section 13.1 of the Plan, as of the Effective Date, the Debtors, New Holdco, the
Affiliated Plan Proponents, and the Liquidating Trusts are authorized to
execute, deliver, file, or record such contracts, instruments, releases,
indentures and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan and any securities issued pursuant to the Plan.

 
34

--------------------------------------------------------------------------------

 

37.           Withholding and Reporting Requirements.  Pursuant to Section 13.2
of the Plan, in connection with the Plan and all instruments issued in
connection therewith and distributed thereon, any party issuing any instrument
or making any distribution under the Plan shall comply with all applicable
withholding and reporting requirements imposed by any federal, state or local
taxing authority, and all distributions under the Plan shall be subject to any
such withholding or reporting requirements.  Notwithstanding the above, each
holder of an Allowed Claim that is to receive a distribution under the Plan
shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed on such holder by any governmental unit,
including income, withholding and other tax obligations, on account of such
distribution.  Any party issuing any instrument or making any distribution under
the Plan has the right, but not the obligation, to not make a distribution until
such holder has made arrangements satisfactory to such issuing or disbursing
party for payment of any such tax obligations.


38.           Corporate Action.  On the Effective Date, all matters provided for
under the Plan that would otherwise require approval of the stockholders or
directors of one or more of the Debtors and/or their affiliates, shall be deemed
to have occurred and shall be in effect from and after the Effective Date
pursuant to the applicable general corporation law of the states in which the
Debtors and/or their affiliates are incorporated, without any requirement of
further action by the stockholders or directors of any such entities.

 
35

--------------------------------------------------------------------------------

 

39.           Modifications.  Without need for further order or authorization of
the Court, the Debtors, subject to the prior consent of the Creditors’
Committee, are authorized and empowered to make any and all modifications to any
and all documents included as part of the Plan Supplement that do not materially
modify the terms of such documents and are consistent with the Plan.


40.           Payment of Statutory Fees.  On the Effective Date, All fees
payable under section 1930 of chapter 123 of title 28 of the United States Code,
as determined by the Bankruptcy Court at the Confirmation Hearing, shall be
paid.


41.           Post-Confirmation Date Professional Fees and Expenses.  From and
after the Confirmation Date, Charys Holding or C&B, as the case may be, shall,
in the ordinary course of business and without the necessity for any approval by
the Bankruptcy Court, pay the reasonable fees and expenses of professional
persons thereafter incurred by them.


42.           Dissolution of Creditors’ Committee.  On the Effective Date, the
Creditors’ Committee shall be dissolved and the members thereof shall be
released and discharged of and from all further authority, duties,
responsibilities and obligations related to and arising from and in connection
with the Reorganization Cases, and the retention or employment of the Creditors’
Committee’s attorneys, accountants and other agents, if any, shall terminate
other than for purposes of (i) filing and prosecuting applications for final
allowances of compensation for professional services rendered and reimbursement
of expenses incurred in connection therewith, and (ii) reviewing and objecting
to the applications of other parties for the allowance of compensation for
professional services rendered and reimbursement of expenses incurred in
connection therewith.

 
36

--------------------------------------------------------------------------------

 

43.           Indenture Trustee as Claim Holder.  Consistent with Bankruptcy
Rule 3003(c), the Debtors shall recognize a proof of Claim timely filed by the
Indenture Trustee in respect of any Claims under the Indenture.  Accordingly,
any Claim for principal and interest under the 8.75% Senior Convertible Notes,
proof of which is filed by the registered or beneficial holder of any 8.75%
Senior Convertible Notes, is disallowed as duplicative of the Claim of the
Indenture Trustee, without any further action of the Bankruptcy Court.


44.           Exemption from Transfer Taxes.  Pursuant to section 1146(a) of the
Bankruptcy Code, the issuance, transfer or exchange of notes or equity
securities under or in connection with the Plan, the creation of any mortgage,
deed of trust or other security interest, the making or assignment of any lease
or sublease or the making or delivery of any deed or other instrument of
transfer under, in furtherance of, or in connection with the Plan, including,
without limitation, the New Secured Notes and New Equity Interests, any merger
agreements or agreements of consolidation, deeds, bills of sale or assignments
executed in connection with any of the transactions contemplated under the Plan,
shall not be subject to any stamp, real estate transfer, mortgage recording or
other similar tax.


45.           Binding Effect.  Subject to the occurrence of the Effective Date,
on and after the Confirmation Date, the provisions of the Plan shall bind any
holder of a Claim against, or Equity Interest in, the Debtors and such holder’s
respective successors and assigns, whether or not such Claim or Equity Interest
is impaired under the Plan, whether or not such holder has accepted the Plan and
whether or not such holder is entitled to a distribution under the
Plan.  Additionally, subject to the occurrence of the Effective Date, on and
after the Confirmation Date, the provisions of the Plan shall bind any holder of
a 8.75% Senior Convertible Note Claim, Mirror Note Claim, and the Indenture
Trustee and such holder’s respective successors and assigns, whether or not such
Claim or Equity Interest is impaired under the Plan, whether or not such holder
has accepted the Plan and whether or not such holder is entitled to a
distribution under the Plan.

 
37

--------------------------------------------------------------------------------

 

46.           Notice of Entry of Confirmation Order.  Pursuant to Bankruptcy
Rules 2002(f)(7), 2002(k), and 3020(c), the Debtors shall file and serve notice
of entry of this Order in substantially the form annexed hereto as Exhibit B
(the “Notice of Confirmation Order”) on all creditors and interest holders, the
United States Trustee for the District of Delaware, the attorneys for the
Creditors’ Committee, and other parties in interest, by causing the Notice of
Confirmation Order to be delivered to such parties by first-Class mail, postage
prepaid, within ten (10) business days after entry of this Order.  The Notice of
Confirmation Order shall also be posted on the website of the Debtors’
Court-appointed voting and tabulation agent, Kurtzman Carson Consultants, LLC,
at: www.kccllc.net/charys.  Such notice is adequate under the particular
circumstances and no other or further notice is necessary.  The form of Notice
of Confirmation Order substantially in the form annexed hereto as Exhibit B is
approved.


47.           Notice of Effective Date.  As soon as practicable after the
occurrence of the Effective Date, the Debtors shall file notice of the
occurrence of the Effective Date and shall serve a copy of same on all parties
entitled to receive notice in these chapter 11 cases.


48.           Substantial Consummation.  On the Effective Date, the Plan shall
be deemed to be substantially consummated under sections 1101 and 1127 of the
Bankruptcy Code.


49.           Governing Law.  Except to the extent that the Bankruptcy Code or
other federal law is applicable, or to the extent an exhibit to the Plan or a
schedule or document in the Plan Supplement provides otherwise (in which case
the governing law specified therein shall be applicable to such exhibit), the
rights, duties, and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof.

 
38

--------------------------------------------------------------------------------

 

50.           Conflicts Between Order and Plan.  The provisions of the Plan and
this Order shall be construed in a manner consistent with each other so as to
effect the purpose of each; provided, however, that if there is determined to be
any inconsistency between any Plan provision and any provision of this Order
that cannot be so reconciled, then solely to the extent of such inconsistency,
the provisions of this Order shall govern and any provision of this Order shall
be deemed a modification of the Plan and shall control and take precedence.  The
provisions of this Order are integrated with each other and are non-severable
and mutually dependent.


51.           Final Order.  This Order is a Final Order and the period in which
an appeal must be filed shall commence upon the entry hereof.


Dated:
February __, 2009
       
Wilmington, Delaware
                     
 
       
UNITED STATES BANKRUPTCY JUDGE
 


 
39

--------------------------------------------------------------------------------

 

EXHIBIT A
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE



 
x
 
In re
:
   
:
Chapter 11 Case No.
 
:
 
CHARYS HOLDING COMPANY, INC., and
:
 
CROCHET & BOREL SERVICES, INC.
:
08-10289 (BLS)
 
:
 
Debtors.
:
(Jointly Administered)
 
:
   
x
 



FIRST AMENDED JOINT PLAN OF REORGANIZATION OF
DEBTORS AND CERTAIN NONDEBTOR AFFILIATES
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


Charys Holding Company, Inc., Crochet & Borel Services, Inc., Complete Tower
Sources Inc., Mitchell Site Acq. Inc., Cotton Commercial USA, Inc., and LFC,
Inc. propose the following chapter 11 plan pursuant to section 1121(a) of the
Bankruptcy Code:


ARTICLE I


DEFINITIONS AND INTERPRETATION


The following terms used herein shall have the respective meanings set forth
below:


1.1            8.75% Senior Convertible Notes means the 8.75% Senior Convertible
Notes due 2012 in the aggregate original principal amount of $201,250,000 issued
by Charys Holding pursuant to that certain Indenture, dated as of February 16,
2007, by and between The Bank of New York Mellon Trust Company, N.A. (f/k/a The
Bank of New York Trust Company, N.A.), as trustee, and Charys Holding.


1.2            8.75% Senior Convertible Note Claims means the Charys 8.75%
Senior Convertible Note Claims, and the Affiliated Plan Proponent 8.75% Senior
Convertible Note Claims.


1.3            Ad Hoc Noteholders Committee means the ad hoc committee
consisting of certain holders of 8.75% Senior Convertible Notes, which, among
other things, negotiated certain terms and conditions of this Plan and certain
other related documents and pleadings with the Debtors prior to the Commencement
Date.


1.4            Administrative Claims Bar Date has the meaning ascribed to it in
Section 2.1 of the Plan.

 
 

--------------------------------------------------------------------------------

 

1.5            Administrative Expense Claim means any Claim constituting a cost
or expense of administration of the Reorganization Cases Allowed under and in
accordance with, as applicable, sections 330, 365, 503(b), 507(a)(2) and 507(b)
of the Bankruptcy Code, including, without limitation, (a) any actual and
necessary costs and expenses, incurred after the Commencement Date, of
preserving the Debtors’ estates, (b) any actual and necessary costs and
expenses, incurred after the Commencement Date, of operating the Debtors’
businesses, (c) any indebtedness or obligations incurred or assumed by the
Debtors in Possession during the Reorganization Cases and (d) any compensation
for professional services rendered and reimbursement of expenses incurred to the
extent Allowed by Final Order.  Any fees or charges assessed against the estates
of the Debtors under section 1930 of chapter 123 of title 28 of the United
States Code is excluded from the definition of Administrative Expense Claim and
shall be paid in accordance with Section 13.8 of the Plan.


1.6            Affiliate has the meaning set forth in section 101(2) of the
Bankruptcy Code.


1.7            Affiliated Plan Proponent means CTSI, MSAI, Cotton and LFC, Inc.


1.8            Affiliated Plan Proponent 8.75% Senior Convertible Note Claims
means all Claims, rights and interests against the Affiliated Plan Proponents
arising out of or related to the 8.75% Senior Convertible Notes, the Indenture,
and any instruments, documents or agreements executed in connection therewith,
including, without limitation, all accrued but unpaid interest thereon.


1.9            Allowed means, with reference to any Claim against the Debtors,
(a) any Claim against any Debtor which has been listed by such Debtor in its
Schedules (as such Schedules may be amended by the Debtors from time to time in
accordance with Bankruptcy Rule 1009) as liquidated in amount and not disputed
or contingent and for which no contrary proof of Claim has been filed or no
timely objection to allowance or request for estimation has been interposed, (b)
any timely filed proof of Claim (i) as to which no objection has been or is
interposed in accordance with Section 7.1 of the Plan or such other applicable
period of limitation fixed by the Bankruptcy Code, the Bankruptcy Rules, the
Local Bankruptcy Rules or the Bankruptcy Court and as to which any such
applicable period of limitation has expired or (ii) as to which any objection
has been determined by a Final Order to the extent such objection is determined
in favor of the respective holder of such Claim, (c) any Claim expressly allowed
by a Final Order or under the Plan, (d) any Claim that is compromised, settled
or otherwise resolved pursuant to the authority granted to New Holdco and the
Liquidating Trusts (as applicable) pursuant to a Final Order of the Bankruptcy
Court or under Section 7.5 of the Plan; provided, however, that (a) Claims
allowed solely for the purpose of voting to accept or reject the Plan pursuant
to an order of the Bankruptcy Court shall not be considered “Allowed Claims” and
(b) “Allowed Claim” shall not include any Claim subject to disallowance in
accordance with section 502(d) of the Bankruptcy Code.  Unless otherwise
specified in the Plan or by order of the Bankruptcy Court, “Allowed
Administrative Expense Claim” or “Allowed Claim” shall not, for any purpose
under the Plan, include interest on such Claim from and after the Commencement
Date.

 
2

--------------------------------------------------------------------------------

 

1.10          Ballots means the forms distributed to each holder of an impaired
Claim that is entitled to vote to accept or reject the Plan on which is to be
indicated acceptance or rejection of the Plan.


1.11          Bankruptcy Code means title 11 of the United States Code, as
amended from time to time, as applicable to the Reorganization Cases.


1.12          Bankruptcy Court means the United States Bankruptcy Court for the
District of Delaware or any other court of the United States having jurisdiction
over the Reorganization Cases.


1.13          Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure
as promulgated by the United States Supreme Court under section 2075 of title 28
of the United States Code, as amended from time to time.


1.14          Benefit Plans means the medical and health insurance, life
insurance, dental insurance, and disability benefits and coverage sponsored by
Charys Holding; Benefit Plans shall not include any equity, bonus, stock, option
or similar plans in effect on or prior to the Commencement Date.


1.15          Business Day means any day other than a Saturday, Sunday or any
other day on which commercial banks in New York, New York and Wilmington,
Delaware are required or authorized to close by law or executive order.


1.16          C&B means Crochet & Borel Services, Inc.


1.17          C&B Class 4 Pro Rata Share means, as of any distribution date
under the C&B Liquidating Trust Agreement, the ratio (expressed as a percentage)
of the amount of an Allowed General Unsecured Claim against C&B in Class 4 to
the sum of (a) the aggregate amount of all Allowed General Unsecured Claims
against C&B in Class 4, and (b) the aggregate of the Disputed Claim Amounts of
all Disputed Claims against C&B in Class 4.


1.18          C&B Equity Interest means all shares of common or preferred stock
or any other instrument evidencing an ownership interest in C&B, whether or not
transferable, and all options, warrants, conversion rights, rights of first
refusal or other rights, contractual or otherwise, to acquire or receive any
such interests.


1.19          C&B Liquidating Trust means the liquidating trust established
under Section 5.3(a) of the Plan.


1.20          C&B Liquidating Trust Agreement means the agreement between C&B
and the Trustee, which shall be in form and substance reasonably satisfactory to
the Debtors and Creditors’ Committee, governing the C&B Liquidating Trust, dated
as of the Effective Date, substantially in the form set forth in the Plan
Supplement.

 
3

--------------------------------------------------------------------------------

 

1.21          C&B Liquidating Trust Assets means all assets of C&B as of the
Effective Date.


1.22          C&B Liquidating Trust Beneficiaries means the holders of Other
Secured Claims against C&B, and General Unsecured Claims against C&B, in each
case, as and when Allowed.


1.23          C&B Liquidating Trust Claims Reserve has the meaning ascribed to
it in Section 5.3(a)(xiii)(2)(D) of the Plan.


1.24          C&B Securities Claim means any Claim against C&B, whether or not
the subject of an existing lawsuit, arising from the rescission of a purchase or
sale of a debt security, for damages arising from the purchase or sale of any
such security, or for reimbursement or contribution allowed under section 502 of
the Bankruptcy Code on account of any such Claim.


1.25          C&B 8.75% Senior Convertible Note Claims means all claims, rights
and interests against C&B arising out of or related to the 8.75% Senior
Convertible Notes, the Indenture, and any instruments documents or agreements
executed in connection therewith, including, without limitation, all accrued but
unpaid interest thereon.


1.26          C&B Trustee means a trustee or co-trustees, as the case may be,
reasonably satisfactory to the Creditors’ Committee, governing the C&B
Liquidating Trust.


1.27          Cash means legal tender of the United States of America.


1.28          Charys 8.75% Senior Convertible Note Claims means all Claims,
rights and interests against Charys Holding arising out of or related to the
8.75% Senior Convertible Notes, the Indenture, and any instruments, documents or
agreements executed in connection therewith, including, without limitation, all
accrued but unpaid interest thereon.


1.29          Charys Group means (i) the affiliated group of corporations,
within the meaning of Section 1504 of the Tax Code, of which Charys Holding is
the common parent, and (ii) any other group of corporations filing consolidated,
combined or unitary tax returns for state and local tax purposes that includes
any of the Debtors or their Affiliates, other than any such group that includes
solely the Affiliated Plan Proponents or of which an Affiliated Plan Proponent
is the parent.


1.30          Charys Holding means Charys Holding Company, Inc.


1.31          Charys Holding Equity Interests means all shares of common or
preferred stock or any other instrument evidencing an ownership interest in
Charys Holding, whether or not transferable, and all options, warrants,
conversion rights, rights of first refusal, or other rights, contractual or
otherwise, to acquire any such interests.

 
4

--------------------------------------------------------------------------------

 

1.32          Charys Holding Securities Claim means any Claim against Charys
Holding, whether or not the subject of an existing lawsuit, arising from the
rescission of a purchase or sale of a debt security, for damages arising from
the purchase or sale of any such security, or for reimbursement or contribution
allowed under section 502 of the Bankruptcy Code on account of any such Claim.


1.33          Charys Liquidating Trust means the liquidating trust established
under Section 5.2 of the Plan.


1.34          Charys Liquidating Trust Agreement means the agreement between
Charys Holding and the Charys Trustee, which shall be in form and substance
reasonably satisfactory to the Debtors and the Creditors’ Committee, governing
the Charys Liquidating Trust, dated as of the Effective Date, substantially in
the form set forth in the Plan Supplement.


1.35          Charys Liquidating Trust Assets means (a) all assets of Charys
Holding as of the Effective Date, other than the stock in the Affiliated Plan
Proponents to be distributed to the Disbursing Agent on behalf of the holders of
Mirror Note Claims pursuant to Section 5.2(a)(i)(2)(B); and (b) 6% of the New
Equity Interests.


1.36          Charys Liquidating Trust Beneficiaries means (i) if any Collateral
is transferred to the Charys Liquidating Trust, such holders of Allowed Secured
Working Capital Claims against Charys Holding or Other Secured Claims against
Charys Holding whose Collateral has been transferred, and (ii) the holders of
General Unsecured Claims against Charys Holding and 8.75% Senior Convertible
Note Claims, in each case, as and when Allowed.


1.37          Charys Liquidating Trust Claims Reserve has the meaning ascribed
to it in Section 5.2(d)(xiii)(1)(D) of the Plan.


1.38          Charys Trustee means a trustee or co-trustees, as the case may be,
reasonably satisfactory to the Creditors’ Committee, governing the Charys
Liquidating Trust.


1.39          Claim means (a) the right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, known, unknown, or
asserted, or (b) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured.

 
5

--------------------------------------------------------------------------------

 

1.40          Class 8 General Unsecured Pro Rata Share means, as of any
distribution date under the Charys Liquidating Trust, the ratio (expressed as a
percentage) of the amount of an Allowed General Unsecured Claim against Charys
Holding in Class 8 to the sum of (a) the aggregate amount of all Allowed General
Unsecured Claims against Charys Holding, in Class 8, (b) the aggregate of the
Disputed Claim Amounts of all Disputed Claims in Charys Holding Class 8, and (c)
the aggregate amount of all Allowed Charys 8.75% Senior Convertible Note Claims.


1.41          Class A C&B Beneficial Interest means, for federal income tax
purposes, the entitlement of holders of Allowed Other Secured Claims against C&B
in C&B Class 3 to receive distributions from the C&B Liquidating Trust.  


1.42          Class B C&B Beneficial Interest means a beneficial interest in the
C&B Liquidating Trust to be issued to holders of Allowed General Unsecured
Claims against C&B in C&B Class 4A, which entitles its holder to receive its C&B
Class 4 Pro Rata Share of distributions (other than distributions to which a
holder of a Class A C&B Beneficial Interest is entitled to receive) from the C&B
Liquidating Trust.


1.43          Class A Charys Beneficial Interest means, for federal income tax
purposes, the entitlement of holders of Allowed Secured Working Capital Facility
Claims against Charys Holdings in Charys Holding Class 3 and Allowed Other
Secured Claims against Charys Holdings in Charys Holding Class 4 to receive
distributions from the Charys Liquidating Trust.


1.44          Class B Charys Beneficial Interest means a beneficial interest in
the Charys Liquidating Trust to be issued to holders of Allowed Charys 8.75%
Senior Convertible Note Claims in Charys Holding Class 7, and Allowed General
Unsecured Claims against Charys Holding in Charys Holding Class 8, which
entitles its holder to receive its Class 8 General Unsecured Pro Rata Share or
Noteholder Charys Pro Rata Share (as applicable) of distributions (other than
distributions to which a holder of a Class A Charys Beneficial Interest is
entitled to receive) received from the Charys Liquidating Trust.


1.45          Class 6/7 Pro Rata Share means the ratio (expressed as a
percentage) of the amount of an Allowed 8.75% Senior Convertible Note Claim or
Allowed Mirror Note Claims, as applicable, to the sum of (a) the aggregate
amount of all Allowed 8.75% Senior Convertible Note Claims and (b) the aggregate
amount of all Mirror Note Claims.


1.45A       Class 7 Pro Rata Share means the ratio (expressed as a percentage)
of the amount of an Allowed 8.75% Senior Convertible Note Claim to the sum of
the aggregate amount of all Allowed 8.75% Senior Convertible Note Claims.


1.46          Collateral means any property or interest in property of the
estates of any of the Debtors that is subject to a Lien, charge or other
encumbrance to secure the payment or performance of a Claim, which Lien, charge
or other encumbrance is not subject to avoidance or otherwise invalid under the
Bankruptcy Code or applicable state law.

 
6

--------------------------------------------------------------------------------

 

1.47          Commencement Date means February 14, 2008, the date on which the
Debtors commenced their Reorganization Cases.


1.48          Confirmation Date means the date on which the clerk of the
Bankruptcy Court enters the Confirmation Order on the docket with respect to the
Reorganization Cases.


1.49          Confirmation Hearing means the hearing conducted by the Bankruptcy
Court to consider confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.


1.50          Confirmation Order means the order or orders of the Bankruptcy
Court, confirming the Plan pursuant to section 1129 of the Bankruptcy Code.


1.51          Contingent Claim means any Claim, the liability for which attaches
or is dependent upon the occurrence or happening of, or is triggered by, an
event, which event has not yet occurred, happened or been triggered as of the
date on which such Claim is sought to be estimated or an objection to such Claim
is filed, whether or not such event is within the actual or presumed
contemplation of the holder of such Claim and whether or not a relationship
between the holder of such Claim and the applicable Debtor now or hereafter
exists or previously existed.


1.52          Cotton means Cotton Commercial USA, Inc.


1.53          Cotton Seller Note Claims mean all Claims arising under or related
to any note, debt , claim, earn-out agreement, employment agreement or other
payment obligations (including, without limitation, those agreements set forth
on Schedule A annexed to the Cotton Settlement Agreement) incurred by Charys
Holding (or any of its affiliates) in connection with its purchase of that
certain business now operated by Cotton Commercial USA, Inc.


1.54          Cotton Settlement Agreement means that certain agreement among
Charys Holding, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht,
Peter Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, and Russell White,
substantially in the form set forth in the Plan Supplement.


1.55          Creditors’ Committee means the statutory committee of unsecured
creditors appointed in the Reorganization Cases pursuant to section 1102(a) of
the Bankruptcy Code.


1.56          CTSI means Complete Tower Sources, Inc.


1.57          CTSI / MSAI Seller Note Claims means all Claims arising under or
related to any note, debt, claim, earn-out agreement, employment agreement or
other payment obligation (including, without limitation, those agreements set
forth on Schedule A annexed to the CTSI / MSAI Settlement Agreement) incurred by
Charys Holding (or any of its affiliates) in connection with its purchase of
Complete Tower Sources Inc. and Mitchell Site Acq. Inc.

 
7

--------------------------------------------------------------------------------

 

1.58          CTSI / MSAI Settlement Agreement means that certain agreement
among Charys Holding, Lori Mitchell, Matthew Mitchell, and Carrol Castille,
substantially in the form set forth in the Plan Supplement.


1.59          Debtors means Charys Holding and C&B.


1.60          Debtors in Possession means the Debtors in their capacity as
debtors in possession in the Reorganization Cases under sections 1107(a) and
1108 of the Bankruptcy Code.


1.61          Disallowed Claim means a Claim or a portion of a Claim that is
disallowed in its entirety by an order of the Bankruptcy Court or such other
court of competent jurisdiction.


1.62          Disbursing Agent means any entity in its capacity as a disbursing
agent under Sections 6.7 and 6.8 of the Plan.


1.63          Disclosure Statement means that certain disclosure statement
relating to the Plan, including, without limitation, all exhibits and schedules
thereto, as the same may be amended, supplemented or otherwise modified from
time to time, as approved by the Bankruptcy Court pursuant to section 1125 of
the Bankruptcy Code.


1.64          Disclosure Statement Order means the order of the Bankruptcy Court
approving, among other things, the Disclosure Statement and establishing certain
procedures with respect to the solicitation and tabulation of votes to accept or
reject the Plan.


1.65          Disputed Claim means, (a) with respect to any Administrative
Claim, other than an Administrative Claim that has been Allowed pursuant to the
Plan or a Final Order of the Bankruptcy Court or that was incurred by the
Debtors in the ordinary course of business during the Reorganization Cases, a
Claim: that is contingent or disputed and subject to liquidation through pending
or prospective litigation, including, but not limited to, alleged obligations
arising from personal injury, property damage, products liability, consumer
complaints, employment law, secondary payor liability, or any other disputed
legal or equitable claim based on tort, statute, contract, equity, or common
law; or (b) with respect to any Claim that is not an Administrative Claim, any
Claim against any Debtor, proof of which was timely and properly filed, which is
(i) disputed under the Plan, (ii) as to which the Debtors have interposed a
timely objection and/or request for estimation in accordance with section 502(c)
of the Bankruptcy Code and Bankruptcy Rule 3018, which objection and/or request
for estimation has not been withdrawn or determined by a Final Order, (iii) any
Claim proof of which was required to be filed by order of the Bankruptcy Court
but as to which a proof of claim was not timely or properly filed, and (iv) for
damages based upon the rejection by a Debtor of an executory contract or
unexpired lease under section 365 of the Bankruptcy Code and as to which the
applicable bar date has not passed.  A Claim that is disputed by the Debtors as
to its amount only, shall be deemed Allowed in the amount the Debtors admit
owing, if any, and disputed as to the excess.

 
8

--------------------------------------------------------------------------------

 

1.66          Disputed Claim Amount means the Estimated Amount of a Disputed
Claim, or, if no Estimated Amount exists, the amount set forth in the proof of
claim relating to such Disputed Claim as the liquidated amount of such Disputed
Claim.


1.67          Distribution Record Date means the record date for determining
entitlement to receive distributions under the Plan on account of Allowed
Claims, which date shall be (a) for all holders of Claims other than holders of
8.75% Senior Convertible Note Claims or Mirror Note Claims, the third (3rd)
Business Day after the Confirmation Date at 5:00 p.m. prevailing Eastern time;
and (b) for all holders of 8.75% Senior Convertible Note Claims or Mirror Note
Claims, 5:00 p.m. prevailing Eastern time the third Business Day prior to the
Effective Date.


1.68          Effective Date means a Business Day selected by the Debtors, with
the prior consent of the Creditors’ Committee, on or after the Confirmation
Date, on which (a) no stay of the Confirmation Order is in effect and (b) the
conditions precedent to the effectiveness of the Plan specified in Section 10.1
of the Plan shall have been satisfied or waived as provided in Section 10.2 of
the Plan.


1.69          Equity Interest means collectively the Charys Holding Equity
Interests and the C&B Equity Interests.  


1.70          Estimated Amount means the estimated dollar value of an
Unliquidated Claim, Disputed Claim, or Contingent Claim pursuant to section
502(c) of the Bankruptcy Code or as otherwise agreed to between the holder of
such Claim and the applicable Debtor, New Holdco or the Liquidating Trusts (as
applicable), with the prior consent of the Creditors’ Committee, or as otherwise
determined by Bankruptcy Court.


1.71          Final Order means an order or judgment of a court of competent
jurisdiction that has been entered on the docket maintained by the clerk of such
court and has not been reversed, vacated or stayed and as to which (a) the time
to appeal, petition for certiorari or move for a new trial, reargument or
rehearing has expired and as to which no appeal, petition for certiorari or
other proceedings for a new trial, reargument or rehearing shall then be pending
or (b) if an appeal, writ of certiorari, new trial, reargument or rehearing
thereof has been sought, (i) such order or judgment shall have been affirmed by
the highest court to which such order was appealed, certiorari shall have been
denied or a new trial, reargument or rehearing shall have been denied or
resulted in no modification of such order and (ii) the time to take any further
appeal, petition for certiorari, or move for a new trial, reargument or
rehearing shall have expired; provided, however, that the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Bankruptcy Rules or the Local Bankruptcy Rules, may be filed
relating to such order shall not prevent such order from being a Final Order.

 
9

--------------------------------------------------------------------------------

 

1.72          Funding Arrangement means an arrangement, on the terms set forth
in the Funding Arrangement Agreement, by which New Holdco will transfer monies
to the Liquidating Trusts on the Effective Date and by which the Liquidating
Trusts will pay New Holdco the net proceeds of all recoveries made, until such
time as New Holdco shall have received its initial transfer plus a rate of
return specified in the Funding Arrangement Agreement.


1.73          Funding Arrangement Agreement means an agreement between the
Liquidating Trustees and New Holdco, substantially in the form contained in the
Plan Supplement.


1.74          General Unsecured Claim means any Claim against the Debtors (as
applicable) other than an Administrative Expense Claim, Priority Tax Claim,
Other Priority Claim, Secured Tax Claim, Secured Working Capital Facility Claim,
Other Secured Claim, Cotton Seller Note Claim, CTSI / MSAI Seller Note Claims,
8.75% Senior Convertible Note Claim, Subordinated Note Claim, Mirror Note Claim,
or Intercompany Claim.


1.74A       Imperium Claims means all Claims of Imperium Advisors, LLC, Imperium
Master Fund, Ltd., JED Family Trust, and John Michaelson against the Debtors and
their affiliates.


1.75          Indenture means that certain Indenture, dated as of February 16,
2007, by and between The Bank of New York Mellon Trust Company, N.A., as
trustee, and Charys Holding, under which the 8.75% Senior Convertible Notes were
issued, as such Indenture has been amended, modified or supplemented from time
to time.


1.76          Indenture Trustee means the indenture trustee under the Indenture.


1.77          Indenture Trustee Fees means the reasonable and customary fees and
expenses of the Indenture Trustee as provided in the Indenture, including,
without limitation, reasonable attorneys’ fees and disbursements incurred by the
Indenture Trustee, whether prior to or after the Effective Date.


1.78          Intercompany Claim means any Claim against any Debtor held by
another Debtor or by a Non-Debtor Subsidiary or Affiliate.


1.79          Lien means a charge against or interest in property of the Debtors
to secure payment of a debt or performance of an obligation owed by the
Debtors.  For purposes of the Plan, the term shall not include (a) a lien
resulting from the provisions of chapter 5 of the Bankruptcy Code or (b) a lien
that has been or may be avoided pursuant to chapter 5 of the Bankruptcy Code.

 
10

--------------------------------------------------------------------------------

 

1.80          Liquidating Trusts means the C&B Liquidating Trust and the Charys
Liquidating Trust.


1.81          Liquidating Trustees means the C&B Trustee and the Charys Trustee.


1.82          Liquidating Trust Agreements means the C&B Liquidating Trust
Agreement and the Charys Liquidating Trust Agreement.


1.83          Local Bankruptcy Rules means the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware as amended from time to time.


1.84          Mirror Notes means, collectively, (i) the 8.75% Senior Convertible
Note due 2012 to Lori Mitchell in the approximate original principal amount of
$2.569 million, (ii) the 8.75% Senior Convertible Note due 2012 to Matthew
Mitchell in the approximate original principal amount of $2.590 million, and
(iii) the 8.75% Senior Convertible Note due 2012 to Carrol Castille in the
approximate original principal amount of $2.84 million.


1.85          Mirror Note Claims means all Claims arising under the Mirror
Notes.


1.86          Intentionally Omitted.


1.87          MSAI means Mitchell Site Acq. Inc.


1.88          New Equity Interests means the equity interests of New Holdco (i)
authorized and issued and to be delivered to holders of certain Allowed Claims
under the Plan.


1.89          New Employment Agreements means any employment contracts, to be
entered into on Effective Date by New Holdco and the individuals set forth in
the Plan Supplement, including Michael F. Oyster, which New Employment
Agreements shall be substantially in the form set forth in the Plan Supplement.


1.90          New Holdco means a new Delaware corporation to be organized on or
before the Effective Date.


1.91          New Organizational Documents means each certificate of
incorporation, certificate of formation, bylaws, and other organizational
document for New Holdco, in form and substance reasonably acceptable to Charys
Holding and the Creditors’ Committee, and substantially in the forms set forth
in the Plan Supplement.


1.92          New Secured Notes means the senior secured notes to be issued by
New Holdco under the Plan to holders of Allowed Claims in Classes 6 and 7 in the
aggregate principal amount of $20 million, due on the fourth anniversary of the
Effective Date, bearing interest at the rate of 15% per annum and having the
other principal terms as set forth in Exhibit A to the Plan, which Exhibit shall
be in the Plan Supplement.

 
11

--------------------------------------------------------------------------------

 

1.93          New Secured Note Indenture means the indenture, dated as of the
Effective Date, between New Holdco and an indenture trustee to be selected by
Charys Holding with the prior consent of the Creditors’ Committee, governing the
New Secured Notes, which shall be substantially in the form set forth in the
Plan Supplement.


1.94          Non-Debtor Subsidiary means any direct or indirect Subsidiary of
Charys Holding that is not a Debtor.


1.95          Non-Released Parties means Troy Crochet, Billy Ray, Jr., Michael
Brown, and McMahan Securities Co. L.P.


1.96          Noteholder Charys Pro Rata Share means as of any distribution date
under the Charys Liquidating Trust, the ratio (expressed as a percentage) of the
amount of an Allowed 8.75% Senior Convertible Note Claim to the sum of (a) the
aggregate amount of all Allowed 8.75% Senior Convertible Note Claims, (b) the
aggregate amount of all Allowed General Unsecured Claims against Charys Holding
in Charys Holding Class 8, and (c) the aggregate of the Disputed Claim Amounts
of all Disputed Claims in Charys Holding Class 8.


1.97          Other Priority Claim means a Claim entitled to priority in payment
as specified in section 507(a)(4), (5), (6) or (7) of the Bankruptcy Code.


1.98          Other Secured Claim means a Secured Claim other than a Secured Tax
Claim, or Secured Working Capital Facility Claim.


1.99          Person means an individual, partnership, corporation, limited
liability company, cooperative, trust, unincorporated organization, association,
joint venture, government unit or agency or political subdivision thereof or any
other form of legal entity or enterprise.


1.100        Plan means this First Amended Joint Plan of Reorganization,
including, without limitation, the exhibits and schedules hereto or contained in
the Plan Supplement, as the same may be amended or modified from time to time in
accordance with the provisions of the Bankruptcy Code and the terms hereof.


1.101        Plan Proponents means, collectively, the Debtors and the Affiliated
Plan Proponents.


1.102        Plan Supplement means the supplement to the Plan containing certain
documents relevant to the implementation of the Plan, which shall be in form and
substance reasonably acceptable to the Debtors and the Creditors’ Committee and
shall include, but is not limited to, the lists of the initial members of the
New Board of New Holdco, the list of executory contracts and unexpired leases to
be assumed pursuant to the Plan, the New Secured Note Indenture, the New
Employment Agreements, the Settlement Agreements, the New Organizational
Documents, and the New Management Incentive Plan and the Liquidating Trust
Agreements.

 
12

--------------------------------------------------------------------------------

 

1.103        Priority Tax Claim means any Claim of a governmental unit of the
kind entitled to priority in payment as specified in sections 502(i) and
507(a)(8) of the Bankruptcy Code.


1.104        Proponent Inclusive Group means each Charys Group of which any of
the Affiliated Plan Proponents is a member.


1.105        Reorganization Cases means the jointly administered cases commenced
by the Debtors under chapter 11 of the Bankruptcy Code.


1.106        Restructuring Transactions has the meaning set forth in Section
5.2(a)(i) of the Plan.


1.107        Schedules means, collectively, the schedules of assets and
liabilities, schedules of executory contracts and unexpired leases and
statements of financial affairs filed by the Debtors under section 521 of the
Bankruptcy Code, Bankruptcy Rule 1007 and the Official Bankruptcy Forms in the
Reorganization Cases, as may have been amended or supplemented from time to time
in accordance with Bankruptcy Rule 1009 or orders of the Bankruptcy Court.


1.108        Secured Claim means any Claim that is secured by a Lien on property
in which a Debtor’s estate has an interest to the extent of the value of such
property, as determined in accordance with section 506(a) of the Bankruptcy
Code, or, in the event that such Claim is subject to a permissible setoff under
section 553 of the Bankruptcy Code, to the extent of such permissible setoff,
or, in either case as otherwise agreed upon in writing by the Debtors (with the
consent of the Creditors’ Committee), or the Liquidating Trusts (as applicable)
and the holder of such Claim.


1.109        Secured Tax Claim means any Secured Claim that, absent its secured
status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code (determined irrespective of any time
limitations therein) and including any related Secured Claim for penalties.


1.110        Secured Working Capital Facility Claims means any and all Secured
Claims arising under Charys Holding’s guaranty of a working capital facility
provided to any of its Affiliates.


1.111        Settlement Agreements means the Cotton Settlement Agreement, and
the CTSI / MSAI Settlement Agreement.


1.112        Subordinated Debt Claims means all Claims arising under (i) the
Subordinated Unsecured Convertible Note executed on May 18, 2007, but effective
as of April 30, 2007, by Charys Holding Company, Inc. payable to Gottbetter
Capital Master, Ltd. in the amount of $8,354,043.00; (ii) the Subordinated
Unsecured Convertible Note executed on May 18, 2007, but effective as of April
30, 2007, by Charys Holding Company, Inc. payable to Castlerigg Master
Investments, Ltd. in the amount of $5,012,426.00; (iii) the  Subordinated
Unsecured Convertible Note executed on May 18, 2007, but effective as of April
30, 2007, by Charys Holding Company, Inc. payable to UBS O'Connor LLC F/B/O/
O'Connor Pipes Corporate Strategies Master Ltd. in the amount of $1,670,809.00;
and (iv) the Subordinated Unsecured Convertible Note issued January 1, 2007, by
Charys Holding Company, Inc. payable to Jade Special Strategy, LLC in the amount
of $380,000.

 
13

--------------------------------------------------------------------------------

 

1.113        Tax Code means the Internal Revenue Code of 1986, as amended.


1.114        U.S. Trustee means the United States Trustee appointed under
section 581 of title 28 of the United States Code to serve in the District of
Delaware.


1.115        Unimpaired means, with respect to any Claim, that such Claim is not
impaired within the meaning of section 1124 of the Bankruptcy Code.


1.116        Unliquidated Claim means any Claim, the amount of liability for
which has not been fixed, whether pursuant to agreement, applicable law or
otherwise, as of the date on which such Claim is asserted or sought to be
estimated.


1.117        Voting Record Date means, February 17, 2009 for all creditors
entitled to vote on the Plan.


Unless otherwise specified, all Section, Article, schedule or exhibit references
in the Plan are to the respective Section in, Article of or schedule or exhibit
to the Plan or the Plan Supplement, as the same may be amended, waived or
modified from time to time.  The words “herein,” “hereof,” “hereto,” “hereunder”
and other words of similar import refer to the Plan as a whole and not to any
particular section, subsection or clause contained in the Plan.  A term used
herein that is not defined herein shall have the meaning ascribed to that term
in the Bankruptcy Code.  The rules of construction contained in section 102 of
the Bankruptcy Code shall apply to the construction of the Plan.  In the event
that a particular term of the Plan of Reorganization (including any exhibits or
schedules hereto) conflicts with a particular term of the definitive
documentation required to be implemented pursuant to the terms of the Plan of
Reorganization or any settlement or other agreement contemplated hereunder, the
definitive documentation shall control and shall be binding on the parties
thereto.  The headings in the Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions hereof.

 
14

--------------------------------------------------------------------------------

 

ARTICLE II


PROVISIONS FOR PAYMENT OF ADMINISTRATIVE
EXPENSES AND PRIORITY TAX CLAIMS


 
2.1
Administrative Expense Claims.



Except to the extent that any entity entitled to payment of any Allowed
Administrative Expense Claim agrees to a different treatment, on the latest of
(i) the Effective Date, (ii) the date on which its Administrative Expense Claim
becomes an Allowed Administrative Expense Claim, or (iii) the date on which its
Administrative Expense Claim becomes payable under any agreement relating
thereto, or as soon as practicable thereafter, each holder of an Allowed
Administrative Expense Claim shall receive from the applicable Liquidating
Trustee, in full satisfaction, settlement, and release of and in exchange for
such Allowed Administrative Expense Claim, Cash equal to the unpaid portion of
its Allowed Administrative Expense Claim.  Notwithstanding the forgoing, (a) any
Allowed Administrative Expense Claim based on a liability incurred by the
Debtors in the ordinary course of business during the Reorganization Cases shall
be paid by the applicable Liquidating Trustee in the ordinary course of
business, in accordance with the terms and conditions of any agreement relating
thereto and (b) any Allowed Administrative Expense Claim may be paid on such
other terms as may be agreed on between the holder of such Claim and the
Debtors, with the prior consent of the Creditors’ Committee.


All Administrative Expense Claims not otherwise paid in the ordinary course of
the Debtors’ business must be filed with the Bankruptcy Court before the
Administrative Claims Bar Date.  For purposes hereof and for the Reorganization
Cases, the “Administrative Claims Bar Date” shall be twenty (20) days before the
date scheduled for the Confirmation Hearing.  Unless the applicable Liquidating
Trustee objects to an Administrative Claim within thirty-five (35) days after
receipt, such Administrative Claim shall be deemed Allowed in the amount
requested (to the extent such amount is in a liquidated amount).  In the event
that an objection is filed to an Administrative Claim, the Bankruptcy Court
shall determine the Allowed amount, if any, of such Administrative Claim.


 
2.2
Professional Compensation and Reimbursement Claims.



All entities seeking awards by the Bankruptcy Court of compensation for services
rendered or reimbursement of expenses incurred through and including the
Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4) or
503(b)(5) of the Bankruptcy Code shall (a) file, on or before the date that is
forty-five (45) after the Effective Date their respective applications for final
allowances of compensation for services rendered and reimbursement of expenses
incurred and (b) be paid in full by the applicable Liquidating Trustee, in Cash,
in such amounts as are Allowed by the Bankruptcy Court in accordance with the
order relating to or allowing any such Administrative Expense Claim or upon such
other terms as may be mutually agreed upon between the holder of such
Administrative Expense Claim and the Debtors, with the prior consent of the
Creditors’ Committee, or, if on or after the Effective Date, the applicable
Liquidating Trustee.  The Debtors, are authorized to pay compensation for
services rendered or reimbursement of expenses incurred after the Confirmation
Date in the ordinary course of business and without the need for Bankruptcy
Court approval.

 
15

--------------------------------------------------------------------------------

 

 
2.3
Indenture Trustee Fees.



The Indenture Trustee Fees shall be paid in Cash on the Effective Date by New
Holdco, without the need for application to, or approval of, the Bankruptcy
Court.


To the extent that the Indenture Trustee provides services related to
distributions pursuant to the Plan (including, but not limited to, the services
referenced in Section 6.10(a) of the Plan), such Indenture Trustee will receive
from the Charys Trustee, without further Bankruptcy Court approval, reasonable
compensation for such services and reimbursement of reasonable expenses,
including, but not limited to, reasonable attorneys’ fees and expenses, incurred
in connection with such services.  These payments will be made on terms agreed
to by the Indenture Trustee and the Charys Trustee.


 
2.4
Priority Tax Claims.



On the later of (i) the Effective Date or (ii) the date such Priority Tax Claim
becomes an Allowed Priority Tax Claim, or as soon as practicable thereafter,
each holder of an Allowed Priority Tax Claim shall receive from the applicable
Liquidating Trust in full satisfaction, settlement, and release of and in
exchange for such Allowed Priority Tax Claim, in the sole discretion of the
Debtors, with the prior consent of the Creditors Committee (a) Cash in an amount
equal to such Allowed Priority Tax Claim, (b) equal annual Cash payments
aggregating an amount equal to such Allowed Priority Tax Claim, together with
interest for a period after the Effective Date at the applicable non-bankruptcy
rate over a period not exceeding five (5) years after the Commencement Date,
subject to the applicable Liquidating Trustee’s sole option to prepay the entire
amount of the Allowed Priority Tax Claim; provided that the payments under this
clause (b) shall represent a percentage recovery at least equal to that expected
to be received by the most favored Class of nonpriority unsecured Claims against
Charys Holding or C&B, as applicable, or (c) such other treatment as to which
the Debtors, with the prior consent of the Creditors’ Committee, or the
Liquidating Trustees, as applicable, and such holder shall have agreed upon in
writing; provided, however, that no holder of an Allowed Priority Tax Claim
shall be entitled to any payments on account of any pre-Effective Date interest
or penalty accrued on, or after the Commencement Date with respect to or in
connection with such Allowed Priority Tax Claim.  The applicable Liquidating
Trustee’s or the applicable Disbursing Agent’s failure to make any required
payment to the holder of an Allowed Priority Tax Claim in accordance with the
terms of this paragraph shall be an event of default.  The holder of any Allowed
Priority Tax Claim on which required payments have not been made shall provide
written notice to the applicable Liquidating Trustee and counsel for New Holdco
of such default, which default may be cured within twenty (20) days from the
receipt of such notice.

 
16

--------------------------------------------------------------------------------

 

ARTICLE III


CLASSIFICATION OF CLAIMS AND
EQUITY INTERESTS, IMPAIRMENT AND VOTING


The following table designates the classes of Claims against and equity
interests in the Debtors and specifies which of those classes are impaired or
Unimpaired by the Plan and entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code or are deemed to accept or
reject the Plan.


Class
Designation
Impairment
Entitled to Vote
       
Charys Holding Class 1
Other Priority Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 2
Secured Tax Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 3
Secured Working Capital Facility Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 4
Other Secured Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 5
Cotton Seller Note Claims
Impaired
Yes
Charys Holding Class 6
CTSI / MSAI Seller Note Claims and Mirror Note Claims
Impaired
Yes
Charys Holding Class 7
8.75% Senior Convertible Note Claims
Impaired
Yes
Charys Holding Class 8
General Unsecured Claims Against Charys Holding
Impaired
Yes
Charys Holding Class 9
Subordinated Debt Claims
Impaired
No (deemed to reject)
Charys Holding Class 10
Charys Holding Securities Claims
Impaired
No (deemed to reject)


 
17

--------------------------------------------------------------------------------

 
 
Class
Designation
Impairment
Entitled to Vote
       
Charys Holding Class 11
Charys Holding Equity Interests
Impaired
No (deemed to reject)
C&B Class 1
Other Priority Claims Against C&B
Unimpaired
No (deemed to accept)
C&B Class 2
Secured Tax Claims Against C&B
Unimpaired
No (deemed to accept)
C&B Class 3
Other Secured Claims Against C&B
Impaired
Yes
C&B Class 4A
General Unsecured Claims Against C&B
Impaired
Yes
C&B Class 4B
C&B 8.75% Senior Convertible Note Claims
Impaired
No (deemed to reject)
C&B Class 5
C&B Securities Claims
Impaired
No (deemed to reject)
C&B Class 6
C&B Equity Interests
Impaired
No (deemed to reject)





ARTICLE IV


PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS


 
4.1
Charys Holding Class 1 (Other Priority Claims Against Charys Holding).



(a)           Impairment and Voting.  Charys Holding Class 1 is Unimpaired by
the Plan.  Each holder of an Allowed Other Priority Claim against Charys Holding
is conclusively presumed to have accepted the Plan and is not entitled to vote
to accept or reject the Plan.


(b)           Distributions.  Except to the extent that a holder of an Allowed
Other Priority Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors’ Committee, each holder
of an Allowed Other Priority Claim against Charys Holding shall receive from the
Charys Liquidating Trust, in full satisfaction of such Claim, Cash in an amount
equal to the Allowed amount of such Claim on, or as soon as reasonably
practicable after, the later of (i) the Effective Date, (ii) and the date such
Claim becomes Allowed, and (iii) the date for payment provided by any agreement
or understanding between Charys Holding and the holder of such Claim.

 
18

--------------------------------------------------------------------------------

 

 
4.2
Charys Holding Class 2  (Secured Tax Claims Against Charys Holding).



(a)           Impairment and Voting.  Charys Holding Class 2 is Unimpaired by
the Plan.  Each holder of an Allowed Secured Tax Claim against Charys Holding is
conclusively presumed to have accepted the Plan and is not entitled to vote to
accept or reject the Plan.


(b)           Distributions.  Except to the extent that a holder of an Allowed
Secured Tax Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors’ Committee, each holder
of an Allowed Secured Tax Claim against Charys Holding shall receive from the
Charys Liquidating Trust, at the option of Charys Holding, with the consent of
the Creditors’ Committee on the later of the Effective Date or the date such
Secured Tax Claim becomes an Allowed Secured Tax Claim, or as soon as
practicable thereafter, (i) Cash in an amount equal to such Allowed Secured Tax
Claim, including any interest on such Allowed Secured Tax Claim required to be
paid pursuant to section 506(b) of the Bankruptcy Code, or (ii) equal annual
Cash payments commencing on the above date in an aggregate amount equal to such
Allowed Secured Tax Claim, together with interest for the period after the
Effective Date at the applicable non-bankruptcy rate, over a period through the
fifth (5th) anniversary of the Commencement Date, subject to the Charys
Trustee’s sole option to prepay the entire amount of the Allowed Secured Tax
Claim, provided that the first payment shall represent a percentage recovery at
least equal to that expected to be received by the most favored Class of
nonpriority unsecured Claims against Charys Holding, or (iii) deferred Cash
Payments upon such other terms determined by the Bankruptcy Court to provide the
holder of such Allowed Secured Tax Claim a value, as of the Effective Date,
equal to such Allowed Secured Tax Claim.  In the event Charys Holding treats a
Claim under clause (i) of this Section, any Liens securing such Secured Tax
Claim shall be deemed released as of the Effective Date.


 
4.3
Charys Holding Class 3  (Secured Working Capital Facility Claims Against Charys
Holding).



(a)           Impairment and Voting.  Charys Holding Class 3 is Unimpaired by
the Plan.  Each holder of an Allowed Secured Working Capital Facility Claim
against Charys Holding is conclusively presumed to have accepted the Plan and is
not entitled to vote to accept or reject the Plan.


(b)           Distributions.  Except to the extent that a holder of an Allowed
Secured Working Capital Facility Claim against Charys Holding agrees to a
different treatment with Charys Holding, with the prior consent of the
Creditors’ Committee, each holder of an Allowed Secured Working Capital Facility
Claim against Charys Holding shall receive from the Charys Liquidating Trust on
or as soon as practicable after the later of the (a) Effective Date or (b) date
on which such Claim becomes Allowed, in full satisfaction of such Claim, at the
option of Charys Holding, with the consent of the Creditors’ Committee (i) Cash
in an amount equal to the Allowed amount of such Allowed Secured Working Capital
Facility Claim; (ii) the proceeds of the sale or disposition of the Collateral
securing such Allowed Secured Working Capital Facility Claim to the extent of
the value of the holder’s secured interest in such Collateral, (iii) the
Collateral securing such Allowed Secured Working Capital Facility Claim, or (iv)
such other distribution as necessary to satisfy the requirements of section 1124
of the Bankruptcy Code.  In the event such a Claim is treated under clauses (i)
or (ii) of this Section, the Liens securing such Secured Working Capital
Facility Claim shall be deemed released as of the Effective Date.

 
19

--------------------------------------------------------------------------------

 

(c)           Tax Treatment of Post-Effective Date Receipt of Collateral
Proceeds.  In the event that such a Claim is to be satisfied under Section
4.3(b)(ii) by the Charys Liquidating Trust, each holder of an Allowed Secured
Working Capital Facility Claim against Charys Holding shall, for federal income
tax purposes, be treated as having received on the Effective Date a Class A
Charys Beneficial Interest in the Charys Liquidating Trust and all parties
(including the Debtors, the Charys Trustee, and the Charys Liquidating Trust
Beneficiaries) shall report consistently therewith for federal income tax
purposes.


 
4.4
Charys Holding Class 4 (Other Secured Claims Against Charys Holding).



(a)           Impairment and Voting.  Charys Holding Class 4 is Unimpaired by
the Plan.  Each holder of an Allowed Other Secured Claim against Charys Holding
is conclusively presumed to have accepted the Plan and is not entitled to vote
to accept or reject the Plan.


(b)           Distributions.  Except to the extent that a holder of an Allowed
Other Secured Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors’ Committee, each holder
of an Allowed Other Secured Claim against Charys Holding shall receive from the
Charys Liquidating Trust on or as soon as practicable after the later of the (a)
Effective Date or (b) date on which such Claim becomes Allowed, in full
satisfaction of such Claim, at the option of Charys Holding, with the consent of
the Creditors’ Committee (i) Cash in an amount equal to one hundred percent
(100%) of the Allowed amount of such Allowed Other Secured Claim; (ii) the
proceeds of the sale or disposition of the Collateral securing such Allowed
Other Secured Claim to the extent of the value of the holder’s secured interest
in such Collateral, (iii) the Collateral securing such Allowed Other Secured
Claim, or (iv) such other distribution as necessary to satisfy the requirements
of section 1124 of the Bankruptcy Code.  In the event such a Claim is treated
under clauses (i) or (ii) of this Section, the Liens securing such Secured Other
Secured Claim shall be deemed released as of the Effective Date.


(c)           Tax Treatment Post–Effective Date Right to Collateral
Proceeds.  In the event that such a Claim is to be satisfied under Section
4.4(b)(ii) by the Charys Liquidating Trust, each holder of an Allowed Other
Secured Claim against Charys Holding shall, for federal income tax purposes, be
treated as having received on the Effective Date a Class A Charys Beneficial
Interest in the Charys Liquidating Trust and all parties (including the Debtors,
the Charys Trustee, and the Charys Liquidating Trust Beneficiaries) shall report
consistently therewith for federal income tax purposes.

 
20

--------------------------------------------------------------------------------

 

 
4.5
Charys Holding Class 5 (Cotton Seller Note Claims).



(a)           Impairment and Voting.  Charys Holding Class 5 is impaired by the
Plan.  Each holder of an Allowed Cotton Seller Note Claim against Charys Holding
is entitled to vote to accept or reject the Plan.


(b)           Distributions.  Each holder of an Allowed Cotton Seller Note Claim
shall receive, in full satisfaction of such Allowed Claim, the treatment
provided for in the Cotton Settlement Agreement.  Each holder of a Cotton Seller
Note Claim, effective as of the Effective Date, waives and releases, and shall
be deemed to have waived and released any and all Claims against C&B and each
non-Debtor Subsidiary (including, all Affiliated Plan Proponents) with respect
to or in any way related to the Cotton Seller Note Claims (including, without
limitation, any guaranty obligations with respect thereto).


(c)           Releases.  On and effective as of the Effective Date, the Debtors
and their respective estates, New Holdco and each of their respective
subsidiaries and the Liquidating Trusts shall release and shall be deemed to
have released each of the holders of the Cotton Seller Note Claims from (i) all
claims arising under chapter 5 of the Bankruptcy Code, including, without
limitation, all such claims arising from or in connection with Charys Holding’s
acquisition of Cotton or any transfers made to any of the holders of the Cotton
Seller Note Claims on account thereof prior to the Commencement Date; and (ii)
all other claims of any nature, known or unknown, other than, in each case,
claims for fraud, willful misconduct or gross negligence.  On the Effective
Date, each of the holders of the Cotton Seller Note Claims shall release and
shall be deemed to release each of the Debtors and their affiliates from all
claims arising from or in connection with Charys Holding’s acquisition of
Cotton.


 
4.6
Charys Holding Class 6 (CTSI / MSAI  Seller Note Claims and Mirror Note Claims).



(a)           The (i) Mirror Note Claims shall be deemed Allowed in the
aggregate amount of $8 million and the CTSI/MSAI Seller Note Claims shall be
deemed Allowed in the aggregate amount of $19.6 million, for all purposes of the
Plan and these Reorganization Cases.


(b)           Impairment and Voting.  Charys Holding Class 6 is impaired by the
Plan.  Each holder of an Allowed CTSI / MSAI Seller Note Claim and Allowed
Mirror Note Claim against Charys Holding is entitled to vote to accept or reject
the Plan.


(c)           Distributions.  Each holder of an Allowed CTSI / MSAI Seller Note
Claim and Allowed Mirror Note Claim shall receive from Charys Holding, in full
satisfaction of such Allowed Claim, the treatment provided for in the CTSI /
MSAI Settlement Agreement, which shall include, inter alia, receipt, in
accordance with the Restructuring Transactions, of its Class 6/7 Pro Rata Share
of the New Secured Notes.  Each holder of a CTSI / MSAI Seller Note Claim and a
Mirror Note Claim, effective as of the Effective Date, waives and releases, and
shall be deemed to have waived and released any and all Claims against C&B and
each non-Debtor Subsidiary (including, all Affiliated Plan Proponents) with
respect to or in any way related to the CTSI / MSAI Seller Note Claims and the
Mirror Notes (including, without limitation, any guaranty obligations with
respect thereto).

 
21

--------------------------------------------------------------------------------

 

(d)           Releases.  On and effective as of the Effective Date, the Debtors
and their respective estates, New Holdco and each of their respective
subsidiaries and the Liquidating Trusts shall release and shall be deemed to
have released each of the holders of the CTSI/MSAI Seller Note Claims from (i)
all claims arising under chapter 5 of the Bankruptcy Code, including, without
limitation, all such claims arising from or in connection with Charys Holding’s
acquisition of CTSI or MSAI or any transfers made to any of the holders of the
CTSI/MSAI Seller Note Claims on account thereof prior to the Commencement Date;
and (ii) all other claims of any nature, known or unknown, other than, in each
case, claims for fraud, willful misconduct or gross negligence.  On the
Effective Date, each of the holders of the CTSI/MSAI Seller Note Claims shall
release and shall be deemed to release each of the Debtors and their affiliates
from all claims arising from or in connection with Charys Holding’s acquisition
of CTSI or MSAI.


 
4.7
Charys Holding Class 7 (8.75% Senior Convertible Note Claims).



(a)           The 8.75% Senior Convertible Note Claims shall be deemed Allowed
in the amount of $210 million for all purposes of the Plan and these
Reorganization Cases.


(b)           Impairment and Voting.  Charys Holding Class 7 is impaired by the
Plan.  Each holder of an Allowed 8.75% Senior Convertible Note Claim as of the
Voting Record Date is entitled to vote to accept or reject the Plan.


(c)           Distributions.  Each holder of an Allowed 8.75% Senior Convertible
Note Claim shall receive on the Effective Date, in accordance with the
Restructuring Transactions, in full satisfaction of such Claim (i) its Class 6/7
Pro Rata Share of the New Secured Notes, (ii) its Class 7 Pro Rata Share of 94%
of the New Equity Interests, and (iii) its Class B Charys Beneficial Interests
in the Charys Liquidating Trust.  Each holder of a 8.75% Senior Convertible Note
Claim, effective as of the Effective Date, waives and releases, and shall be
deemed to have waived and released any and all Claims against C&B and each
non-Debtor Subsidiary with respect to or in any way related to the 8.75% Senior
Convertible Notes, including, without limitation, any guaranty obligations with
respect thereto.


 
4.8
Charys Holding Class 8 (General Unsecured Claims Against Charys Holding).


 
22

--------------------------------------------------------------------------------

 

(a)           Impairment and Voting.  Charys Holding Class 8 is impaired by the
Plan.  Each holder of an Allowed General Unsecured Claim against Charys Holding
as of the Voting Record Date is entitled to vote to accept or reject the Plan.


(b)           Distributions.  On the later of the Effective Date or the date on
which a General Unsecured Claim against Charys Holding becomes an Allowed Claim,
or, in each case, as soon thereafter as is reasonably practicable, each holder
of an Allowed General Unsecured Claim against Charys Holding shall receive, in
full satisfaction of such Claim, a Class B Charys Beneficial Interest in the
Charys Liquidating Trust.


 
4.9
Charys Holding Class 9 (Subordinated Debt Claims Against Charys Holding).



(a)           Impairment and Voting.  Charys Holding Class 9 is impaired by the
Plan.  Each holder of an Allowed Subordinated Debt Claim against Charys Holding
is deemed to reject the Plan and is not entitled to vote to accept or reject the
Plan.


(b)           Distributions.  Each holder of an Allowed Subordinated Debt Claim
against Charys Holding shall not receive or retain any interest or property
under the Plan on account of such Allowed Subordinated Debt Claim.


 
4.10
Charys Holding Class 10 (Charys Holding Securities Claims).



(a)           Impairment and Voting.  Charys Holding Class 10 is impaired by the
Plan.  Each holder of a Charys Holding Securities Claim is deemed to reject the
Plan and is not entitled to vote to accept or reject the Plan.


(b)           Distributions.  Each holder of an Allowed Charys Holder Securities
Claim shall not receive or retain any interest or property under the Plan on
account of such Allowed Charys Holding Securities Litigation Claim; provided,
however, that except as explicitly set forth in Article XI below, nothing in
this Plan shall affect any rights or claims such holder may have against any
other party.


 
4.11
Charys Holding Class 11 (Charys Holding Equity Interests).



(a)           Impairment and Voting.  Charys Holding Class 11 is impaired by the
Plan.  Each holder of a Charys Holding Equity Interest is deemed to reject the
Plan and is not entitled to vote to accept or reject the Plan.


(b)           Distributions.  Each holder of a Charys Holding Equity Interest
shall not receive or retain any interest or property under the Plan and all
Charys Holding Equity Interests shall be cancelled and extinguished; provided,
however, that except as explicitly set forth in Article XI below, nothing in
this Plan shall affect any rights or claims such holder may have against any
other party.


 
4.12
C&B Class 1 (Other Priority Claims Against C&B).


 
23

--------------------------------------------------------------------------------

 

(a)           Impairment and Voting.  C&B Class 1 is Unimpaired by the
Plan.  Each holder of an Allowed Other Priority Claim against C&B is
conclusively presumed to have accepted the Plan and is not entitled to vote to
accept or reject the Plan.


(b)           Distributions.  Except to the extent that a holder of an Allowed
Other Priority Claim against C&B agrees to a different treatment with C&B, with
the prior consent of the Creditors’ Committee, each holder of an Allowed Other
Priority Claim against C&B shall receive from the C&B Liquidating Trust, in full
satisfaction of such Claim, Cash in an amount equal to the Allowed amount of
such Claim on, or as soon as reasonably practicable after the later of (i) the
Effective Date, (ii) the date such Claim becomes Allowed, and (iii) the date for
payment provided by any agreement or understanding between C&B and the holder of
such Claim.


 
4.13
C&B Class 2 (Secured Tax Claims Against C&B).



(a)           Impairment and Voting.  C&B Class 2 is Unimpaired by the
Plan.  Each holder of an Allowed Secured Tax Claim against C&B is conclusively
presumed to have accepted the Plan and is not entitled to vote to accept or
reject the Plan.


(b)           Distributions.  Except to the extent that a holder of an Allowed
Secured Tax Claim against C&B agrees to a different treatment with C&B, with the
prior consent of the Creditors’ Committee, each holder of an Allowed Secured Tax
Claim against C&B shall receive from the C&B Liquidating Trust, at the option of
C&B, with the consent of the Creditors’ Committee, on the later of the (a)
Effective Date or (b) date such Secured Tax Claim becomes an Allowed Secured Tax
Claim, or as soon as practicable thereafter, (i) Cash in an amount equal to such
Allowed Secured Tax Claim, including any interest on such Allowed Secured Tax
Claim required to be paid pursuant to section 506(b) of the Bankruptcy Code, or
(ii) equal annual Cash payments commencing on the above date in an aggregate
amount equal to such Allowed Secured Tax Claim, together with interest for the
period after the Effective Date at the applicable non-bankruptcy rate, over a
period through the fifth (5th) anniversary of the Commencement Date, subject to
the C&B Liquidating Trust’s sole option to prepay the entire amount of the
Allowed Secured Tax Claim, provided that the first payment shall represent a
percentage recovery at least equal to that expected to be received by the most
favored Class of nonpriority unsecured Claims against C&B, or (iii) deferred
Cash payments upon such other terms determined by the Bankruptcy Court to
provide the holder of such Allowed Secured Tax Claim a value, as of the
Effective Date, equal to such Allowed Secured Tax Claim.  In the event C&B
treats a Claim under clause (i) of this Section, any Liens securing such Secured
Tax Claim shall be deemed released as of the Effective Date.


 
4.14
C&B Class 3 (Other Secured Claims Against C&B).



(a)           Impairment and Voting.  C&B Class 3 is impaired by the Plan.  Each
holder of an Allowed Other Secured Claim against C&B as of the Voting Record
Date is entitled to vote to accept or reject the Plan.

 
24

--------------------------------------------------------------------------------

 

(b)           Distributions.  Except to the extent that a holder of an Allowed
Other Secured Claim against C&B agrees to a different treatment with C&B, with
the prior consent of the Creditor’ Committee, each holder of an Allowed Other
Secured Claim against C&B shall receive from the C&B Liquidating Trust, in the
order of priority of such holder’s security interest in the Collateral securing
such Allowed Other Secured Claim, the net proceeds of the sale or disposition of
such Collateral to the extent of the value of the holder’s secured interest in
the value of such Collateral, pursuant to the terms and provisions of the C&B
Liquidating Trust Agreement.  Upon the disposition of such Collateral pursuant
to the terms of the Liquidating Trust Agreement, the Liens securing such Secured
Claim shall be released.  Each holder of an Allowed Other Secured Claim shall,
for federal income tax purposes, be treated as having received on the Effective
Date a Class A C&B Beneficial Interest in the C&B Liquidating Trust and all
parties (including the Debtors, the C&B Trustee, and the C&B Liquidating Trust
Beneficiaries) shall report consistently therewith for federal income tax
purposes.


 
4.15
C&B Class 4A (General Unsecured Claims Against C&B).



(a)           Impairment and Voting.  C&B Class 4A is impaired by the
Plan.  Each holder of an Allowed General Unsecured Claim against C&B  as of the
Voting Record Date is entitled to vote to accept or reject the Plan.


(b)           Distributions.  On the later of (i) the Effective Date, and (ii)
the date on which a General Unsecured Claim against C&B  becomes an Allowed
Claim, or, in each case, as soon thereafter as is reasonably practicable, each
holder of an Allowed General Unsecured Claim against C&B  shall receive in full
settlement and satisfaction thereof, a Class B C&B Beneficial Interest in the
C&B Liquidating Trust.


 
4.16
C&B Class 4B (C&B 8.75% Senior Convertible Note Claims).



(a)           Impairment and Voting.  C&B Class 4B is impaired by the
Plan.  Each holder of a C&B 8.75% Senior Convertible Note Claim is deemed to
reject the Plan and is not entitled to vote to accept or reject the Plan.


(b)           Distributions.  Each holder of an Allowed C&B 8.75% Senior
Convertible Note Claim shall not receive or retain any interest or property
under the Plan on account of such Allowed C&B 8.75% Senior Convertible Note
Claim.


 
4.17
C&B Class 5 (C&B Securities Claims).



(a)           Impairment and Voting.  C&B Class 5 is impaired by the Plan.  Each
holder of a C&B Securities Claim is deemed to reject the Plan and is not
entitled to vote to accept or reject the Plan.


(b)           Distributions.  Each holder of an Allowed C&B Securities
Litigation Claim shall not receive or retain any interest or property under the
Plan on account of such Allowed C&B Securities Claim.

 
25

--------------------------------------------------------------------------------

 

 
4.18
C&B Class 6 (C&B Equity Interests).



(a)           Impairment and Voting.  C&B Class 5 is impaired by the
Plan.  Charys Holding, as the sole holder of any C&B Equity Interests is deemed
to reject the Plan.


(b)           Distributions.  The holder of the C&B Equity Interest shall not
receive or retain any interest or property under the Plan and all C&B Equity
Interests shall be cancelled and extinguished.


ARTICLE V


MEANS OF IMPLEMENTATION


 
5.1
Means of Implementation Applicable to Both Charys Holding and C&B.



 
(a)
Liquidating Trusts Funding Arrangements.



On the Effective Date, New Holdco shall enter into the Funding Arrangement
Agreement with the Liquidating Trustees and shall transfer the funds required
under the Funding Arrangement Agreement to the Liquidating Trustees.


 
(b)
Settlement of Claims.



Pursuant to Bankruptcy Rule 9019, in consideration for the classification,
distribution and other benefits provided under the Plan, upon the Effective
Date, the provisions of the Plan shall constitute a good-faith compromise and
settlement of all Claims or controversies resolved pursuant to the Plan.  All
Plan distributions made to creditors holding Allowed Claims in any class are
intended to be and shall be final, and no Plan distribution to the holder of a
Claim in one class shall be subject to being shared with or reallocated to the
holders of any Claim in another class by virtue of any prepetition collateral
trust agreement, shared collateral agreement, subordination agreement, other
similar inter-creditor arrangement or deficiency Claim.


 
(c)
Intercompany Claims.



Notwithstanding anything to the contrary herein, Intercompany Claims will be
adjusted, continued or discharged to the extent determined appropriate by the
Debtors, with the prior consent of the Creditors Committee.  Any such
transaction may be effected on or subsequent to the Effective Date without any
further action by the stockholders of any of the Debtors or the Debtors in
Possession.


 
(d)
Cancellation of Existing Securities and Agreements.


 
26

--------------------------------------------------------------------------------

 

(i)             Except (i) as otherwise expressly provided in the Plan, (ii)
with respect to executory contracts or unexpired leases that have been assumed
by the Debtors, (iii) for purposes of evidencing a right to distributions under
the Plan, or (iv) with respect to any Claim that is reinstated and rendered
Unimpaired under the Plan, on the Effective Date, the 8.75% Senior Convertible
Notes (and all documents and instruments related thereto), the Mirror Notes, all
instruments and documents representing or evidencing the Cotton Seller Note
Claims, CTSI / MSAI Seller Note Claims, Mirror Note Claims, all instruments and
documents representing or evidencing the subordinated debt, the Indentures and
other instruments or documents evidencing any Claims or Equity Interests shall
be deemed automatically cancelled and deemed surrendered without further act or
action under any applicable agreement, law, regulation, order or rule and the
obligations of the Debtors under the agreements, instruments and other
documents, indentures, and certificates of designations governing such Claims
and Equity Interests, as the case may be, shall be discharged; provided,
however, that the 8.75% Senior Convertible Notes, the Mirror Notes, and the
Indenture shall continue in effect solely for the purposes of (i) allowing the
holders of the 8.75% Senior Convertible Notes and the Mirror Notes to receive
their distributions under the Plan, and (ii) allowing the Disbursing Agent or
the Indenture Trustee, as the case may be, to make such distributions, if any,
to be made on account of the 8.75% Senior Convertible Notes Claims and Mirror
Note Claims.


(ii)            Subsequent to the performance by the Indenture Trustee or its
agents of any duties that are expressly required under the Plan, and the
Confirmation Order and/or under the terms of the Indenture, the Indenture
Trustee and its agents shall be relieved of, and released from, all
responsibilities and obligations associated with the 8.75% Senior Convertible
Notes arising under the Indenture or under other applicable agreements or law
and the Indenture shall be deemed to be discharged.


 
(e)
Merger/Dissolution/Consolidation.



On or as of the Effective Date or as soon as practicable thereafter (or, in case
of clause (b), at any time following the Confirmation Date), and without the
need for any further action, the Debtors may, with the prior consent of the
Creditors’ Committee (a) cause any of the Debtors to be merged with and into the
other Debtor, dissolved or otherwise consolidated, (b) cause C&B to be merged
with, or converted into, a limited liability company, or (c) engage in any other
transaction in furtherance of the Plan.


 
(f)
Imperium Claims.



The Imperium Claims shall be treated pursuant to the terms and provisions of
that certain Settlement and Cash Collateral Agreement, dated as of June 25, 2008
(as amended), by and among Charys Holding, C&B, Ayin Tower Management Services,
Inc., the Guarantors signatory thereto, the Noteholders signatory thereto and
Imperium Advisors, LLC, which agreement was approved by order of the Bankruptcy
Court dated August, 2008.

 
27

--------------------------------------------------------------------------------

 

 
5.2
Means of Implementation Specific to Charys Holding.



 
(a)
Issuance of New Equity Interests and New Securities.



(i)            On the Effective Date, the following transactions (the
“Restructuring Transactions”) shall be effectuated in the order set forth below:


(1)  Simultaneously, (A) CTSI shall issue 954,845.3 new shares, MSAI shall issue
999,900 new shares, Cotton shall issue 885,245.4 new shares, and LFC, Inc. shall
issue 858,471.7 new shares, in each case, to the Indenture Trustee on behalf of
the holders of 8.75% Senior Convertible Note Claims in full satisfaction of
their Affiliated Plan Proponent 8.75 % Senior Convertible Note Claims, and (B)
CTSI shall issue 45,054.7 new shares, Cotton shall issue 114,654.6 new shares
and LFC, Inc. shall issue 141,428.3 new shares, in each case, to Charys Holding
in satisfaction of certain intercompany claims owed by them to Charys Holding
and on account of the settlement contained within this Plan.


(2)  Simultaneously, (A) Charys Holding shall transfer 8,394.9 CTSI shares,
105,004.8 Cotton shares and 108,560 LFC, Inc. shares and the other Charys
Liquidating Trust Assets to the Charys Trustee for the benefit of the Charys
Liquidating Trust Beneficiaries in full satisfaction of their Claims against
Charys Holding, and (B) Charys Holding shall transfer 9,649.8 CTSI shares,
36,659.8 Cotton shares and 32,868.3 LFC, Inc. shares to the Disbursing Agent on
behalf of holders of Mirror Note Claims in accordance with their pro rata share
of the Mirror Note Claims in full satisfaction of their Claims.


(3)  Simultaneously, (A) the Indenture Trustee shall, on behalf of the holders
of Affiliated Plan Proponent 8.75% Senior Convertible Note Claims, contribute
all of the shares issued pursuant to clause (1)(A) above to New Holdco in
exchange for 94% of the New Equity Interests and $19,227,000 of the New Secured
Notes, (B) the Charys Trustee shall contribute all of the shares transferred
pursuant to clause (2)(A) to New Holdco in exchange for 6% of the New Equity
Interests, and (C) the Disbursing Agent shall, on behalf of the holders of
Mirror Note Claims, transfer all of the shares issued pursuant to clause (2)(B)
above to New Holdco in exchange for $773,000 of the New Secured Notes.


(4)  The Indenture Trustee shall distribute the New Equity Interests and the New
Secured Notes received pursuant to clause (3)(A) to the holders of Affiliated
Plan Proponent 8.75% Senior Convertible Note Claims.

 
28

--------------------------------------------------------------------------------

 

(5)  The Disbursing Agent shall distribute New Secured Notes received pursuant
to clause (3)(C) to the holders of Mirror Note Claims.


 
(ii)
Consistent Tax Reporting.



(1)  All parties (including the Debtors, the Charys Trustee, the holders of
8.75% Senior Convertible Note Claims, the Mirror Note Claims and General
Unsecured Claims against Charys Holding and New Holdco) shall report for all
federal income tax purposes consistent with the form of the Restructuring
Transactions, subject to definitive guidance from the Internal Revenue Service
or a court of competent jurisdiction to the contrary (including, without
limitation, the receipt by the Charys Trustee or New Holdco of a private letter
ruling if the Charys Trustee or New Holdco so requests one, or the receipt of an
adverse determination by the Internal Revenue Service upon audit if not
contested).


(2)  As soon as possible after the Effective Date, but in no event later than
thirty (30) days thereafter, the Board of New Holdco shall determine the value
of the stock of CTSI, MSAI, Cotton, and LFC, Inc. and the New Equity Interests
as of the Effective Date.  The Board of New Holdco shall apprise, in writing or
on a website established by New Holdco, all parties of such valuation.  The
valuation shall be used consistently by all parties (including the Debtors, the
Charys Trustee, the holders of 8.75% Senior Convertible Note Claims, the Mirror
Note Claims, and General Unsecured Claims against Charys Holding and New Holdco)
for all federal income tax purposes.


 
(b)
Section 1145 Exemption.



To the maximum extent provided in section 1145 of the Bankruptcy Code and
applicable nonbankruptcy law, the issuance under the Plan of the New Equity
Interests, New Secured Notes and beneficial interests in Liquidating Trusts will
be exempt from registration under the Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder.


 
(c)
Hart-Scott-Rodino Compliance.



Any shares of New Equity Interests to be distributed under the Plan to any
entity required to file a Premerger Notification and Report Form under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, shall not be
distributed until the notification and waiting periods applicable under such Act
to such entity shall have expired or been terminated.


 
(d)
Charys Liquidating Trust.


 
29

--------------------------------------------------------------------------------

 

(i)             Execution of Charys Liquidating Trust Agreement.  On or before
the Effective Date, the Charys Liquidating Trust Agreement shall be executed by
Charys Holding and the Charys Trustee, and all other necessary steps shall be
taken to establish the Liquidating Trust and the beneficial interests therein
which shall be for the benefit of the Charys Liquidating Trust Beneficiaries as
provided in Section 4.3, Section 4.4, Section 4.7 and Section 4.8 of the Plan,
whether their Claims are Allowed on or after the Effective Date.  In the event
of any conflict between the terms of this Section 5.2(d) and the terms of the
Charys Liquidating Trust Agreement, the terms of the Charys Liquidating Trust
Agreement shall govern.  The Charys Liquidating Trust Agreement may provide
powers, duties and authorities in addition to those explicitly stated herein,
but only to the extent that such powers, duties and authorities do not affect
the status of the Charys Liquidating Trust as a liquidating trust for United
States federal income tax purposes.


(ii)            Purpose of the Charys Liquidating Trust.  The Charys Liquidating
Trust shall be established for the sole purpose of liquidating and distributing
its assets, in accordance with Treasury Regulation section 301.7701-4(d), with
no objective to continue or engage in the conduct of a trade or business.


(iii)           Charys Liquidating Trust Assets.  The Charys Liquidating Trust
shall consist of the Charys Liquidating Trust Assets.  On the Effective Date,
Charys Holding shall transfer all of the Charys Liquidating Trust Assets to the
Charys Liquidating Trust, subject to the Administrative Expense Claims, Other
Priority Claims, Priority Tax Claims, Secured Tax Claims, and the obligations
under the Funding Arrangement Agreement to be paid by the Charys Liquidating
Trust.  Such transfer shall be exempt from any stamp, real estate transfer,
mortgage reporting, sales, use or other similar tax.  Upon delivery of the
Charys Liquidating Trust Assets to the Charys Liquidating Trust, Charys Holding
and its successors and assigns shall be released of all liability with respect
to the delivery of such distributions.


(iv)           Governance of the Charys Liquidating Trust.  The Charys
Liquidating Trust shall be governed by the Charys Trustee.


(v)            The Charys Trustee.  The Charys Trustee shall be designated by
Charys Holding with the consent of the Creditors’ Committee.  In the event the
Charys Trustee dies, is terminated or resigns for any reason, the Trust Advisory
Board (as defined in the Charys Liquidating Trust Agreement) shall designate a
successor.


(vi)           Role of the Charys Trustee.  In furtherance of and consistent
with the purpose of the Charys Liquidating Trust and the Plan, the Charys
Trustee shall (i) have the power and authority to hold, manage, convert to Cash,
and distribute the Charys Liquidating Trust Assets, including prosecuting and
resolving the Claims belonging to the Charys Liquidating Trust, (ii) hold the
Charys Liquidating Trust Assets for the benefit of the Charys Liquidating Trust
Beneficiaries who are entitled to distributions therefrom under the Plan,
whether their Claims are Allowed on or after the Effective Date, and (iii) have
the power and authority to hold, manage, and distribute Cash or non-Cash Charys
Liquidating Trust Assets obtained through the exercise of its power and
authority.  In all circumstances, the Charys Trustee shall act in the best
interests of all beneficiaries of the Charys Liquidating Trust and in
furtherance of the purpose of the Charys Liquidating Trust.  The Charys Trustee
shall not serve as a member of the Board of New Holdco.

 
30

--------------------------------------------------------------------------------

 

(vii)          Nontransferability of Charys Liquidating Trust Interests.  The
beneficial interests in the Charys Liquidating Trust shall not be certificated
and shall not be transferable.


(viii)         Cash.  The Charys Trustee may invest Cash (including any earnings
thereon or proceeds therefrom) as permitted by section 345 of the Bankruptcy
Code, provided, however, that such investments are investments permitted to be
made by a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d), as reflected therein, or under applicable Internal Revenue
Service guidelines, rulings, or other controlling authorities.


(ix)            Distribution of Charys Liquidating Trust Assets.  At least
quarterly, the Charys Trustee shall make distributions to the beneficial holders
of the Charys Liquidating Trust of all Cash on hand in accordance with the
Charys Liquidating Trust Agreement (including any Cash received from the Debtors
on the Effective Date, and treating as Cash for purposes of this section any
permitted investments under Section 5.2(d)(viii) of the Plan) except such
amounts (i) as would be distributable to a holder of a Disputed Claim if such
Disputed Claim had been Allowed prior to the time of such distribution (but only
until such Claim is resolved), (ii) as are reasonably necessary to meet
contingent liabilities and to maintain the value of the Charys Liquidating Trust
Assets during liquidation, (iii) to pay reasonable expenses (including, but not
limited to, any taxes imposed on the Charys Liquidating Trust or in respect of
the Charys Liquidating Trust Assets), (iv) to pay amounts required under the
Funding Arrangement Agreement between the Charys Trustee and New Holdco, and (v)
to satisfy other liabilities incurred by the Charys Liquidating Trust in
accordance with the Plan or the Charys Liquidating Trust Agreement.


(x)             Costs and Expenses of the Charys Liquidating Trust.  The costs
and expenses of the Charys Liquidating Trust, including the fees and expenses of
the Charys Trustee and its retained professionals, shall be paid out of the
Charys Liquidating Trust Assets.  Fees and expenses incurred in connection with
the prosecution and settlement of any Claims shall be considered costs and
expenses of the Charys Liquidating Trust.

 
31

--------------------------------------------------------------------------------

 

(xi)            Compensation of the Charys Trustee.  The individual(s)
comprising the Charys Trustee shall be entitled to reasonable compensation
approved by the Trust Advisory Board in an amount consistent with that of
similar functionaries in similar roles.


(xii)          Retention of Professionals by the Charys Trustee.  The Charys
Trustee may retain and compensate attorneys and other professionals to assist in
its duties as Charys Trustee on such terms as the Charys Trustee deems
appropriate without Bankruptcy Court approval.  Without limiting the foregoing,
the Charys Trustee may retain any professional who represented parties in
interest in the Reorganization Cases.


(xiii)         Federal Income Tax Treatment of the Charys Liquidating Trust.


(1)  Charys Liquidating Trust Assets Treated as Owned by Creditors. For all
federal income tax purposes, all parties (including, without limitation, the
Debtors, the Charys Trustee and the Charys Liquidating Trust Beneficiaries)
shall treat the transfer of the Charys Liquidating Trust Assets to the Charys
Liquidating Trust for the benefit of the Charys Liquidating Trust Beneficiaries,
whether their Claims are Allowed on or after the Effective Date, as


(A)  a transfer of the Charys Liquidating Trust Assets directly to those holders
of Allowed Claims receiving Charys Liquidating Trust beneficial interests (other
than to the extent allocable to Disputed Claims), followed by


(B)  the transfer by such Persons to the Charys Liquidating Trust of the Charys
Liquidating Trust Assets in exchange for beneficial interests in the Charys
Liquidating Trust (and in respect of the Charys Liquidating Trust Assets
allocable to the Charys Liquidating Trust Claims Reserve, as a transfer to the
Charys Liquidating Trust Claims Reserve).


Accordingly, those holders of Allowed Claims receiving Charys Liquidating Trust
beneficial interests, shall be treated for federal income tax purposes as the
grantors and owners of their respective share of the Charys Liquidating Trust
Assets.  The foregoing treatment shall also apply, to the extent permitted by
applicable law, for state and local income tax purposes.


(2)  Tax Reporting.


(A)  The Charys Trustee shall file returns for the Charys Liquidating Trust as a
grantor trust pursuant to Treasury Regulation section 1.671-4(a) and in
accordance with this Section 5.2(d)(xiii)(2).  The Charys Trustee shall also
annually send to each holder of a beneficial interest a separate statement
setting forth the holder’s share of items of income, gain, loss, deduction or
credit and will instruct all such holders to report such items on their federal
income tax returns or to forward the appropriate information to the beneficial
holders with instructions to report such items on their federal income tax
returns.  The Charys Trustee shall also file (or cause to be filed) any other
statements, returns or disclosures relating to the Charys Liquidating Trust that
are required by any governmental unit.

 
32

--------------------------------------------------------------------------------

 

(B)  As soon as possible after the Effective Date, the Charys Trustee shall make
a good-faith valuation of the Charys Liquidating Trust Assets, subject to the
valuation of the Board of New Holdco referred to in section 5.2(a)(ii)(2), and
such valuation shall be made available from time to time, to the extent
relevant, and shall be used consistently by all parties (including, without
limitation, the Debtors, the Charys Trustee and the Charys Liquidating Trust
Beneficiaries), for all federal income tax purposes.


(C)  Allocations of Charys Liquidating Trust taxable income among the Charys
Liquidating Trust Beneficiaries shall be determined by reference to the manner
in which an amount of Cash equal to such taxable income would be distributed
(without regard to any restrictions on distributions described herein) if,
immediately prior to such deemed distribution, the Charys Liquidating Trust had
distributed all its other assets (valued at their tax book value) to the holders
of the Charys Liquidating Trust interests (treating all Disputed Claims as if
they were Allowed Claims (see Section 5.2(d)(xiii)(2)(D) hereof)), in each case
up to the tax book value of the assets treated as contributed by such holders,
adjusted for prior taxable income and loss and taking into account all prior and
concurrent distributions from the Charys Liquidating Trust.  Similarly, taxable
loss of the Charys Liquidating Trust shall be allocated by reference to the
manner in which an economic loss would be borne immediately after a liquidating
distribution of the remaining Charys Liquidating Trust Assets.  The tax book
value of the Charys Liquidating Trust Assets for this purpose shall equal their
fair market value on the Effective Date, adjusted in accordance with tax
accounting principles prescribed by the Tax Code, the applicable tax
regulations, and other applicable administrative and judicial authorities and
pronouncements.


(D)  Subject to definitive guidance from the Internal Revenue Service, or a
court of competent jurisdiction to the contrary (including the receipt by the
Charys Trustee of a private letter ruling if the Charys Trustee so requests one,
or the receipt of an adverse determination by the Internal Revenue Service upon
audit if not contested by the Charys Trustee), the Charys Trustee shall (A)
timely elect to treat any Charys Liquidating Trust Assets allocable to, or
retained on account of, Disputed Claims (the “Charys Liquidating Trust Claims
Reserve”) as a “disputed ownership fund” governed by Treasury Regulation section
1.468B-9, and (B) to the extent permitted by applicable law, report consistent
with the foregoing for state and local income tax purposes.  All parties
(including the Debtors, the Charys Trustee, and the Charys Liquidating Trust
Beneficiaries) shall report for tax purposes consistent with the foregoing.

 
33

--------------------------------------------------------------------------------

 

(E)  The Charys Trustee shall be responsible for payments, out of the Charys
Liquidating Trust Assets, of any taxes imposed on the trust or its assets
including the Charys Liquidating Trust Claims Reserve.  In the event, and to the
extent, any Cash retained on account of Disputed Claims in the Charys
Liquidating Trust Claims Reserve is insufficient to pay the portion of any such
taxes attributable to the taxable income arising from the assets allocable to,
or retained on account of, Disputed Claims, such taxes shall be (i) reimbursed
from any subsequent Cash amounts retained on account of Disputed Claims, or (ii)
to the extent such Disputed Claims have subsequently been resolved, deducted
from any amounts distributable by the Charys Trustee as a result of the
resolutions of such Disputed Claims.


(F)  The Charys Trustee may request an expedited determination of taxes of the
Charys Liquidating Trust, including the Charys Liquidating Trust Claims Reserve,
under section 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the Charys Liquidating Trust for all taxable periods through the
dissolution of the Charys Liquidating Trust.


(xiv)         Dissolution.  The Charys Trustee and the Charys Liquidating Trust
shall be discharged or dissolved, as the case may be, at such time as (i) all
Disputed Claims have been resolved, (ii) the Charys Trustee determines, in its
sole discretion, that the administration of the Charys Liquidating Trust Assets
is not likely to yield sufficient additional Charys Liquidating Trust proceeds
to justify further pursuit and (iii) all distributions required to be made by
the Charys Trustee under the Plan and the Charys Liquidating Trust Agreement
have been made, but in no event shall the Charys Liquidating Trust be dissolved
later than three (3) years from the Effective Date unless the Bankruptcy Court,
upon motion within the six month period prior to the third anniversary (or at
least six (6) months prior to the end of an extension period), determines that a
fixed period extension (not to exceed three years, together with any prior
extensions, without a favorable letter ruling from the Internal Revenue Service
that any further extension would not adversely affect the status of the trust as
a liquidating trust for federal income tax purposes) is necessary to facilitate
or complete the recovery and liquidation of the Charys Liquidating Trust
Assets.  If at any time the Charys Trustee determines, in reliance upon such
professionals as the Charys Trustee may retain, that the expense of
administering the Charys Liquidating Trust so as to make a final distribution to
its beneficiaries is likely to exceed the value of the assets remaining in the
Charys Liquidating Trust, the Charys Trustee may apply to the Bankruptcy Court
for authority to (i) reserve any amounts necessary to dissolve the Charys
Liquidating Trust, (ii) donate any balance to a charitable organization exempt
from federal income tax under section 501(c)(3) of the Tax Code that is
unrelated to the Debtors, the Charys Liquidating Trust, and any insider of the
Charys Trustee, and (iii) dissolve the Charys Liquidating Trust.

 
34

--------------------------------------------------------------------------------

 

(xv)          Indemnification of Charys Trustee.  The Charys Trustee or the
individuals comprising the Trustee, as the case may be, and the Charys Trustee’s
agents and professionals, shall not be liable for actions taken or omitted in
its capacity as, or on behalf of, the Charys Trustee, except those acts arising
out of its or their own willful misconduct or gross negligence, and each shall
be entitled to indemnification and reimbursement for fees and expenses in
defending any and all of its actions or inactions in its capacity as, or on
behalf of, the Charys Trustee, except for any actions or inactions involving
willful misconduct or gross negligence.  Any indemnification claim of the Charys
Trustee (and the other parties entitled to indemnification under this
subsection) shall be satisfied solely from the Charys Liquidating Charys Trust
Assets.  The Charys Trustee shall be entitled to rely, in good-faith, on the
advice of its retained professionals.


 
5.3
Means of Implementation Specific to C&B.



 
(a)
The C&B Liquidating Trust.



(i)             Execution of C&B Liquidating Trust Agreement.  On or before the
Effective Date, the C&B Liquidating Trust Agreement shall be executed by C&B and
the C&B Trustee, and all other necessary steps shall be taken to establish the
Liquidating Trust and the beneficial interests therein which shall be for the
benefit of the C&B Liquidating Trust Beneficiaries, as provided in Section 4.14
and Section 4.15 of the Plan, whether their Claims are Allowed on or after the
Effective Date.  In the event of any conflict between the terms of this Section
5.3(a) and the terms of the C&B Liquidating Trust Agreement, the terms of the
C&B Liquidating Trust Agreement shall govern.  The C&B Liquidating Trust
Agreement may provide powers, duties and authorities in addition to those
explicitly stated herein, but only to the extent that such powers, duties and
authorities do not affect the status of the C&B Liquidating Trust as a
liquidating trust for United States federal income tax purposes.

 
35

--------------------------------------------------------------------------------

 

(ii)            Purpose of the C&B Liquidating Trust.  The C&B Liquidating Trust
shall be established for the sole purpose of liquidating and distributing its
assets, in accordance with Treasury Regulation section 301.7701-4(d), with no
objective to continue or engage in the conduct of a trade or business.


(iii)           C&B Liquidating Trust Assets.  The C&B Liquidating Trust shall
consist of the C&B Liquidating Trust Assets.  On the Effective Date, C&B shall
transfer all of the C&B Liquidating Trust Assets to the C&B Liquidating Trust
subject to the Administrative Expense Claims, Other Priority Claims, Priority
Tax Claims, Secured Tax Claims, and the obligations under the Funding
Arrangement Agreement to be paid by the C&B Liquidating Trust.  Such transfer
shall be exempt from any stamp, real estate transfer, mortgage reporting, sales,
use or other similar tax.  Upon delivery of the C&B Liquidating Trust Assets to
the C&B Liquidating Trust, C&B and its successors and assigns shall be released
of all liability with respect to the delivery of such distributions.


(iv)           Governance of the C&B Liquidating Trust.  The C&B Liquidating
Trust shall be governed by the C&B Trustee.


(v)            The C&B Trustee.  The C&B Trustee shall be designated by C&B with
the consent of the Creditors’ Committee.  In the event the C&B Trustee dies, is
terminated or resigns for any reason, the Trust Advisory Board (as defined in
the C&B Liquidating Trust Agreement) shall designate a successor,.


(vi)           Role of the C&B Trustee.  In furtherance of and consistent with
the purpose of the C&B Liquidating Trust and the Plan, the C&B Trustee shall (i)
have the power and authority to hold, manage, convert to Cash, and distribute
the C&B Liquidating Trust Assets, including prosecuting and resolving the Claims
belonging to the C&B Liquidating Trust, (ii) hold the C&B Liquidating Trust
Assets for the benefit of the C&B Liquidating Trust Beneficiaries who are
entitled to distributions therefrom under the Plan, whether their Claims are
Allowed on or after the Effective Date, and (iii) have the power and authority
to hold, manage, and distribute Cash or non-Cash C&B Liquidating Trust Assets
obtained through the exercise of its power and authority.  In all circumstances,
the C&B Trustee shall act in the best interests of all beneficiaries of the C&B
Liquidating Trust and in furtherance of the purpose of the C&B Liquidating
Trust.


(vii)          Nontransferability of C&B Liquidating Trust Interests.  The
beneficial interests in the C&B Liquidating Trust shall not be certificated and
shall not be transferable.

 
36

--------------------------------------------------------------------------------

 

(viii)         Cash.  The C&B Trustee may invest Cash (including any earnings
thereon or proceeds therefrom) as permitted by section 345 of the Bankruptcy
Code, provided, however, that such investments are investments permitted to be
made by a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d), as reflected therein, or under applicable Internal Revenue
Service guidelines, rulings, or other controlling authorities.


(ix)            Distribution of C&B Liquidating Trust Assets.  At least
quarterly, the C&B Trustee shall make distributions to the beneficial holders of
the C&B Liquidating Trust of all Cash on hand in accordance with the C&B
Liquidating Trust Agreement (including any Cash received from the Debtors on the
Effective Date, and treating as Cash for purposes of this section any permitted
investments under Section 5.3(a)(viii) of the Plan) except such amounts (i) as
would be distributable to a holder of a Disputed Claim if such Disputed Claim
had been Allowed prior to the time of such distribution (but only until such
Claim is resolved), (ii) as are reasonably necessary to meet contingent
liabilities and to maintain the value of the C&B Liquidating Trust Assets during
liquidation, (iii) to pay reasonable expenses (including, but not limited to,
any taxes imposed on the C&B Liquidating Trust or in respect of the C&B
Liquidating Trust Assets), (iv) to pay amounts required under the Funding
Arrangement Agreement between the C&B Trustee and New Holdco, and (v) to satisfy
other liabilities incurred by the C&B Liquidating Trust in accordance with this
Plan or the C&B Liquidating Trust Agreement.


(x)             Costs and Expenses of the C&B Liquidating Trust.  The costs and
expenses of the C&B Liquidating Trust, including the fees and expenses of the
C&B Trustee and its retained professionals, shall be paid out of the C&B
Liquidating Trust Assets.  Fees and expenses incurred in connection with the
prosecution and settlement of any Claims shall be considered costs and expenses
of the C&B Liquidating Trust.


(xi)            Compensation of the C&B Trustee.  The individual(s) comprising
the C&B Trustee shall be entitled to reasonable compensation approved by the
Trust Advisory Board in an amount consistent with that of similar functionaries
in similar roles.


(xii)           Retention of Professionals by the C&B Trustee.  The C&B Trustee
may retain and compensate attorneys and other professionals to assist in its
duties as C&B Trustee on such terms as the C&B Trustee deems appropriate without
Bankruptcy Court approval.  Without limiting the foregoing, the C&B Trustee may
retain any professional who represented parties in interest in the
Reorganization Cases.


(xiii)          Federal Income Tax Treatment of the C&B Liquidating Trust.


(1)  C&B Liquidating Trust Assets Treated as Owned by Creditors. For all federal
income tax purposes, all parties (including, without limitation, the Debtors,
the C&B Trustee and the C&B Liquidating Trust Beneficiaries shall treat the
transfer of the C&B Liquidating Trust Assets to the C&B Liquidating Trust for
the benefit of the C&B Liquidating Trust Beneficiaries, whether the Claims are
Allowed on or after the Effective Date, as

 
37

--------------------------------------------------------------------------------

 

(A)  a transfer of the C&B Liquidating Trust Assets directly to those holders of
Allowed Claims receiving C&B Liquidating Trust beneficial interests (other than
to the extent allocable to Disputed Claims) followed by


(B)  the transfer by such beneficiaries to the C&B Liquidating Trust of the C&B
Liquidating Trust Assets in exchange for beneficial interests in the C&B
Liquidating Trust (and in respect of the C&B Liquidating Trust Assets allocable
to the C&B Liquidating Trust Claims Reserve, as a transfer to the C&B
Liquidating Trust Claims Reserve).


Accordingly, those holders of Allowed Claims receiving C&B Liquidating Trust
beneficial interests shall be treated for federal income tax purposes as the
grantors and owners of their respective share of the C&B Liquidating Trust
Assets.  The foregoing treatment shall also apply, to the extent permitted by
applicable law, for state and local income tax purposes.


(2)  Tax Reporting.


(A)  The C&B Trustee shall file returns for the C&B Liquidating Trust as a
grantor trust pursuant to Treasury Regulation section 1.671-4(a) and in
accordance with this Section 5.3(a)(xiii)(2).  The Trustee shall also annually
send to each holder of a beneficial interest a separate statement setting forth
the holder’s share of items of income, gain, loss, deduction or credit and will
instruct all such holders to report such items on their federal income tax
returns or to forward the appropriate information to the beneficial holders with
instructions to report such items on their federal income tax returns.  The C&B
Trustee shall also file (or cause to be filed) any other statements, returns or
disclosures relating to the C&B Liquidating Trust that are required by any
governmental unit.


(B)  As soon as possible after the Effective Date, the C&B Trustee shall make a
good-faith valuation of the C&B Liquidating Trust Assets, and such valuation
shall be made available from time to time, to the extent relevant, shall be used
consistently by all parties (including, without limitation, the Debtors, the C&B
Trustee and the C&B Liquidating Trust Beneficiaries) for all federal income tax
purposes.

 
38

--------------------------------------------------------------------------------

 

(C)  Allocations of C&B Liquidating Trust taxable income among the C&B
Liquidating Trust Beneficiaries shall be determined by reference to the manner
in which an amount of Cash equal to such taxable income would be distributed
(without regard to any restrictions on distributions described herein) if,
immediately prior to such deemed distribution, the C&B Liquidating Trust had
distributed all its other assets (valued at their tax book value) to the holders
of the C&B Liquidating Trust interests (treating all Disputed Claims as if they
were Allowed Claims (see Section 5.3(a)(xiii)(2)(D) hereof)), in each case up to
the tax book value of the assets treated as contributed by such holders,
adjusted for prior taxable income and loss and taking into account all prior and
concurrent distributions from the C&B Liquidating Trust.  Similarly, taxable
loss of the C&B Liquidating Trust shall be allocated by reference to the manner
in which an economic loss would be borne immediately after a liquidating
distribution of the remaining C&B Liquidating Trust Assets.  The tax book value
of the C&B Liquidating Trust Assets for this purpose shall equal their fair
market value on the Effective Date, adjusted in accordance with tax accounting
principles prescribed by the Tax Code, the applicable tax regulations, and other
applicable administrative and judicial authorities and pronouncements.


(D)  Subject to definitive guidance from the Internal Revenue Service, or a
court of competent jurisdiction to the contrary (including the receipt by the
C&B Trustee of a private letter ruling if the C&B Trustee so requests one, or
the receipt of an adverse determination by the Internal Revenue Service upon
audit if not contested by the C&B Trustee), the C&B Trustee shall (A) timely
elect to treat any C&B Liquidating Trust Assets allocable to, or retained on
account of, Disputed Claims (the “C&B Liquidating Trust Claims Reserve”) as a
“disputed ownership fund” governed by Treasury Regulation section 1.468B-9, and
(B) to the extent permitted by applicable law, report consistent with the
foregoing for state and local income tax purposes.  All parties (including New
Holdco, the Trustees, and C&B Liquidating Trust Beneficiaries shall report for
tax purposes consistent with the foregoing.


(E)  The C&B Trustee shall be responsible for payments, out of the C&B
Liquidating Trust Assets, of any taxes imposed on the trust or its assets
including the C&B Liquidating Trust Claims Reserve.  In the event, and to the
extent, any Cash retained on account of Disputed Claims in the C&B Liquidating
Trust Claims Reserve is insufficient to pay the portion of any such taxes
attributable to the taxable income arising from the assets allocable to, or
retained on account of, Disputed Claims, such taxes shall be (i) reimbursed from
any subsequent Cash amounts retained on account of Disputed Claims, or (ii) to
the extent such Disputed Claims have subsequently been resolved, deducted from
any amounts distributable by the C&B Trustee as a result of the resolutions of
such Disputed Claims.

 
39

--------------------------------------------------------------------------------

 

(F)  The C&B Trustee may request an expedited determination of taxes of the C&B
Liquidating Trust, including the C&B Liquidating Trust Claims Reserve, under
section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf
of, the C&B Liquidating Trust for all taxable periods through the dissolution of
the C&B Liquidating Trust.


(xiv)         Dissolution.  The C&B Trustee and the C&B Liquidating Trust shall
be discharged or dissolved, as the case may be, at such time as (i) all Disputed
Claims have been resolved, (ii) the C&B Trustee determines, in its sole
discretion, that the administration of the C&B Liquidating Trust Assets is not
likely to yield sufficient additional C&B Liquidating Trust proceeds to justify
further pursuit and (iii) all distributions required to be made by the C&B
Trustee under the Plan and the C&B Liquidating Trust Agreement have been made,
but in no event shall the C&B Liquidating Trust be dissolved later than three
(3) years from the Effective Date unless the Bankruptcy Court, upon motion
within the six month period prior to the third anniversary (or at least six (6)
months prior to the end of an extension period), determines that a fixed period
extension (not to exceed three years, together with any prior extensions,
without a favorable letter ruling from the Internal Revenue Service that any
further extension would not adversely affect the status of the trust as a
liquidating trust for federal income tax purposes) is necessary to facilitate or
complete the recovery and liquidation of the C&B Liquidating Trust Assets.  If
at any time the C&B Trustee determines, in reliance upon such professionals as
the C&B Trustee may retain, that the expense of administering the C&B
Liquidating Trust so as to make a final distribution to its beneficiaries is
likely to exceed the value of the assets remaining in the C&B Liquidating Trust,
the C&B Trustee may apply to the Bankruptcy Court for authority to (i) reserve
any amounts necessary to dissolve the C&B Liquidating Trust, (ii) donate any
balance to a charitable organization exempt from federal income tax under
section 501(c)(3) of the Tax Code that is unrelated to the Debtors, the C&B
Liquidating Trust, and any insider of the C&B Trustee, and (iii) dissolve the
C&B Liquidating Trust.


(xv)          Indemnification of C&B Trustee.  The C&B Trustee or the
individuals comprising the C&B Trustee, as the case may be, and the C&B
Trustee’s agents and professionals, shall not be liable for actions taken or
omitted in its capacity as, or on behalf of, the C&B Trustee, except those acts
arising out of its or their own willful misconduct or gross negligence, and each
shall be entitled to indemnification and reimbursement for fees and expenses in
defending any and all of its actions or inactions in its capacity as, or on
behalf of, the C&B Trustee, except for any actions or inactions involving
willful misconduct or gross negligence.  Any indemnification claim of the C&B
Trustee (and the other parties entitled to indemnification under this
subsection) shall be satisfied solely from the C&B Liquidating Trust
Assets.  The C&B Trustee shall be entitled to rely, in good-faith, on the advice
of its retained professionals.

 
40

--------------------------------------------------------------------------------

 

ARTICLE VI


PROVISIONS GOVERNING VOTING AND DISTRIBUTIONS


 
6.1
Voting of Claims.



Each holder of an Allowed Claim in an impaired class of Claims as of the Voting
Record Date that is entitled to vote on the Plan pursuant to Article III and
Article IV of the Plan shall be entitled to vote separately to accept or reject
the Plan, as provided in the Disclosure Statement Order.


 
6.2
Presumed Acceptances by Unimpaired Classes.



Charys Holding Class 1, Charys Holding Class 2, Charys Holding Class 3 Charys
Holding Class 4, C&B Class 1 and C&B Class 2 are Unimpaired under the
Plan.  Under Section 1126(f) of the Bankruptcy Code, holders of such Unimpaired
Claims are conclusively presumed to have accepted the Plan, and the votes of
such Unimpaired Claim holders shall not be solicited.


 
6.3
Impaired Classes Deemed To Reject Plan.



Holders of Claims and Equity Interests in Charys Holding Class 9, Charys Holding
Class 10, Charys Holding Class 11, C&B Class 4B, C&B Class 5, and C&B Class 6
are not entitled to receive or retain any property under the Plan.  Under
Section 1126(g) of the Bankruptcy Code, such holders are deemed to have rejected
the Plan, and the votes of such holders shall not be solicited.


 
6.4
Nonconsensual Confirmation.



If any impaired class of Claims entitled to vote shall not accept the Plan by
the requisite statutory majority provided in section 1126(c) of the Bankruptcy
Code, the Debtors reserve the right, after consulting with the Creditors’
Committee, to amend the Plan in accordance with Section 13.5 of the Plan or
undertake to have the Bankruptcy Court confirm the Plan under section 1129(b) of
the Bankruptcy Code or both.  With respect to Charys Holding Class 9, Charys
Holding Class 10, Charys Holding Class 11, C&B Class 4B, C&B Class 5, and C&B
Class 6, all of which are deemed to reject the Plan, the Debtors shall request
that the Bankruptcy Court confirm the Plan pursuant to section 1129(b) of the
Bankruptcy Code.

 
41

--------------------------------------------------------------------------------

 

 
6.5
Distributions On Account of General Unsecured Claims



All Allowed General Unsecured Claims or Allowed 8.75% Senior Convertible Note
Claims held by a creditor shall be aggregated and treated as a single Claim.  At
the written request of the Disbursing Agent, any creditor holding multiple
Allowed General Unsecured Claims or multiple Allowed 8.75% Senior Convertible
Note Claims shall provide to the Disbursing Agent, as applicable, a single
address to which any distributions shall be sent.


 
6.6
Date of Distributions.



In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment
or the performance of such act may be completed on the next succeeding Business
Day, but shall be deemed to have been completed as of the required date.


 
6.7
Disbursing Agent.



All distributions under the Plan on account of Allowed Claims against Charys
Holding shall be made by the Charys Trustee, as a Disbursing Agent in accordance
with the Plan and the Charys Liquidating Trust Agreement.  All distributions
under the Plan on account of Allowed Claims against C&B shall be made by the C&B
Trustee as a Disbursing Agent in accordance with the Plan and the C&B
Liquidating Trust Agreement.  The applicable Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court and, in the event that a
Disbursing Agent is so otherwise ordered, all reasonable costs and expenses of
procuring any such bond or surety shall be borne by the applicable Debtor or
Liquidating Trusts.  The Indenture Trustee shall receive the distributions under
the Plan for the holders of the Allowed 8.75% Senior Convertible Note Claims and
shall make appropriate distribution thereof to such holders in accordance with
the terms of the Plan.  Upon delivery of the forgoing distributions to the
Indenture Trustee, the applicable Disbursing Agent shall be released of all
liability with respect to the delivery of such distributions.  The Indenture
Trustee shall retain all rights provided for under the Indenture and related
documents to recover its fees and expenses and those of its counsel and advisors
from distributions made pursuant to the Plan to holders of Allowed 8.75% Senior
Convertible Note Claims.


 
6.8
Rights and Powers of Disbursing Agent.



The Disbursing Agent shall be empowered to (a) effect all actions and execute
all agreements, instruments and other documents necessary to perform its duties
under the Plan, (b) make all distributions contemplated hereby, (c) employ
professionals to represent it with respect to its responsibilities and (d)
exercise such other powers as may be vested in the Disbursing Agent by order of
the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent
to be necessary and proper to implement the provisions hereof.

 
42

--------------------------------------------------------------------------------

 

 
6.9
Expenses of the Disbursing Agent.



Except as otherwise ordered by the Bankruptcy Court, any reasonable fees and
expenses incurred by the Disbursing Agent (including, without limitation, taxes
and reasonable attorneys’ fees and expenses) on or after the Effective Date
shall be paid in Cash in the ordinary course of business, by the applicable
Liquidating Trusts.


 
6.10
Delivery of Distributions.



(a)           Last Known Address.  Subject to Bankruptcy Rule 9010, all
distributions to any holder of an Allowed Claim or Allowed Administrative
Expense Claim shall be made at the address of such holder as set forth on the
Schedules filed with the Bankruptcy Court or on the books and records of the
Debtors or their agents, as applicable, unless the Debtors, and/or the
Liquidating Trustees, as the case may be, have been notified in writing of a
change of address, including, without limitation, by the filing of a proof of
Claim by such holder that contains an address for such holder different than the
address of such holder as set forth on the Schedules.  In the event that any
distribution to any holder is returned as undeliverable, the applicable
Disbursing Agent shall use commercially reasonable efforts to determine the
current address of such holder, but no distribution to such holder shall be made
unless and until the applicable Disbursing Agent has determined the then-current
address of such holder, at which time such distribution shall be made to such
holder without interest; provided that such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration
of one (1) year from the Effective Date.  After such date, all unclaimed
property or interests in property shall be returned by the applicable Disbursing
Agent to, and shall revert to the applicable Liquidating Trust and the Claim of
any holder to such property or interest in property shall be discharged and
forever barred; provided, however, that unclaimed distributions made by the
Liquidating Trustees shall be redistributed in accordance with the priorities
set forth in the applicable Liquidating Trust Agreement, and (ii) with respect
to Allowed Claims in Charys Holding Class 7 shall be redistributed ratably as
provided in Section 4.7 hereof.


(b)           Distribution Record Date. With respect to holders of all Claims
against the Debtors, on the Distribution Record Date, the claims register shall
be closed.  Neither the Debtors nor any other Person shall have any obligation
to recognize any transfer of any Claims occurring after the close of business on
such date.


 
6.11
Manner of Payment.



At the option of the Disbursing Agent, any Cash payment to be made hereunder may
be made by a check or wire transfer.

 
43

--------------------------------------------------------------------------------

 

 
6.12
No Fractional Shares.



No fractional shares of New Equity Interests shall be distributed and no Cash
shall be distributed in lieu of such fractional shares.  When any distribution
pursuant to the Plan on account of an Allowed Claim would otherwise result in
the issuance of a number of shares of New Equity Interests that is not a whole
number, the actual distribution of shares of New Equity Interests shall be
rounded as follows: (a) fractions of one-half (½) or greater shall be rounded to
the next higher whole number and (b) fractions of less than one-half (½) shall
be rounded to the next lower whole number with no further payment therefor.  The
total number of authorized shares of New Equity Interests to be distributed to
holders of Allowed Claims shall be adjusted as necessary to account for the
foregoing rounding.


 
6.13
No Fractional Notes.



The New Secured Notes shall not be distributed in denominations of less than one
thousand dollars ($1,000).  When any distribution pursuant to the Plan of
Reorganization on account of an Allowed Claim would otherwise result in the
issuance of an amount of the New Secured Notes that is not a multiple of one
thousand (1,000), the actual distribution of the New Secured Notes shall be
rounded as follows: (i) denominations of five hundred dollars ($500) or greater
shall be rounded up to one thousand dollars ($1,000); and (ii) denominations
less than five hundred dollars ($500) shall be rounded down to zero with no
further payment therefor.


 
6.14
Setoffs and Recoupment.



The Debtors may, but shall not be required to, setoff against or recoup from any
Claim any Claims of any nature whatsoever that the Debtors may have against the
claimant, provided, however, that neither the failure to do so nor the allowance
of any claim hereunder shall constitute a waiver or release by the Debtors or
their respective successors of any such claim it may have against such claimant.


 
6.15
Interest on Claims; Dividends.



Unless otherwise specifically provided for in the Plan or the Confirmation
Order, postpetition interest shall not accrue or be paid on any Claims, and no
holder of a Claim shall be entitled to interest accruing on or after the
Commencement Date on any Claim.  Unless otherwise specifically provided for in
the Plan or the Confirmation Order, interest shall not accrue or be paid upon
any Claim in respect of the period from the Commencement Date to the date a
final distribution is made thereon if and after such Claim becomes an Allowed
Claim.


No holder of a Claim who is entitled to shares of New Equity Interests shall be
entitled to dividends on such shares unless such holder’s Claim is an Allowed
Claim as of the applicable record date for such dividends.

 
44

--------------------------------------------------------------------------------

 

 
6.16
No Distribution In Excess of Allowed Amounts.



Notwithstanding anything to the contrary herein, no holder of an Allowed Claim
shall receive in respect of such Claim any distribution of a value as of the
Effective Date in excess of the Allowed amount of such Claim.


6.17          Allocation of Plan Distributions Between Principal and Interest.


To the extent that any Allowed Claim entitled to a distribution under the Plan
consists of indebtedness and other amounts (such as accrued but unpaid interest
thereon), such distribution shall be allocated first to the principal amount of
the Claim (as determined for federal income tax purposes) and then, to the
extent the consideration exceeds the principal amount of the Claim, to such
other amounts.


ARTICLE VII


PROCEDURES FOR TREATING DISPUTED
CLAIMS UNDER PLAN OF REORGANIZATION


 
7.1
Objections.



The Liquidating Trustees (each as to Claims to be addressed by their respective
Liquidating Trusts) shall be entitled to object to all Claims.  Any objections
shall be served on the respective claimant and filed with the Bankruptcy Court
on or before the later of (a) ninety (90) days after the Effective Date, or (b)
such later date as may be fixed by the Bankruptcy Court.


 
7.2
Authority to Prosecute Objections.



After the Effective Date, only the applicable Liquidating Trustees, as
applicable, shall have the authority to file objections to Claims and to settle,
compromise, withdraw, or litigate to judgment objections to Claims.


 
7.3
No Distributions Pending Allowance.



Notwithstanding any other provision of the Plan, if any portion of an
Administrative Expense Claim or Claim is Disputed, no payment or distribution
provided hereunder shall be made on account of such Administrative Expense Claim
or Claim unless and until such Disputed Administrative Expense Claim or Disputed
Claim becomes Allowed.


 
7.4
Distributions After Allowance.



To the extent that a Disputed Claim or Disputed Administrative Expense Claim
becomes Allowed, distributions (if any) shall be made to the holder of such
Claim in accordance with the provisions of the Plan.  As soon as practicable
after the date that the order or judgment of the Bankruptcy Court Allowing any
Disputed Claim or Disputed Administrative Expense Claim becomes a Final Order,
the Disbursing Agent shall provide to the holder of such Administrative Expense
Claim or Claim the distribution (if any) to which such holder is entitled under
the Plan.

 
45

--------------------------------------------------------------------------------

 

 
7.5
Resolution of Administrative Expense Claims and Claims.



On and after the Effective Date, the applicable Liquidating Trustees, shall have
the authority to compromise, settle, otherwise resolve or withdraw any
objections to Administrative Expense Claims and Claims against the Debtors and
to compromise, settle or otherwise resolve any Disputed Administrative Expense
Claims and Disputed Claims against the Debtors without approval of the
Bankruptcy Court, other than with respect to Administrative Expense Claims
relating to compensation of professionals for fees and expenses incurred prior
to the Confirmation Date.


 
7.6
Estimation of Claims.



The Debtors and, after the Effective Date with respect to Claims to receive
distributions from the Liquidating Trusts, the applicable Liquidating Trustee,
may at any time request that the Bankruptcy Court estimate any Contingent Claim,
Unliquidated Claim or Disputed Claim pursuant to section 502(c) of the
Bankruptcy Code regardless of whether any of the Debtors or any other Person
previously objected to such Claim or whether the Bankruptcy Court has ruled on
any such objection, and the Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any
Claim, including, without limitation, during the pendency of any appeal relating
to any such objection.  In the event that the Bankruptcy Court estimates any
Contingent Claim, Unliquidated Claim or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation
on such Claim, as determined by the Bankruptcy Court.  If the estimated amount
constitutes a maximum limitation on the amount of such Claim, the Debtors or the
Liquidating Trustees, as the case may be, may pursue supplementary proceedings
to object to the allowance of such Claim.  All of the aforementioned objection,
estimation and resolution procedures are intended to be cumulative and not
exclusive of one another.  Claims may be estimated and subsequently compromised,
settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
Court.


 
7.7
Interest.



To the extent that a Disputed Claim becomes an Allowed Claim after the Effective
Date, the holder of such Claim shall not be entitled to any interest thereon.


ARTICLE VIII


EXECUTORY CONTRACTS AND UNEXPIRED LEASES


 
8.1
Assumption or Rejection of Executory Contracts and Unexpired Leases.


 
46

--------------------------------------------------------------------------------

 

Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, all executory
contracts and unexpired leases that exist between the Debtors and any person or
entity prior to the Commencement Date shall be deemed rejected by the Debtors as
of the Effective Date, except for any executory contract or unexpired lease (a)
that has been assumed pursuant to an order of the Bankruptcy Court entered prior
to the Effective Date, (b) as to which a motion for approval of the assumption
of such executory contract or unexpired lease has been filed and served prior to
the Confirmation Date or (c) that is specifically designated as a contract or
lease to be assumed on Schedule 8.1, which Schedule shall be contained in the
Plan Supplement; provided, however, that the Debtors reserve the right, on or
prior to the Confirmation Date, to amend, in consultation with the Creditors’
Committee, such Schedule to delete any executory contract or unexpired lease
therefrom or add any executory contract or unexpired lease thereto, in which
event such executory contract(s) or unexpired lease(s) shall be deemed to be,
respectively, either rejected or assumed as of the Effective Date.  The Debtors
shall provide notice of any such amendments to the parties to the executory
contracts and unexpired leases affected thereby.  The listing of a document on
Schedule 8.1 shall not constitute an admission by the Debtors that such document
is an executory contract or an unexpired lease or that the Debtors have any
liability thereunder.


 
8.2
Approval of Assumption or Rejection of Executory Contracts and Unexpired
Leases.  



Entry of the Confirmation Order shall, subject to and upon the occurrence of the
Effective Date, constitute (a) the approval, pursuant to sections 365(a) and
1123(b)(2) of the Bankruptcy Code, of the assumption of the executory contracts
and unexpired leases assumed pursuant to Section 8.1 of the Plan, (b) the
extension of time, pursuant to section 365(d)(4) of the Bankruptcy Code, within
which the Debtors may assume, assume and assign or reject the executory
contracts and unexpired leases specified in Section 8.1 of the Plan through the
date of entry of an order approving the assumption, assumption and assignment or
rejection of such executory contracts and unexpired leases and (c) the approval,
pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the
rejection of the executory contracts and unexpired leases rejected pursuant to
Section 8.1 of the Plan.


 
8.3
Inclusiveness.



Unless otherwise specified in Schedule 8.1, each executory contract and
unexpired lease listed or to be listed therein shall include any and all
modifications, amendments, supplements, restatements or other agreements made
directly or indirectly by any agreement, instrument or other document that in
any manner affects such executory contract or unexpired lease, without regard to
whether such agreement, instrument or other document is listed on such schedule.

 
47

--------------------------------------------------------------------------------

 

 
8.4
Cure of Defaults.



Except to the extent that different treatment has been agreed to by the
non-debtor party or parties to any executory contract or unexpired lease to be
assumed pursuant to Section 8.1 of the Plan, the Debtors shall, pursuant to the
provisions of sections 1123(a)(5)(G) and 1123(b)(2) of the Bankruptcy Code and
consistent with the requirements of section 365 of the Bankruptcy Code, within
at least twenty (20) days prior to the later of (a) the hearing on the Debtors’
motion for assumption or assumption and assignment and (b) the Confirmation
Hearing, file with the Bankruptcy Court and serve by first class mail on each
non-debtor party to such executory contracts or unexpired leases to be assumed
pursuant to Section 8.1 of the Plan, a notice, which shall list the cure amount
as to each executory contract or unexpired lease to be assumed.  The parties to
such executory contracts or unexpired leases to be assumed or assumed and
assigned by the Debtors shall have twenty (20) days from the date of service of
such notice to file and serve any objection to the cure amounts listed by the
Debtors.  If there are any objections filed, the Bankruptcy Court shall hold a
hearing on a date to be set by the Bankruptcy Court.  Notwithstanding Section
8.1 of the Plan, the Debtors shall retain their rights to reject any of their
executory contracts or unexpired leases that are subject to a dispute concerning
amounts necessary to cure any defaults through the Effective Date.


 
8.5
Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan.



Proofs of Claim for damages arising out of the rejection of an executory
contract or unexpired lease must be filed with the Bankruptcy Court and served
upon the attorneys for the Debtors on or before the date that is thirty (30)
days after the later of (a) the date of service of notice of the Confirmation
Date, (b) notice of modification to Schedule 8.1 of the Plan (solely with
respect to the party directly affected by such modification) or (c) the date of
service of notice of such later rejection date that occurs as a result of a
dispute concerning amounts necessary to cure any defaults (solely with respect
to the party directly affected by such rejection).  In the event that the
rejection of an executory contract or unexpired lease by the Debtors pursuant to
the Plan results in damages to the other party or parties to such contract or
lease, a Claim for such damages, if not evidenced by a timely filed proof of
Claim, shall be forever barred and shall not be enforceable against the Debtors
or their successors, or their properties or interests in property as agents,
successors or assigns.


 
8.6
Indemnification and Reimbursement Obligations.



The obligations of Charys Holding and/or C&B to indemnify and reimburse those
officers, directors and employees set forth on an Exhibit contained in the Plan
Supplement against and for any obligations pursuant to articles of
incorporation, codes of regulations, bylaws, applicable state law, or specific
agreement, or any combination of the foregoing, shall survive confirmation of
the Plan, irrespective of whether indemnification or reimbursement is owed in
connection with an event occurring before, on, or after the Commencement Date
and all such obligations shall be, and shall be deemed to be assumed by New
Holdco as of the Effective Date; provided, however, that in no circumstance
shall New Holdco assume any obligation to indemnify or reimburse any individual
in connection with the fraud, willful misconduct, or gross negligence of such
individual.  In furtherance of the foregoing, New Holdco will obtain a
directors’ and officers’ insurance policy with tail coverage for a period of six
years from an insurer whose rating with A.M. Best is no lower than that of the
insurers of the policies in existence on the Effective Date for the current and
former officers and directors of the Debtors, provided, however, that such
policy shall have an aggregate cost of no more than an amount as agreed on by
the Debtors and the Creditors’ Committee.

 
48

--------------------------------------------------------------------------------

 

 
8.7
Insurance Policies.



Notwithstanding anything contained in the Plan to the contrary, unless
specifically rejected by order of the Bankruptcy Court, all of the Debtors’
insurance policies and any agreements, documents or instruments relating
thereto, are treated as executory contracts under the Plan and will be assumed
pursuant to the Plan effective as of the Effective Date.  Nothing contained in
this Section shall constitute or be deemed a waiver of any cause of action that
the Debtors may hold against any entity, including, without limitation, the
insurer, under any of the Debtors’ policies of insurance.


 
8.8
Compensation and Benefit Plans.



All Benefit Plans of Charys Holding, including Benefit Plans and programs
subject to sections 1114 and 1129(a)(13) of the Bankruptcy Code, entered into
before or after the Commencement Date and not since terminated, shall be deemed
to be, and shall be treated as if they were, executory contracts that are
assumed hereunder.  Charys Holding’s obligations under such plans and programs
shall survive confirmation of the Plan and shall be and shall be deemed to be
assumed by New Holdco, except for (a) executory contracts or Benefit Plans
expressly rejected pursuant to the Plan (to the extent such rejection does not
violate sections 1114 and 1129(a)(13) of the Bankruptcy Code), (b) executory
contracts or employee Benefit Plans that have previously been rejected, are the
subject of a motion to reject pending as of the Confirmation Date or have been
specifically waived by the beneficiaries of any employee Benefit Plan or
contract and (c) such executory contracts or employee Benefit Plans to the
extent they relate to former employees whose employment by the Debtors
terminated prior to the Commencement Date.  Notwithstanding anything to the
contrary in the Plan or the Confirmation Order, no equity, stock, option or
other similar plans in effect on or prior to the Commencement Date shall be
assumed and such plans shall be cancelled.

 
49

--------------------------------------------------------------------------------

 

ARTICLE IX


CORPORATE GOVERNANCE AND MANAGEMENT OF
NEW HOLDCO


 
9.1
General.



On the Effective Date, the management, control and operation of New Holdco shall
become the general responsibility of the Board of Directors of New Holdco.


 
9.2
Operations Between Confirmation Date And Effective Date.



The Debtors shall continue to operate as debtors-in-possession during the period
from the Confirmation Date through the Effective Date.


 
9.3
New Organizational Documents.



The New Organizational Documents, to the extent applicable, shall prohibit the
issuance of nonvoting equity securities to the extent required by section
1123(a)(6) of the Bankruptcy Code.


 
9.4
Board of New Holdco.



The initial Board of Directors of New Holdco shall consist of seven members, to
be determined by the Creditors’ Committee.  The initial members of such Board,
together with biographical information, shall be set forth in the Plan
Supplement.


 
9.5
Officers of New Holdco.



The initial officers of New Holdco shall be set forth in the Plan
Supplement.  Such officers shall serve in accordance with applicable
non-bankruptcy law, any employment agreement entered into with New Holdco and
the New Organizational Documents.


 
9.6
New Employment Agreements.



(a)            On the Effective Date, New Holdco shall enter into the New
Employment Agreements.


(b)            Pursuant to the CTSI/MSAI Settlement Agreement, new employment
and related agreements will be entered into with certain existing officers of
CTSI and MSAI effective as of the date(s) stated therein, but subject to the
occurrence of the Effective Date.  Under such employment contracts, the officers
will receive the compensation and stock options in New Holdco provided therein.

 
50

--------------------------------------------------------------------------------

 

(c)            Pursuant to the Cotton Settlement Agreement, certain existing
employees of Cotton will enter into new employment agreements with Cotton
effective as of the Effective Date and will receive the compensation provided
for therein.


ARTICLE X


CONDITIONS PRECEDENT TO EFFECTIVE DATE


 
10.1
Conditions Precedent to Effective Date.



The Effective Date shall not occur and the Plan shall not become effective
unless and until the following conditions are satisfied in full or waived in
accordance with Section 10.2 of the Plan:


(a)           The Confirmation Order, in form and substance reasonably
acceptable to the Debtors and the Creditors’ Committee, shall have been entered
and shall be in full force and effect and there shall not be a stay or
injunction in effect with respect thereto;


(b)           All actions and all agreements, instruments or other documents
necessary to implement the terms and provisions of the Plan are effected or
executed and delivered, as applicable, in form and substance reasonably
satisfactory to the Debtors and the Creditors’ Committee;


(c)           All authorizations, consents and regulatory approvals, if any,
required by the Debtors in connection with the consummation of the Plan have
been obtained and have not been revoked, including, if applicable, the
expiration or termination of the notification and waiting periods applicable
under the Hart-Scott Rodino Antitrust Improvement Act of 1976, as amended, with
respect to distributions of any shares of New Equity Interests pursuant to the
Plan to any entity required to file a premerger notification and report form
thereunder;


(d)           New Holdco shall have been organized and the New Organizational
Documents of New Holdco required to be filed with the Secretary of State of
Delaware shall have been filed;


(e)           The New Employment Agreements shall have become effective;


(f)            The Confirmation Order shall contain a finding that the aggregate
amount of Cash necessary to satisfy Allowed Administrative Expense Claims shall
not exceed $10,000,000; and


(g)           Holders of 90% in principal amount of the 8.75% Senior Convertible
Notes shall have voted to accept the Plan.

 
51

--------------------------------------------------------------------------------

 

 
10.2
Waiver of Conditions.



Each of the conditions precedent in Section 10.1 hereof may be waived, in whole
or in part, by the Debtors with the prior consent of the Creditors’ Committee in
each of their sole discretion.  Any such waiver may be effected at any time,
without notice, without leave or order of the Bankruptcy Court and must be in
writing.


 
10.3
Satisfaction of Conditions.



Any actions required to be taken on the Effective Date shall take place and
shall be deemed to have occurred simultaneously, and no such action shall be
deemed to have occurred prior to the taking of any other such action.  In the
event that one or more of the conditions specified in Section 10.1 of the Plan
have not occurred or otherwise been waived pursuant to Section 10.2 of the Plan,
within 60 days after the Confirmation Date or such later date as may be agreed
upon by the Debtors and the Creditors’ Committee, then (a) the Confirmation
Order shall be vacated, (b) no distributions under the Plan shall be made, (c)
the Debtors and all holders of Claims and interests including any Old Equity
Interests shall be restored to the status quo ante as of the day immediately
preceding the Confirmation Date as though the Confirmation Date never occurred
and (d) the Debtors’ obligations with respect to Claims and equity interests
shall remain unchanged and nothing contained herein shall constitute or be
deemed a waiver or release of any Claims or equity interests by or against the
Debtors or any other Person or to prejudice in any manner the rights of the
Debtors or any Person in any further proceedings involving the Debtors.


ARTICLE XI


EFFECT OF CONFIRMATION


 
11.1
Vesting of Assets.



(a)           Vesting of Assets With Respect to Charys Holding.  On and after
the Effective Date, the Charys Trustee may dispose of the assets of the Charys
Liquidating Trust free of any restrictions of the Bankruptcy Code, but in
accordance with the provisions of the Plan and the Charys Liquidating Trust
Agreement.


(b)           Vesting of Assets With Respect to C&B.  On and after the Effective
Date, the C&B Trustee may dispose of the assets of the C&B Liquidating Trust
free of any restrictions of the Bankruptcy Code, but in accordance with the
provisions of the Plan and the C&B Liquidating Trust Agreement.


(c)           New Holdco and Liquidating Trust Property.  As of the Effective
Date, all property of New Holdco, and the Liquidating Trusts shall be free and
clear of all Claims, liens, encumbrances, charges and other interests, except as
provided in the Plan.

 
52

--------------------------------------------------------------------------------

 

 
11.2
Claims Extinguished.



As of the Effective Date, any and all alter-ego or derivative claims accruing to
the Debtors or Debtors in Possession against present or former officers and
directors of the Debtors who were officers or directors of Charys Holding and
C&B at any time during the Reorganization Cases (other than any Non-Released
Parties) shall be extinguished whether or not then pending, provided however
that no claims against the Non-Released Parties shall be released.


 
11.3
Binding Effect.



Subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of the Plan shall bind any holder of a Claim against, or
Equity Interest in, the Debtors and such holder’s respective successors and
assigns, whether or not such Claim or Equity Interest is impaired under the
Plan, whether or not such holder has accepted the Plan and whether or not such
holder is entitled to a distribution under the Plan.  Additionally, subject to
the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind any holder of a 8.75% Senior Convertible Note
Claim, Mirror Note Claim, and the Indenture Trustee and such holder’s respective
successors and assigns, whether or not such Claim or Equity Interest is impaired
under the Plan, whether or not such holder has accepted the Plan and whether or
not such holder is entitled to a distribution under the Plan.


 
11.4
Discharge of Claims and Termination of Equity Interests.



The rights afforded in and the payments and distributions to be made under the
Plan shall terminate all Equity Interests and discharge all existing debts and
Claims of any kind, nature or description whatsoever against or in the Debtors
or any of their assets or properties to the fullest extent permitted by section
1141 of the Bankruptcy Code.  Except as provided in the Plan, upon the Effective
Date, all existing Claims against the Debtors and Equity Interests shall be, and
shall be deemed to be, discharged and terminated, and all holders of such Claims
and Equity Interests shall be precluded and enjoined from asserting against New
Holdco, its successors or assigns or any of its assets or properties, or against
the Liquidating Trusts or any of their assets or properties, any other or
further Claim or Equity Interest based upon any act or omission, transaction or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not such holder has filed a proof of Claim or proof of equity
interest and whether or not the facts or legal bases therefor were known or
existed prior to the Effective Date.


 
11.5
Discharge.



(a)           Upon the Effective Date, in consideration of the distributions to
be made under the Plan and except as otherwise expressly provided in the Plan,
each holder (as well as any trustees and agents on behalf of each holder) of a
Claim or Equity Interest and any Affiliate of such holder shall be deemed to
have forever waived, released and discharged the Debtors, to the fullest extent
permitted by section 1141 of the Bankruptcy Code, of and from any and all
Claims, Equity Interests, rights and liabilities that arose prior to the
Effective Date.  Upon the Effective Date, all such persons shall be forever
precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated Equity
Interest in the Debtors.

 
53

--------------------------------------------------------------------------------

 

(b)           In addition to the terms of (a) above, each holder of an 8.75%
Senior Convertible Note Claim, each holder of a Mirror Note Claim, and the
Indenture Trustee (as well as any trustees and agents on behalf of each holder)
and any Affiliate of such holder shall be deemed to have waived, released and
discharged the Affiliated Plan Proponents from any Liens, Claims, causes of
action, rights or liabilities arising from notes issued under, and the
guarantees issued pursuant to, the Indenture.  In addition, the Confirmation
Order shall provide that the Indenture Trustee is authorized and directed to
take all such actions necessary to effectuate the foregoing.  Upon the Effective
Date, all such persons shall be forever precluded and enjoined from prosecuting
or asserting any such discharged Claim against the Affiliated Plan Proponents.


 
11.6
Injunction or Stay.



Except as otherwise expressly provided herein or in the Confirmation Order, all
Persons or entities who have held, hold or may hold Claims against or Equity
Interests in either of the Debtors, and all other parties in interest, along
with their respective present and former employees, agents, officers, directors,
principals and affiliates, are permanently enjoined, from and after the
Effective Date, from (a) commencing or continuing in any manner any action or
other proceeding of any kind on any such Claim or Equity Interest against any of
the Debtors or the Liquidating Trusts, (b) the enforcement, attachment,
collection or recovery by any manner or means of any judgment, award, decree or
order against the Debtors or the Liquidating Trusts, (c) creating, perfecting or
enforcing any encumbrance of any kind against the Debtors or the Liquidating
Trusts or against the property or interests in property of the Debtors or the
Liquidating Trusts, (d) asserting any right of setoff, subrogation or recoupment
of any kind against any obligation due to the Debtors or against the property or
interests in property of the Debtors, or the Liquidating Trusts with respect to
such Claim or Equity Interest or (e) pursuing any claim released pursuant to
this Article XI of the Plan.  Such injunction shall extend to any successors of
the Debtors and the Liquidating Trusts, including, without limitation, New
Holdco, and their respective properties and interests in properties.


 
11.7
Terms of Injunction or Stay.



Unless otherwise provided in the Confirmation Order, all injunctions or stays
arising under or entered during the Reorganization Cases under section 105 or
362 of the Bankruptcy Code, or otherwise, that are in existence on the
Confirmation Date shall remain in full force and effect until the Effective
Date.

 
54

--------------------------------------------------------------------------------

 

 
11.8
Injunction Against Interference With Plan of Reorganization.



Upon the entry of the Confirmation Order, all holders of Claims and Equity
Interests and other parties in interest, along with their respective present or
former employees, agents, officers, directors, principals and affiliates shall
be enjoined from taking any actions to interfere with the implementation or
consummation of the Plan.


 
11.9
Exculpation. 



Notwithstanding anything herein to the contrary, as of the Effective Date, none
of the Debtors, New Holdco, the Affiliated Plan Proponents, the Liquidating
Trusts, the Creditors’ Committee, the Ad Hoc Noteholders Committee, and the
Indenture Trustee, and their respective officers, directors, members, employees,
accountants, financial advisors, investment bankers, agents, restructuring
advisors and attorneys and representatives (but, in each case, solely in their
capacities as such) shall have or incur any liability for any Claim, cause of
action or other assertion of liability for any act taken or omitted to be taken
in connection with, or arising out of, the Reorganization Cases, the
formulation, dissemination, confirmation, consummation or administration of the
Plan, property to be distributed under the Plan or any other act or omission in
connection with the Reorganization Cases, the Plan, the Disclosure Statement or
any contract, instrument, document or other agreement related thereto; provided,
however, that the foregoing shall not affect the liability of any person that
otherwise would result from any such act or omission to the extent such act or
omission is determined by a Final Order to have constituted willful misconduct
or gross negligence.  Any of the forgoing Persons in all respects shall be
entitled to rely upon the advice of counsel with respect to any of the
foregoing.  The foregoing exculpation shall not apply to the Non-Released
Parties.


 
11.10
Releases.



Effective as of the Confirmation Date but subject to the occurrence of the
Effective Date, and in consideration of the services of (a) the present and
former directors, officers, members, employees, affiliates, agents, financial
advisors, restructuring advisors, attorneys and representatives of or to the
Debtors who acted in such capacities after the Commencement Date; (b) the
Indenture Trustee; and (c) the members of the Creditors’ Committee, and their
respective professionals in connection with the Reorganization Cases; (x) the
Debtors, the Affiliated Plan Proponents, and New Holdco; (y) each holder of a
Claim that votes to accept the Plan (or is deemed to accept the Plan) and (z) to
the fullest extent permissible under applicable law, as such law may be extended
or integrated after the Effective Date, each holder of a Claim or Equity
Interest that does not vote to accept the Plan, shall release unconditionally
and forever each present or former director, officer, member, employee,
affiliate, agent, financial advisor, restructuring advisor, attorney and
representative (and their respective affiliates) of the Debtors who acted in
such capacity after the Commencement Date, the Affiliated Plan Proponents, the
Indenture Trustee, the Creditors’ Committee, and each of their respective
members, officers, directors, agents, financial advisors, attorneys, employees,
equity holders, parent corporations, subsidiaries, partners, affiliates and
representatives (but, in each case, solely in their capacities as such) from any
and all Claims or causes of action whatsoever in connection with, related to, or
arising out of the Reorganization Cases, the pursuit of confirmation of the
Plan, the consummation thereof, the administration thereof or the property to be
distributed thereunder; provided, however, that the foregoing shall not operate
as a waiver of or release from any causes of action arising out of the willful
misconduct or gross negligence of any such person or entity; and provided
further, however, that the foregoing release shall not apply to the Non-Released
Parties.

 
55

--------------------------------------------------------------------------------

 

 
11.11
Avoidance Actions/Objections.



Other than any releases granted herein, by the Confirmation Order and by Final
Order of the Bankruptcy Court, as applicable, from and after the Effective Date,
the Liquidating Trusts, as applicable, shall have the right to prosecute any
avoidance or equitable subordination or recovery actions under sections 105,
502(d), 510, 542 through 551, and 553 of the Bankruptcy Code that belong to the
Debtors or Debtors in Possession, provided however, that the Debtors shall be
deemed to have waived all causes of action including avoidance, equitable
subordination, and recovery actions against the Indenture Trustee and holders of
8.75% Senior Convertible Note Claims and Mirror Note Claims.


 
11.12
Retention of Causes of Action/Reservation of Rights.



(a)           Except as provided in the Plan, nothing contained in the Plan or
the Confirmation Order shall be deemed to be a waiver or the relinquishment of
any rights or causes of action that the Debtors or the Liquidating Trusts may
have or which the Liquidating Trusts may choose to assert on behalf of the
respective Debtor’s estate under any provision of the Bankruptcy Code or any
applicable nonbankruptcy law, including, without limitation, (i) any and all
Claims against any person or entity, to the extent such person or entity asserts
a crossclaim, counterclaim, and/or Claim for setoff which seeks affirmative
relief against the Debtors, the Liquidating Trusts, their officers, directors,
or representatives and (ii) the turnover of any property of the Debtors’
estates.


(b)           Nothing contained in the Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any claim, cause of action, right of
setoff, or other legal or equitable defense which the Debtors had immediately
prior to the Commencement Date, against or with respect to any Claim left
Unimpaired by the Plan.  The Liquidating Trusts shall have, retain, reserve, and
be entitled to assert all such claims, causes of action, rights of setoff, and
other legal or equitable defenses which the Debtors had immediately prior to the
Commencement Date fully as if the Reorganization Cases had not been commenced,
and all of the Debtors’ legal and equitable rights respecting any Claim left
Unimpaired by the Plan may be asserted after the Confirmation Date by the
Liquidating Trusts to the same extent as if the Reorganization Cases had not
been commenced.

 
56

--------------------------------------------------------------------------------

 

ARTICLE XII


RETENTION OF JURISDICTION


The Bankruptcy Court shall have exclusive jurisdiction of all matters arising
out of, or related to, the Reorganization Cases and the Plan pursuant to, and
for the purposes of, sections 105(a) and 1142 of the Bankruptcy Code, including,
without limitation:


(a)            To hear and determine pending motions or applications for the
assumption or rejection of executory contracts or unexpired leases, the
allowance of Claims and Administrative Expense Claims resulting therefrom and
any disputes with respect to executory contracts or unexpired leases relating to
facts and circumstances arising out of or relating to the Reorganization Cases;


(b)            To determine any and all adversary proceedings, motions,
applications and contested matters pending on or commenced after the
Confirmation Date;


(c)            To hear and determine all applications for compensation and
reimbursement of expenses under sections 330, 331 and 503(b) of the Bankruptcy
Code;


(d)            To hear and determine any objections to, or requests for
estimation of Disputed Administrative Expense Claims and Disputed Claims, in
whole or in part and otherwise resolve disputes as to Administrative Expense
Claims and Claims;


(e)            To resolve disputes as to the ownership of any Administrative
Expense Claim, Claim or Old Equity Interest;


(f)             To enter and implement such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, revoked, modified or
vacated;


(g)            To issue such orders in aid of execution of the Plan, to the
extent authorized by section 1142 of the Bankruptcy Code;


(h)            To consider any amendments to or modifications of the Plan or to
cure any defect or omission, or reconcile any inconsistency, in any order of the
Bankruptcy Court, including, without limitation, the Confirmation Order;


(i)             To hear and determine disputes or issues arising in connection
with the interpretation, implementation or enforcement of the Plan, the
Confirmation Order, any transactions or payments contemplated hereby, any
agreement, instrument, or other document governing or relating to any of the
foregoing or any settlement approved by the Bankruptcy Court;

 
57

--------------------------------------------------------------------------------

 

(j)             To hear and determine matters concerning state, local and
federal taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy
Code (including, without limitation, any request by the Debtors prior to the
Effective Date or by the Liquidating Trustees or any Disbursing Agent after the
Effective Date for an expedited determination of tax under section 505(b) of the
Bankruptcy Code);


(k)            To hear and determine all disputes involving the existence,
scope, nature or otherwise of the discharges, releases, injunctions and
exculpations granted under the Plan, the Confirmation Order or the Bankruptcy
Code;


(l)             To issue injunctions and effect any other actions that may be
necessary or appropriate to restrain interference by any person or entity with
the consummation, implementation or enforcement of the Plan, the Confirmation
Order or any other order of the Bankruptcy Court;


(m)           To determine such other matters and for such other purposes as may
be provided in the Confirmation Order;


(n)            To hear and determine any rights, Claims or causes of action held
by or accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any
federal or state statute or legal theory;


(o)            To recover all assets of the Debtors and property of the Debtors’
estates, wherever located;


(p)            To hear all disputes concerning the Liquidating Trusts;


(q)            To enter a final decree closing the Reorganization Cases; and


(r)             To hear any other matter not inconsistent with the Bankruptcy
Code.


ARTICLE XIII


MISCELLANEOUS PROVISIONS


 
13.1
Effectuating Documents and Further Transactions.



On or before the Effective Date, and without the need for any further order or
authority, the Debtors shall file with the Bankruptcy Court or execute, as
appropriate, such agreements and other documents that are in form and substance
satisfactory to them and the Creditors’ Committee as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan.  As of the Effective Date, New Holdco and the Liquidating Trusts are
authorized to execute, deliver, file, or record such contracts, instruments,
releases, indentures and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan and any securities issued pursuant to the Plan.

 
58

--------------------------------------------------------------------------------

 

 
13.2
Withholding and Reporting Requirements.



In connection with the Plan and all instruments issued in connection therewith
and distributed thereon, any party issuing any instrument or making any
distribution under the Plan shall comply with all applicable withholding and
reporting requirements imposed by any federal, state or local taxing authority,
and all distributions under the Plan shall be subject to any such withholding or
reporting requirements.  Notwithstanding the above, each holder of an Allowed
Claim that is to receive a distribution under the Plan shall have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations
imposed on such holder by any governmental unit, including income, withholding
and other tax obligations, on account of such distribution.  Any party issuing
any instrument or making any distribution under the Plan has the right, but not
the obligation, to not make a distribution until such holder has made
arrangements satisfactory to such issuing or disbursing party for payment of any
such tax obligations.


 
13.3
Corporate Action.



On the Effective Date, all matters provided for under the Plan that would
otherwise require approval of the stockholders or directors of one or more of
the Debtors, shall be deemed to have occurred and shall be in effect from and
after the Effective Date pursuant to the applicable general corporation law of
the states in which the Debtors are incorporated, without any requirement of
further action by the stockholders or directors of the Debtors.


 
13.4
Tax Matters



(a)           For all taxable periods ending on or prior to, or including, the
Effective Date, the Charys Trustee shall prepare and file (or cause to be
prepared and filed) on behalf of the Charys Group or Chary Holding all tax
returns, reports, certificates, forms or similar statements or documents,
including amended returns (collectively, “Tax Returns”), whether related to
income taxes or non-income taxes, required to be filed or that the Charys
Trustee otherwise deems appropriate, and the Charys Trustee shall have full
authority with respect to such Tax Returns and related taxes as if it were the
debtor in possession.  The C&B Trustee shall prepare and file (or cause to be
prepared and filed) all Tax Returns required to be filed or that the C&B Trustee
otherwise deems appropriate, in each case, where such Tax Returns solely relate
to C&B and its subsidiaries and are not Tax Returns of the Charys Group, and the
C&B Trustee shall have full authority with respect to such Tax Returns and
related taxes as if it were the debtor in possession.  The Charys Trustee shall
provide New Holdco with a copy of each prepared Tax Return relating to a
Proponent Inclusive Group at least twenty days prior to the due date or filing
thereof, along with supporting workpapers, for New Holdco’s review and
approval.  The Charys Trustee and New Holdco shall attempt in good faith to
resolve any disagreements regarding such Tax Returns prior to the due date for
filing.  In the event that the Charys Trustee and New Holdco are unable to
resolve any dispute with respect to such a Tax Return at least ten days prior to
the due date for filing (or otherwise within a reasonable period of time), such
dispute shall be resolved pursuant to Section 13.4(d).

 
59

--------------------------------------------------------------------------------

 

(b)           If following the Effective Date notice of any claim, audit or
other proceeding with respect to taxes of a Proponent Inclusive Group shall be
received by the Charys Trustee, on the one hand, or any of the Affiliated Plan
Proponents or New Holdco on the other hand, the notified party shall notify the
other party of claim, audit or other proceeding.  The Charys Trustee shall
control all such administrative and judicial proceedings.  The Charys Trustee
shall keep New Holdco reasonably informed regarding the progress of such
proceedings and any application for a ruling from the Internal Revenue Service
and New Holdco shall be entitled to participate in such proceedings or ruling
request at its own expense.  The Charys Trustee shall not settle or compromise
any such claim, audit or other proceeding, or submit a ruling request without
the prior written consent of New Holdco, which consent shall not be unreasonably
withheld.


(c)           The Charys Trustee and New Holdco shall (and New Holdco shall
cause the Affiliated Plan Proponents to) furnish to each other, upon request, as
promptly as practicable, such information and assistance (including access to
books and records and personnel as well as the timely provision of powers of
attorney or similar authorizations) as is reasonably necessary for the filing of
all Tax Returns and the preparation for, and contest of, any audit or
administrative or judicial proceeding relating to taxes of a Proponent Inclusive
Group.


(d)           If the Charys Trustee and New Holdco are unable to resolve any
disagreement relating to any provision of this Section 13.14, the disagreement
shall be referred to an independent accounting firm mutually acceptable to the
Charys Trustee and New Holdco (the “Independent Expert”).  The Independent
Expert shall resolve the disagreement as soon as practicable and the decision of
the Independent Expert shall be conclusive and binding on the Charys Trustee and
New Holdco.  The fees of the Independent Expert shall be divided equally between
the Charys Trustee and New Holdco.


(e)           Prior to the Effective Date, Charys Holding shall designate (or
cause to be designated) LFC, Inc., or such other entity as New Holdco shall
select, as permitted by law, as the “substitute agent” (within the meaning of
Treasury Regulation Section 1.1502-77) for the Charys Group in accordance with
Treasury Regulation Section 1.1502-77 and Rev. Proc. 2002-43, 2002-2 C.B. 99
(June 28, 2002), in either case, as amended or supplemented, and any comparable
provision under state and local law, with respect to all taxable periods ending
on or before, or including, the Effective Date.


 
13.5
Modification of Plan.



Subject to the prior consent of the Creditors’ Committee, alterations,
amendments or modifications of or to the Plan may be proposed in writing by the
Debtors at any time prior to the Confirmation Date, provided that the Plan, as
altered, amended or modified satisfies the conditions of sections 1122 and 1123
of the Bankruptcy Code and the Debtors shall have complied with section 1125 of
the Bankruptcy Code.  Subject to the prior consent of the Creditors’ Committee,
the Plan may be altered, amended or modified at any time after the Confirmation
Date and before substantial consummation, provided that the Plan, as altered,
amended or modified, satisfies the requirements of sections 1122 and 1123 of the
Bankruptcy Code and the Bankruptcy Court, after notice and a hearing, confirms
the Plan, as altered, amended or modified, under section 1129 of the Bankruptcy
Code and the circumstances warrant such alterations, amendments or
modifications.  A holder of a Claim that has accepted the Plan shall be deemed
to have accepted the Plan, as altered, amended or modified, if the proposed
alteration, amendment or modification does not materially and adversely change
the treatment of the Claim of such holder.

 
60

--------------------------------------------------------------------------------

 

Prior to the Effective Date, the Debtors may, with the prior consent of the
Creditors’ Committee, make appropriate technical adjustments and modifications
to the Plan without further order or approval of the Bankruptcy Court, provided
that such technical adjustments and modifications do not adversely affect in a
material way the treatment of holders of Claims or Equity Interests.


For the avoidance of doubt, the foregoing shall not effect a waiver of any
rights that any party may have with respect to modification of the Plan under
section 1127 of the Bankruptcy Code.


 
13.6
Revocation or Withdrawal of the Plan.



The Debtors reserve the right to revoke or withdraw the Plan, in whole or in
part, prior to the Confirmation Date.  If the Debtors revoke or withdraw the
Plan in whole prior to the Confirmation Date, then the Plan shall be deemed null
and void.  In such event, nothing contained herein shall constitute or be deemed
a waiver or release of any Claims or Equity Interests by or against the Debtors
or any other person or to prejudice in any manner the rights of the Debtors or
any person in any further proceedings involving the Debtors.  The Debtors
reserve the right to withdraw the Plan with respect to either Debtor and proceed
with confirmation of the Plan with respect to the other Debtor.  In such event,
nothing contained herein shall constitute or be deemed a waiver or release of
any Claims against or equity interests in the Debtor withdrawn from the Plan or
any other person or to prejudice in any manner the rights of such Debtor or any
person in any further proceedings involving such withdrawn Debtor.


 
13.7
Continuing Exclusivity Period.



Subject to further order of the Bankruptcy Court, until the Effective Date, the
Debtors shall, pursuant to section 1121 of the Bankruptcy Code, retain the
exclusive right to amend the Plan and to solicit acceptances thereof.

 
61

--------------------------------------------------------------------------------

 

 
13.8
Plan Supplement.



The Plan Supplement and the documents contained therein shall be in form and
substance reasonably satisfactory to the Debtors and the Creditors’ Committee,
and shall be filed with the Bankruptcy Court no later than five (5) Business
Days before the deadline for voting to accept or reject the Plan, provided that
the documents included therein may thereafter be amended and supplemented prior
to execution with the consent of the Creditors’ Committee.  The Plan Supplement
and the documents contained therein are incorporated into and made a part of the
Plan as if set forth in full herein.


 
13.9
Payment of Statutory Fees.



All fees payable under section 1930 of chapter 123 of title 28 of the United
States Code, as determined by the Bankruptcy Court at the Confirmation Hearing,
shall be paid on the Effective Date.


 
13.10
Post-Confirmation Date Professional Fees and Expenses.



From and after the Confirmation Date, Charys Holding or C&B, as the case may be,
shall, in the ordinary course of business and without the necessity for any
approval by the Bankruptcy Court, pay the reasonable fees and expenses of
professional persons thereafter incurred by them.


 
13.11
Dissolution of the Creditors’ Committee.



On the Effective Date, the Creditors’ Committee shall be dissolved and the
members thereof shall be released and discharged of and from all further
authority, duties, responsibilities and obligations related to and arising from
and in connection with the Reorganization Cases, and the retention or employment
of the Creditors’ Committee’s attorneys, accountants and other agents, if any,
shall terminate other than for purposes of (i) filing and prosecuting
applications for final allowances of compensation for professional services
rendered and reimbursement of expenses incurred in connection therewith, and
(ii) reviewing and objecting to the applications of other parties for the
allowance of compensation for professional services rendered and reimbursement
of expenses incurred in connection therewith.


 
13.12
Indenture Trustee as Claim Holder.



Consistent with Bankruptcy Rule 3003(c), the Debtors shall recognize a proof of
Claim timely filed by the Indenture Trustee in respect of any Claims under the
Indenture.  Accordingly, any Claim for principal and interest under the 8.75%
Senior Convertible Notes, proof of which is filed by the registered or
beneficial holder of any 8.75% Senior Convertible Notes, is disallowed as
duplicative of the Claim of the Indenture Trustee, without any further action of
the Bankruptcy Court.

 
62

--------------------------------------------------------------------------------

 

 
13.13
Exemption from Transfer Taxes.



Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or
exchange of notes or equity securities under or in connection with the Plan, the
creation of any mortgage, deed of trust or other security interest, the making
or assignment of any lease or sublease or the making or delivery of any deed or
other instrument of transfer under, in furtherance of, or in connection with the
Plan, including, without limitation, the New Secured Notes and New Common Stock,
any merger agreements or agreements of consolidation, deeds, bills of sale or
assignments executed in connection with any of the transactions contemplated
under the Plan, shall not be subject to any stamp, real estate transfer,
mortgage recording or other similar tax.


 
13.14
Expedited Tax Determination.



The Debtors and the Liquidating Trusts are authorized to request an expedited
determination of taxes under section 505(b) of the Bankruptcy Code for any or
all returns filed for, or on behalf of, the Debtors for any and all taxable
periods (or portions thereof) ending after the Commencement Date through and
including the Effective Date.


 
13.15
Exhibits/Schedules.



All exhibits and schedules to the Plan, including the Plan Supplement, are
incorporated into and are a part of the Plan as if set forth in full herein.


 
13.16
Substantial Consummation.  



On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.


 
13.17
Severability of Plan Provisions.



If, prior to the entry of the Confirmation Order, any term or provision of the
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Debtors, subject to the consent of the
Creditors’ Committee, shall have the power to alter and interpret such term or
provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted.  Notwithstanding any such holding,
alteration, or interpretation, unless agreed otherwise between the Debtors and
the Creditors’ Committee, the remainder of the terms and provisions of the Plan
will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation.  The Confirmation
Order shall constitute a judicial determination and shall provide that each term
and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is valid and enforceable pursuant to its terms.

 
63

--------------------------------------------------------------------------------

 

 
13.18
Governing Law.



Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent an exhibit to the Plan or document in the Plan
Supplement provides otherwise (in which case the governing law specified therein
shall be applicable to such exhibit), the rights, duties, and obligations
arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without giving effect to its
principles of conflict of laws.


 
13.19
Computation of Time.



In computing any period of time prescribed or allowed by the Plan, the
provisions of Rule 9006(a) of the Bankruptcy Rules shall apply.


 
13.20
Notices.



All notices, requests and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:


Charys Holding Company Inc.
1117 Perimeter Center West
Suite N415
Atlanta, Georgia  30338
 
Attn:
Michael F. Oyster

 
Telephone:
(678) 443-2300

 
Facsimile:
(678) 443-2320



- and -


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
 
Attn:
Stephen Karotkin, Esq.

Damon P. Meyer, Esq.
 
Telephone:
(212) 310-8000

 
Facsimile:
(212) 310-8007



- and -

 
64

--------------------------------------------------------------------------------

 

Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York  10005
 
Attn:
Matthew S. Barr, Esq.

Brian Kinney, Esq.
 
Telephone:
(212) 530-5000

 
Facsimile:
(212) 530-5219



 
13.21
Section Headings



The section headings contained in the Plan are for reference purposes only and
shall not affect in any way the meaning or interpretation of the Plan.

 
65

--------------------------------------------------------------------------------

 

Dated:  December 8, 2008





 
Respectfully submitted,
         
Charys Holding Company, Inc.
 
Crochet & Borel Services, Inc.
 
Complete Tower Sources, Inc.
 
LFC, Inc.
 
Mitchell Site Acq. Inc.
 
Cotton Commercial USA, Inc.
         
By:
/s/ 
Michael F. Oyster
   
Name:
Michael F. Oyster
   
Title:
President and
     
Chief Executive Officer


 
66

--------------------------------------------------------------------------------

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE



 
x
 
In re
:
   
:
Chapter 11 Case No.
 
:
 
CHARYS HOLDING COMPANY, INC., and
:
 
CROCHET & BOREL SERVICES, INC.
:
08-10289 (BLS)
 
:
 
Debtors.
:
(Jointly Administered)
 
:
   
x
 







JOINT PLAN OF REORGANIZATION OF DEBTORS AND
CERTAIN NONDEBTOR AFFILIATES
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE






WEIL, GOTSHAL & MANGES LLP
RICHARDS, LAYTON & FINGER, P.A.
767 Fifth Avenue
One Rodney Square
New York, New York 10153
920 North King Street
(212) 310-8000
Wilmington, Delaware  19801
 
(302) 651-7700
   
Co-Attorneys for Debtors and
Co-Attorneys for Debtors and
Debtors In Possession
Debtors In Possession
   
Dated: December 8, 2008
 


 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





       
Page
           
ARTICLE I
DEFINITIONS AND INTERPRETATION
1
   
1.1
8.75% Senior Convertible Notes
1
   
1.2
8.75% Senior Convertible Note Claims
1
   
1.3
Ad Hoc Noteholders Committee
1
   
1.4
Administrative Claims Bar Date
1
   
1.5
Administrative Expense Claim
2
   
1.6
Affiliate
2
   
1.7
Affiliated Plan Proponent
2
   
1.8
Affiliated Plan Proponent 8.75% Senior Convertible Note Claims
2
   
1.9
Allowed
2
   
1.10
Ballots
3
   
1.11
Bankruptcy Code
3
   
1.12
Bankruptcy Court
3
   
1.13
Bankruptcy Rules
3
   
1.14
Benefit Plans
3
   
1.15
Business Day
3
   
1.16
C&B
3
   
1.17
C&B Class 4 Pro Rata Share
3
   
1.18
C&B Equity Interest
3
   
1.19
C&B Liquidating Trust
3
   
1.20
C&B Liquidating Trust Agreement
3
   
1.21
C&B Liquidating Trust Assets
4
   
1.22
C&B Liquidating Trust Beneficiaries
4
   
1.23
C&B Liquidating Trust Claims Reserve
4
   
1.24
C&B Securities Claim
4
   
1.25
C&B 8.75% Senior Convertible Note Claims
4
   
1.26
C&B Trustee
4
   
1.27
Cash
4
   
1.28
Charys 8.75% Senior Convertible Note Claims
4
 


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
1.29
Charys Group
4
   
1.30
Charys Holding
4
   
1.31
Charys Holding Equity Interests
4
   
1.32
Charys Holding Securities Claim
5
   
1.33
Charys Liquidating Trust
5
   
1.34
Charys Liquidating Trust Agreement
5
   
1.35
Charys Liquidating Trust Assets
5
   
1.36
Charys Liquidating Trust Beneficiaries
5
   
1.37
Charys Liquidating Trust Claims Reserve
5
   
1.38
Charys Trustee
5
   
1.39
Claim
5
   
1.40
Class 8 General Unsecured Pro Rata Share
6
   
1.41
Class A C&B Beneficial Interest
6
   
1.42
Class B C&B Beneficial Interest
6
   
1.43
Class A Charys Beneficial Interest
6
   
1.44
Class B Charys Beneficial Interest
6
   
1.45
Class 6/7 Pro Rata Share
6
   
1.45A
Class 7 Pro Rata Share
6
   
1.46
Collateral
6
   
1.47
Commencement Date
7
   
1.48
Confirmation Date
7
   
1.49
Confirmation Hearing
7
   
1.50
Confirmation Order
7
   
1.51
Contingent Claim
7
   
1.52
Cotton
7
   
1.53
Cotton Seller Note Claims
7
   
1.54
Cotton Settlement Agreement
7
   
1.55
Creditors’ Committee
7
   
1.56
CTSI
7
 


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
1.57
CTSI / MSAI Seller Note Claims
7
   
1.58
CTSI / MSAI Settlement Agreement
8
   
1.59
Debtors
8
   
1.60
Debtors in Possession
8
   
1.61
Disallowed Claim
8
   
1.62
Disbursing Agent
8
   
1.63
Disclosure Statement
8
   
1.64
Disclosure Statement Order
8
   
1.65
Disputed Claim
8
   
1.66
Disputed Claim Amount
9
   
1.67
Distribution Record Date
9
   
1.68
Effective Date
9
   
1.69
Equity Interest
9
   
1.70
Estimated Amount
9
   
1.71
Final Order
9
   
1.72
Funding Arrangement
10
   
1.73
Funding Arrangement Agreement
10
   
1.74
General Unsecured Claim
10
   
1.74A
Imperium Claims
10
   
1.75
Indenture
10
   
1.76
Indenture Trustee
10
   
1.77
Indenture Trustee Fees
10
   
1.78
Intercompany Claim
10
   
1.79
Lien
10
   
1.80
Liquidating Trusts
11
   
1.81
Liquidating Trustees
11
   
1.82
Liquidating Trust Agreements
11
   
1.83
Local Bankruptcy Rules
11
   
1.84
Mirror Notes
11
 


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
1.85
Mirror Note Claims
11
   
1.86
Intentionally Omitted
11
   
1.87
MSAI
11
   
1.88
New Equity Interests
11
   
1.89
New Employment Agreements
11
   
1.90
New Holdco
11
   
1.91
New Organizational Documents
11
   
1.92
New Secured Notes
11
   
1.93
New Secured Note Indenture
12
   
1.94
Non-Debtor Subsidiary
12
   
1.95
Non-Released Parties
12
   
1.96
Noteholder Charys Pro Rata Share
12
   
1.97
Other Priority Claim
12
   
1.98
Other Secured Claim
12
   
1.99
Person
12
   
1.100
Plan
12
   
1.101
Plan Proponents
12
   
1.102
Plan Supplement
12
   
1.103
Priority Tax Claim
13
   
1.104
Proponent Inclusive Group
13
   
1.105
Reorganization Cases
13
   
1.106
Restructuring Transactions
13
   
1.107
Schedules
13
   
1.108
Secured Claim
13
   
1.109
Secured Tax Claim
13
   
1.110
Secured Working Capital Facility Claims
13
   
1.111
Settlement Agreements
13
   
1.112
Subordinated Debt Claims
13
   
1.113
Tax Code
14
 


 
iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
1.114
U.S. Trustee
14
   
1.115
Unimpaired
14
   
1.116
Unliquidated Claim
14
   
1.117
Voting Record Date
14
 
ARTICLE II
PROVISIONS FOR PAYMENT OF ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS
15
   
2.1
Administrative Expense Claims
15
   
2.2
Professional Compensation and Reimbursement Claims
15
   
2.3
Indenture Trustee Fees
16
   
2.4
Priority Tax Claims
16
 
ARTICLE III
CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS, IMPAIRMENT AND VOTING
17
 
ARTICLE IV
PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS
18
   
4.1
Charys Holding Class 1 (Other Priority Claims Against Charys Holding)
18
   
4.2
Charys Holding Class 2  (Secured Tax Claims Against Charys Holding)
19
   
4.3
Charys Holding Class 3  (Secured Working Capital Facility Claims Against Charys
Holding)
19
   
4.4
Charys Holding Class 4 (Other Secured Claims Against Charys Holding)
20
   
4.5
Charys Holding Class 5 (Cotton Seller Note Claims)
21
   
4.6
Charys Holding Class 6 (CTSI / MSAI  Seller Note Claims and Mirror Note Claims)
21
   
4.7
Charys Holding Class 7 (8.75% Senior Convertible Note Claims)
22
   
4.8
Charys Holding Class 8 (General Unsecured Claims Against Charys Holding)
22
   
4.9
Charys Holding Class 9 (Subordinated Debt Claims Against Charys Holding)
23
   
4.10
Charys Holding Class 10 (Charys Holding Securities Claims)
23
   
4.11
Charys Holding Class 11 (Charys Holding Equity Interests)
23
 


 
v

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
4.12
C&B Class 1 (Other Priority Claims Against C&B)
23
   
4.13
C&B Class 2 (Secured Tax Claims Against C&B)
24
   
4.14
C&B Class 3 (Other Secured Claims Against C&B)
24
   
4.15
C&B Class 4A (General Unsecured Claims Against C&B)
25
   
4.16
C&B Class 4B (C&B 8.75% Senior Convertible Note Claims)
25
   
4.17
C&B Class 5 (C&B Securities Claims)
25
   
4.18
C&B Class 6 (C&B Equity Interests)
26
 
ARTICLE V
MEANS OF IMPLEMENTATION
26
   
5.1
Means of Implementation Applicable to Both Charys Holding and C&B
26
   
5.2
Means of Implementation Specific to Charys Holding
28
   
5.3
Means of Implementation Specific to C&B
35
 
ARTICLE VI
PROVISIONS GOVERNING VOTING AND DISTRIBUTIONS
41
   
6.1
Voting of Claims
41
   
6.2
Presumed Acceptances by Unimpaired Classes
41
   
6.3
Impaired Classes Deemed To Reject Plan
41
   
6.4
Nonconsensual Confirmation
41
   
6.5
Distributions On Account of General Unsecured Claims
42
   
6.6
Date of Distributions
42
   
6.7
Disbursing Agent
42
   
6.8
Rights and Powers of Disbursing Agent
42
   
6.9
Expenses of the Disbursing Agent
43
   
6.10
Delivery of Distributions
43
   
6.11
Manner of Payment
43
   
6.12
No Fractional Shares
44
   
6.13
No Fractional Notes
44
   
6.14
Setoffs and Recoupment
44
   
6.15
Interest on Claims; Dividends
44
   
6.16
No Distribution In Excess of Allowed Amounts
45
 


 
vi

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
6.17
Allocation of Plan Distributions Between Principal and Interest
45
 
ARTICLE VII
PROCEDURES FOR TREATING DISPUTED CLAIMS UNDER PLAN OF REORGANIZATION
45
   
7.1
Objections
45
   
7.2
Authority to Prosecute Objections
45
   
7.3
No Distributions Pending Allowance
45
   
7.4
Distributions After Allowance
45
   
7.5
Resolution of Administrative Expense Claims and Claims
46
   
7.6
Estimation of Claims.
46
   
7.7
Interest
46
 
ARTICLE VIII
EXECUTORY CONTRACTS AND UNEXPIRED LEASES
46
   
8.1
Assumption or Rejection of Executory Contracts and Unexpired Leases
46
   
8.2
Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases
47
   
8.3
Inclusiveness
47
   
8.4
Cure of Defaults
48
   
8.5
Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan
48
   
8.6
Indemnification and Reimbursement Obligations
48
   
8.7
Insurance Policies
49
   
8.8
Compensation and Benefit Plans
49
 
ARTICLE IX
CORPORATE GOVERNANCE AND MANAGEMENT OF NEW HOLDCO
50
   
9.1
General
50
   
9.2
Operations Between Confirmation Date And Effective Date
50
   
9.3
New Organizational Documents
50
   
9.4
Board of New Holdco
50
   
9.5
Officers of New Holdco
50
   
9.6
New Employment Agreements
50
 


 
vii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
           
ARTICLE X
CONDITIONS PRECEDENT TO EFFECTIVE DATE
51
   
10.1
Conditions Precedent to Effective Date
51
   
10.2
Waiver of Conditions
52
   
10.3
Satisfaction of Conditions
52
 
ARTICLE XI
EFFECT OF CONFIRMATION
52
   
11.1
Vesting of Assets
52
   
11.2
Claims Extinguished
53
   
11.3
Binding Effect
53
   
11.4
Discharge of Claims and Termination of Equity Interests
53
   
11.5
Discharge
53
   
11.6
Injunction or Stay
54
   
11.7
Terms of Injunction or Stay
54
   
11.8
Injunction Against Interference With Plan of Reorganization
55
   
11.9
Exculpation
55
   
11.10
Releases
55
   
11.11
Avoidance Actions/Objections
56
   
11.12
Retention of Causes of Action/Reservation of Rights
56
 
ARTICLE XII
RETENTION OF JURISDICTION
57
 
ARTICLE XIII
MISCELLANEOUS PROVISIONS
58
   
13.1
Effectuating Documents and Further Transactions
58
   
13.2
Withholding and Reporting Requirements
59
   
13.3
Corporate Action
59
   
13.4
Tax Matters
59
   
13.5
Modification of Plan
60
   
13.6
Revocation or Withdrawal of the Plan
61
   
13.7
Continuing Exclusivity Period
61
   
13.8
Plan Supplement
62
   
13.9
Payment of Statutory Fees
62
   
13.10
Post-Confirmation Date Professional Fees and Expenses
62
 


 
viii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
13.11
Dissolution of the Creditors’ Committee
62
   
13.12
Indenture Trustee as Claim Holder
62
   
13.13
Exemption from Transfer Taxes
63
   
13.14
Expedited Tax Determination
63
   
13.15
Exhibits/Schedules
63
   
13.16
Substantial Consummation
63
   
13.17
Severability of Plan Provisions
63
   
13.18
Governing Law
64
   
13.19
Computation of Time
64
   
13.20
Notices
64
   
13.21
Section Headings
65
 



 
ix

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE



 
x
 
In re
:
   
:
Chapter 11 Case No.
CHARYS HOLDING COMPANY, INC., and
:
 
CROCHET & BOREL SERVICES, INC.,
:
08-10289 (BLS)
 
:
 
Debtors.
:
(Jointly Administered)
 
:
   
x
 





NOTICE OF ENTRY OF ORDER PURSUANT TO SECTION 1129 OF THE BANKRUPTCY CODE AND
RULE 3020 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE CONFIRMING FIRST AMENDED
JOINT PLAN OF REORGANIZATION OF DEBTORS AND CERTAIN
NONDEBTOR AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


TO ALL PARTIES IN INTEREST IN THE
ABOVE-CAPTIONED CHAPTER 11 CASES:


PLEASE TAKE NOTICE:


1.              On February 25, 2009, the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) entered an order (the
“Confirmation Order”) confirming the First Amended Joint Plan of Reorganization
of Debtors and Certain Nondebtor Affiliates Under Chapter 11 of the Bankruptcy
Code, dated December 8, 2008 (the “Plan”), of Charys Holding Company, Inc.
(“Charys Holding”) and its affiliated debtor, Crochet & Borel Services, Inc.
(“C&B”), in the above-referenced chapter 11 cases (collectively, the
“Debtors”).  Unless otherwise defined in this notice, capitalized terms used in
this notice shall have the meanings ascribed to them in the Plan.


2.              The Confirmation Order (including the Plan attached as an
exhibit thereto) is available for inspection in the Office of the Clerk of the
Bankruptcy Court at the United States Bankruptcy Court, 824 North Market Street,
3rd Floor, Wilmington, Delaware 19801.  The Confirmation Order is also available
on the website of the Debtors’ Bankruptcy Court-appointed voting and tabulation
agent, Kurtzman Carson Consultants, LLC, at: http://www.kccllc.net/charys.


3.              Except as otherwise provided in the Confirmation Order or the
Plan, as of the Effective Date of the Plan, (a) the provisions of the Plan are
binding upon the Debtors, the Affiliated Plan Proponents, any entity acquiring
property under the Plan and any creditor or equity interest holder of any of the
Debtors, whether or not the claim or equity interest of such creditor or equity
interest holder is impaired under the Plan and whether or not such creditor or
equity interest holder has accepted the Plan, (b) the commencement or
continuation of any action, employment of process, or act to collect, recover,
or offset by any holder of a claim against or equity interest in any of the
Debtors is permanently enjoined, (c) all property of the Debtors’ estates is
vested in the Liquidating Trusts, or New Holdco, as applicable, free and clear
of all liens, claims, encumbrances, and interests, and (d) the Debtors are
discharged from all debts and claims that arose before the date and time of
entry of the Confirmation Order.

 
 

--------------------------------------------------------------------------------

 

Deadline for Filing Claims Arising from Rejection of
Executory Contracts and Unexpired Leases Pursuant to the Plan


4.              Section 8.1 of the Plan provides that all executory contracts
and unexpired leases that exist between the Debtors and any person or entity
were rejected by the Debtors as of the Effective Date of the Plan, except for
any executory contract or unexpired lease (i) that was assumed pursuant to an
order of the Bankruptcy Court entered prior to the Effective Date, (ii) as to
which a motion for approval of the assumption of such executory contract or
unexpired lease was filed and served prior to the Confirmation Date, or (iii)
that is specifically designated as a contract or lease to be assumed on Schedule
8.1 to the Plan, which is contained in the Plan Supplement, as amended or
supplemented.


5.              If you are a counterparty to an executory contract or unexpired
lease that is not listed on Schedule 8.1 to the Plan, as amended or
supplemented, your executory contract or unexpired lease has been rejected as of
the Effective Date.  Pursuant to the Confirmation Order, all proofs of claim
relating to the rejection of executory contracts or unexpired leases pursuant to
the Plan are required to be filed so as to be received within 30 days after the
date of this notice.  If you fail to file a timely proof of claim, you shall be
forever barred, estopped, and enjoined from asserting such claim against the
Debtors, the Liquidating Trusts, New Holdco, or their successors, or their
properties or interests in property, as agents, successors or assigns, and the
Debtors, the Liquidating Trusts, and New Holdco and their successors, properties
and interests in property shall be forever discharged from any and all
indebtedness or liability with respect to such claim.  Each such proof of claim
shall be an original, shall substantially conform to the proof of claim form
previously approved by the Court or Official Form No. 10, shall be duly executed
and written in the English language, shall set forth the Debtors’ names and the
chapter 11 case numbers, shall set forth all amounts claimed therein in United
States dollars, and shall be delivered to the claims agent in these cases,
Kurtzman Carson Consultants, LLC, at: Charys Ballot Processing Center, c/o
Kurtzman Carson Consultants, LLC, 2335 Alaska Avenue, El Segundo, California
90245, so as to be received by the deadline referred to above..


Applications for Allowances of Compensation and Deadline for Objections Thereto


6.              Following the occurrence of the Effective Date, New Holdco shall
file with the Court a notice of occurrence of the Effective Date, identifying
the date on which the Effective Date occurred.


7.              On or before the date that is 45 days after the Effective Date,
all applications for final allowances of compensation and reimbursement of
expenses pursuant to sections 327, 328, 330, 503(b), and 1103 of the Bankruptcy
Code for professional services rendered up to the Confirmation Date (each a
“Final Fee Application”) must be filed with the Bankruptcy Court, together with
proof of service thereof, and served on (i) Weil, Gotshal & Manges LLP, 767
Fifth Avenue, New York, New York 10153 (Attn: Stephen Karotkin, Esq.),
co-attorneys for the Debtors, (ii) Richards, Layton & Finger, P.A., One Rodney
Square, 920 North King Street, Wilmington, Delaware 19801 (Attn: Paul N. Heath,
Esq.), co-attorneys for the Debtors, (iii) the Office of the United States
Trustee for the District of Delaware, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801 (Attn: Mark Kenney, Esq.), (iv) Milbank, Tweed,
Hadley and McCloy, LLP, One Chase Manhattan Plaza, New York, New York 10005
(Attn: Matthew S. Barr, Esq.), co-attorneys for the Official Committee of
Unsecured Creditors appointed in these chapter 11 cases (the “Creditors’
Committee”), and (v) Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market
Street, 18th Floor, P.O. Box 1347, Wilmington, Delaware 19899 (Attn: Gregory W.
Werkheiser, Esq.), co-attorneys for the Creditors’ Committee.

 
2

--------------------------------------------------------------------------------

 

8.              Objections, if any, to any Final Fee Applications shall be filed
with the Court, together with proof of service thereof, and served upon the
applicant and the parties identified above, so as to be filed and actually
received not later than 4:00 p.m. prevailing Eastern Time on the date that is
five business days prior to the hearing on the Final Fee Applications.


Dated:           February [__], 2009
 
WEIL, GOTSHAL & MANGES LLP
RICHARDS, LAYTON & FINGER, P.A.
767 Fifth Avenue
One Rodney Square
New York, New York 10153
920 North King Street
Telephone: (212) 310-8000
Wilmington, Delaware 19801
Facsimile: (212) 310-8007
Telephone: (302) 651-7700
 
Facsimile: (302) 651-7701
   
CO-ATTORNEYS FOR THE DEBTORS
CO-ATTORNEYS FOR THE DEBTORS
AND DEBTORS IN POSSESSION
AND DEBTORS IN POSSESSION
   







Debtor Entities and Case Numbers


Charys Holding Company, Inc.
08-10289 (BLS)
Crochet & Borel Services, Inc.
08-10290 (BLS)


 
3

--------------------------------------------------------------------------------